 

Exhibit 10-p

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

by and among

VP ACQUISITION HOLDINGS, INC.,

THE STOCKHOLDERS OF VP ACQUISITION HOLDINGS, INC.,

THE OPTIONHOLDERS OF VP ACQUISITION HOLDINGS, INC.,

AMERICAN CAPITAL, LTD.,
as Securityholder Representative,

and

NORDSON CORPORATION

Dated as of July 15, 2011

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS

1

 

 

Section 1.01. Definitions

1

 

 

Section 1.02. Cross-References to Other Defined Terms

7

 

 

ARTICLE 2 PURCHASE AND SALE

9

 

 

Section 2.01. Estimated Purchase Price

9

 

 

Section 2.02. Purchase and Sale of the Shares; Payment of Options

10

 

 

Section 2.03. The Closing

10

 

 

Section 2.04. Post-Closing Adjustment

11

 

 

Section 2.05. Reserve Account

13

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

13

 

 

Section 3.01. Organization and Qualification

13

 

 

Section 3.02. Capitalization; Subsidiaries; Securities Owned

13

 

 

Section 3.03. Authority of the Company

14

 

 

Section 3.04. Compliance with Laws

15

 

 

Section 3.05. Advisory and Other Fees

15

 

 

Section 3.06. Taxes

15

 

 

Section 3.07. Officers and Directors; Books and Records

16

 

 

Section 3.08. Litigation

16

 

 

Section 3.09. Financial Statements

16

 

 

Section 3.10. Transactions with Affiliates

17

 

 

Section 3.11. Real Properties

17

 

 

Section 3.12. Absence of Material Adverse Effect

17

 

 

Section 3.13. Absence of Certain Changes

17

 

 

Section 3.14. Tangible Personal Property

17

 

 

Section 3.15. Intellectual Property

18

 

 

Section 3.16. Contracts

18

 

 

Section 3.17. Insurance

20

 

 

Section 3.18. Permits

20

 

 

Section 3.19. Employee Benefit Plans

20

 

 

Section 3.20. Employees; Labor Matters

21

 

 

Section 3.21. Environmental Matters

21

i

--------------------------------------------------------------------------------

 

 

Page

 

 

Section 3.22. Employee Relations

22

 

 

Section 3.23. Accounts Receivable

22

 

 

Section 3.24. Bank Accounts

22

 

 

Section 3.25. Foreign Corrupt Practices Act

22

 

 

Section 3.26. No Other Representations and Warranties

23

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SECURITYHOLDERS

23

 

 

Section 4.01. Organizational Authorization

23

 

 

Section 4.02. Governmental Authorization

23

 

 

Section 4.03. Noncontravention

23

 

 

Section 4.04. Ownership of Securities

23

 

 

Section 4.05. Advisory and Other Fees

23

 

 

Section 4.06. No Action

24

 

 

Section 4.07. No Other Representations and Warranties

24

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE BUYER

24

 

 

Section 5.01. Existence and Power

24

 

 

Section 5.02. Organizational Authorization

24

 

 

Section 5.03. Governmental Authorization

24

 

 

Section 5.04. Noncontravention

24

 

 

Section 5.05. Financing

25

 

 

Section 5.06. Purchase for Investment

25

 

 

Section 5.07. Actions and Proceedings

25

 

 

Section 5.08. Finder’s Fees

25

 

 

Section 5.09. Solvency

25

 

 

Section 5.10. Acknowledgment by the Buyer

25

 

 

Section 5.11. No Knowledge of Misrepresentations or Omissions; No Reliance

26

 

 

Section 5.12. No Other Representations and Warranties

26

 

 

ARTICLE 6 COVENANTS OF THE COMPANY AND THE SECURITYHOLDERS

27

 

 

Section 6.01. Conduct of the Company and the Subsidiaries

27

 

 

Section 6.02. Access

29

 

 

Section 6.03. Subsequent Actions

29

 

 

ARTICLE 7 COVENANTS OF THE BUYER

29

 

 

Section 7.01. Confidentiality

29

ii

--------------------------------------------------------------------------------

 

 

Page

 

 

Section 7.02. Access

29

 

 

Section 7.03. Notification

30

 

 

Section 7.04. Director and Officer Liability, Indemnification and Insurance

30

 

 

Section 7.05. Regulatory Filings

31

 

 

Section 7.06. Contact with Employees, Customers and Suppliers

31

 

 

ARTICLE 8 ADDITIONAL COVENANTS OF THE PARTIES

31

 

 

 

 

Section 8.01. Reasonable Best Efforts; Further Assurances

31

 

 

 

 

Section 8.02. Further Cooperation

32

 

 

 

 

Section 8.03. Public Announcements

32

 

 

 

 

Section 8.04. Tax Matters

32

 

 

 

 

Section 8.05. Disclosure Generally

32

 

 

 

 

Section 8.06. Conflicts and Privilege

33

 

 

 

 

Section 8.07. Antitrust Filings

33

 

 

 

 

Section 8.08. WARN

34

 

 

 

 

ARTICLE 9 CONDITIONS TO CLOSING

34

 

 

 

 

Section 9.01. Conditions to the Buyer’s Obligations

34

 

 

 

 

Section 9.02. Conditions to the Company and the Securityholders’ Obligations

35

 

 

 

 

ARTICLE 10 TERMINATION

36

 

 

 

 

Section 10.01. Termination

36

 

 

 

 

Section 10.02. Effect of Termination

36

 

 

 

 

ARTICLE 11 INDEMNIFICATION/SECURITYHOLDER REPRESENTATIVE

37

 

 

 

 

Section 11.01. Survival Period

37

 

 

 

 

Section 11.02. Indemnification

37

 

 

 

 

Section 11.03. Limitation of Recourse

39

 

 

 

 

Section 11.04. Securityholder Representative

40

 

 

 

 

ARTICLE 12 MISCELLANEOUS

42

 

 

 

 

Section 12.01. Notices

42

 

 

 

 

Section 12.02. Amendments and Waivers

43

 

 

 

 

Section 12.03. Construction; Severability

43

 

 

 

 

Section 12.04. Expenses

43

 

 

 

 

Section 12.05. Successors and Assigns

44

 

 

 

 

Section 12.06. Governing Law

44

 

iii

--------------------------------------------------------------------------------

 

 

Page

 

 

 

Section 12.07. Arbitration

44

 

 

 

 

Section 12.08. Forum

45

 

 

 

 

Section 12.09. Waiver of Jury Trial

45

 

 

 

 

Section 12.10. Specific Performance

45

 

 

 

 

Section 12.11. Prevailing Party

46

 

 

 

 

Section 12.12. Counterparts; Third Party Beneficiaries

46

 

 

 

 

Section 12.13. Entire Agreement

46

 

 

 

 

Section 12.14. Termination of Agreements

46

 

 

 

 

 

INDEX OF EXHIBITS

 

 

Exhibit A

Initial Securityholder Allocations

 

 

Exhibit B

Transaction Expenses

 

 

Exhibit C

Securityholders Party to Joinder Agreements

 

 

Exhibit D

Joinder Agreement

 

 

 

INDEX OF SCHEDULES

 

 

 

Schedule 1.01

—

Persons with Knowledge

 

 

 

Schedule 2.01(f)

—

Net Working Capital

 

 

 

Schedule 2.03(b)(v)

—

Indebtedness to be Repaid

 

 

 

Schedule 9.01(c)

—

Required Consents

 

 

 

Schedule 9.01(d)

—

Governmental Approvals

 

 

 

Disclosure Schedules

 

 

 

iv

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

          THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of
July 15, 2011, by and among VP Acquisition Holdings, Inc., a Delaware
corporation (the “Company”), the Persons identified as “Stockholders” of the
Company listed on the signature pages hereto (each, a “Stockholder,” and
collectively, the “Stockholders”), the Persons identified as “Optionholders” on
the signature pages hereto (each, an “Optionholder,” and collectively, the
“Optionholders”), and the Persons listed on Exhibit C hereto and which have, or
by the Closing Date will have, joined in this Agreement pursuant to a Joinder
Agreement (the “Joinder Agreements”) in the form attached hereto as Exhibit D
(together with the Stockholders and the Optionholders sometimes referred to
herein as the “Securityholders,” and each, a “Securityholder”), ACAS, in its
capacity as the Securityholder Representative (the “Securityholder
Representative”), and Nordson Corporation, an Ohio corporation (the “Buyer”).
Unless otherwise provided, capitalized terms used herein are defined in
Article 1 below.

PRELIMINARY STATEMENTS

          A. The Stockholders collectively own all of the issued and outstanding
capital stock of the Company, which as of the date hereof consists of 36,040
shares of Common Stock (the “Shares”).

          B. The Optionholders own all of the Options, which as of the date
hereof consists of Options to acquire up to 3,289 shares of Common Stock on the
terms and conditions provided in the Stock Incentive Plan and the agreements
evidencing such Options.

          C. Upon the terms and subject to the conditions set forth herein, the
Buyer desires to acquire from the Stockholders, and the Stockholders desire to
sell to the Buyer, all of the issued and outstanding Shares as of the Closing.

STATEMENT OF AGREEMENT

          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

     Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

          “ACAS” means American Capital, Ltd.

          “ACEI” means American Capital Equity I, LLC.

          “ACEII” means American Capital Equity II, LP.

          “Affiliate” means (except as otherwise specifically defined herein),
as to any Person, any other Person which, directly or indirectly, controls, or
is controlled by, or is under common control with, such Person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of management or policies of a
Person, whether through the ownership of securities or partnership or other
ownership interests, by contract or otherwise. Notwithstanding the foregoing, no
Person of which ACAS, ACEI or ACEII owns debt or equity interests, other than
the Company and its Subsidiaries, shall be deemed an Affiliate of the Company or
any Subsidiary for purposes of this Agreement.

1

--------------------------------------------------------------------------------

 

          “Antitrust Approval Fees” means all fees payable by the Company, any
Subsidiary and the Securityholders to any Governmental Authority in connection
with the Antitrust Approvals to the extent not paid by the Buyer pursuant to
Section 8.07(a).

          “Antitrust Approvals” means each notification of the transactions
contemplated hereby filed with the appropriate Governmental Authority, and the
approval of the transactions contemplated hereby by such Governmental Authority
and/or the expiration of any applicable waiting period related thereto, in each
case as required pursuant to such Antitrust Law.

          “Antitrust Law” means any applicable antitrust and competition Law,
including the HSR Act.

          “Business Day” means any day excluding Saturday, Sunday and any day on
which banking institutions located in the State of Colorado are authorized or
required to close.

          “Cap” means $12,500,000.

          “Cash” means cash, cash equivalents and marketable securities.

          “Cash Amount” means the bank balance of all Cash held by the Company
or any Subsidiary as of the close of business on the Closing Date plus an amount
equal to the aggregate exercise price the Optionholders would have paid if the
Optionholders had exercised all Options immediately prior to the Closing, before
giving effect to the transactions contemplated hereby, plus any deposits posted
by the Company or any Subsidiary as reserves, escrows, security deposits, cash
collateral or other similar amounts, as all are to be classified in accordance
with GAAP.

          “Code” means the Internal Revenue Code of 1986, as amended, and any
reference to any particular Code section shall be interpreted to include any
revision of or successor to that section regardless of how numbered or
classified.

          “Common Stock” means the Company’s common stock, par value $0.001 per
share.

          “Employee Benefit Plan” means each retirement, welfare, severance,
incentive or bonus, deferred compensation, cafeteria or Section 125, profit
sharing, vacation or paid-time-off, stock purchase, stock option or equity
incentive plan, program, agreement or arrangement, and any other material
employee benefit plan, program or arrangement that is maintained or contributed
to by the Company or any ERISA Affiliate, other than (i) statutorily-mandated
plans or programs and (ii) any agreement or arrangement for future benefits
contained or described in this Agreement or in an agreement, document or
instrument to be executed and delivered by the Company or any Subsidiary
pursuant to or as contemplated in this Agreement.

          “ERISA Affiliate” means any Subsidiary of the Company and any trade or
business (whether or not incorporated) that is part of the same controlled
group, or under common control with, or part of an affiliated service group that
includes the Company or any Subsidiary within the meaning of Section 414(b),
(c), (m), or (o) of the Code.

          “Fully Diluted Number of Shares” means the sum of the total number of
shares of Common Stock issued and outstanding immediately prior to the Closing
held by the Stockholders, plus the total number of shares of Common Stock that
the Optionholders could have purchased if the Optionholders had exercised their
Options in full immediately prior to the Closing.

2

--------------------------------------------------------------------------------

 

          “GAAP” means United States generally accepted accounting principles,
consistently applied in accordance with the Latest Balance Sheet.

          “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and the rules and regulations promulgated thereunder.

          “Indebtedness” means, with respect to any Person at any date, without
duplication, all obligations of such Person:

          (a) under capitalized leases;

          (b) for borrowed money or in respect of loans or advances;

          (c) for notes payable and drafts accepted representing extensions of
credit whether or not representing obligations for borrowed money;

          (d) for the face amount of any letter of credit issued as to which
that Person is otherwise liable for reimbursement of drawings;

          (e) for the direct or indirect guarantee, endorsement, co-making,
discounting with recourse of sale with recourse by such Person of the obligation
of another Person;

          (f) for all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including, without
limitation, any interest rate agreement and currency agreement, whether entered
into for hedging or speculative purposes;

          (g) for all unpaid or deferred income Tax liabilities;

          (h) with regard to the Company, the amount of any unpaid management
fees payable to ACAS or its Affiliates; and

          (i) for all accrued interest, prepayment premiums or penalties and
fees on the foregoing which would be payable if such obligations were paid in
full as of such date.

          For the avoidance of doubt, Indebtedness shall not include (i) any
guarantees, letters of credit, performance bonds, bid bonds or other sureties of
any kind or nature issued by or on behalf of the Company or any Subsidiary in
connection with any customer contracts, proposals or otherwise, (ii) any trade
payables accumulated in the ordinary course of business of the Company or any
Subsidiary, or (iii) payables or loans of any kind or nature between the Company
and its Subsidiaries or between Subsidiaries.

          “Indebtedness Amount” means the amount required to repay all
outstanding Indebtedness of the Company and any Subsidiary as of the close of
business on the date immediately preceding the Closing Date. The foregoing shall
be determined on a consolidated basis for the Company and its Subsidiaries and
in accordance with GAAP (except as otherwise provided in the definition of
Indebtedness), consistent with the preparation of the Latest Balance Sheet.

          “Knowledge” when used in the phrase “to the Knowledge of the Company”
or similar phrases means, and shall be limited to, the actual knowledge of the
individuals listed on Schedule 1.01 hereto.

          “Lazard” means Lazard Middle Market LLC.

3

--------------------------------------------------------------------------------

 

          “Material Adverse Effect” means a material adverse effect which has
occurred to the financial condition or results of operations of the Company and
the Subsidiaries on a consolidated basis; provided, that for purposes of this
Agreement, a Material Adverse Effect shall not include the effect of (a) changes
to the industry or markets in which the business of the Company or any
Subsidiary operates that are not unique to such business, (b) the announcement
or disclosure of the transactions contemplated herein, (c) general economic,
regulatory or political conditions or changes, (d) changes in or the condition
of financial, banking or securities markets (including any disruption thereof
and any decline in the price of any security or any market index), (e) military
action or any act of terrorism, (f) changes in Law or GAAP after the date
hereof, (g) compliance with the terms of this Agreement or any request of the
Buyer, (h) actions taken or to be taken in connection with the sale of the
Shares, (i) a flood, hurricane, earthquake or other natural disaster, or (j) the
failure of the Company or any Subsidiary to meet or achieve the results set
forth in any internal projection, or (k) any matter set forth in Schedule 3.06,
Schedule 3.08, Schedule 3.12, items 9, 10 or 11 of Schedule 3.19, or
Schedule 3.21. The Buyer acknowledges that there could be a disruption to the
Company or any Subsidiary’s business as a result of the execution of this
Agreement, the announcement by the Buyer of its intention to purchase the
Company or the announcement of the Stockholders of their intention to sell the
Company, and the consummation of the transactions contemplated hereby, and the
Buyer agrees that such disruptions do not and shall not constitute a Material
Adverse Effect.

          “Net Working Capital” means, subject to the exceptions and
qualifications, if any, set forth on Schedule 2.01(f) hereto, the excess of
(a) the Company’s current assets (excluding Cash, Tax assets and the Payable
Amount), over (b) the Company’s current liabilities (excluding Tax liabilities
and Indebtedness).

          “Net Working Capital Amount” means the Net Working Capital of the
Company as of the close of business on the date immediately preceding the
Closing Date.

          “Options” shall mean all options to purchase Common Stock of the
Company validly issued under the Stock Incentive Plan which are vested and
exercisable (or will become vested and exercisable as a result of the
transactions contemplated hereby) and which are outstanding immediately prior to
the Closing.

          “Payables Amount” means the aggregate amount of all accounts payable
owed by the Buyer or any of its Affiliates to the Company or any of its
Subsidiaries as of the Closing Date.

          “Permitted Liens” means any (i) Liens in respect of Taxes and other
government charges and assessments the validity of which is being contested in
good faith by appropriate proceedings or Liens in respect of Taxes and other
government charges and assessments not yet due and payable or which can be paid
currently with no penalty; (ii) landlords’, lessors’, warehousemens’,
employees’, materialmens’, mechanics’, carriers’, workmen’s, repairmen’s,
statutorily imposed or other like Liens arising or incurred in the ordinary
course of business for amounts not yet due and payable; (iii) Liens arising
under original purchase price conditional sales contracts and equipment leases
with third parties that are contracts entered into in connection with the
Company or any Subsidiary; (iv) limitations on the rights of the Company or any
Subsidiary under any Contract or Real Property Lease that are expressly set
forth in such contract or lease; (v) survey exceptions, imperfections of title,
Liens or other title matters affecting any tangible asset owned by the Company
or any Subsidiary that would not, individually or in the aggregate, impair the
occupancy or current use of the tangible asset they encumber; (vi) Liens and
other similar restrictions of record identified in any title reports obtained by
or made available to Buyer; (vii) with respect to the Leased Real Property,
zoning, building codes and other land use Laws regulating the use or occupancy
of such Leased Real Property or the activities conducted thereon that are
imposed by any Governmental Authority having jurisdiction over such Leased Real
Property and do not materially interfere with the present use of the Leased Real
Property; (viii) any and all service contracts and agreements affecting any
tangible asset owned by the Company or any Subsidiary; (ix) Liens securing
Indebtedness to be repaid and released in connection with the Closing; (x) with
respect to Shares or Options, restrictions on transfer under applicable

4

--------------------------------------------------------------------------------

 

securities Laws, the Stock Incentive Plan, or the Stockholders’ Agreement;
(xi) Liens that secure obligations reflected as liabilities in the Financial
Statements (or the existence of which is referred to in the notes accompanying
the Audited Financial Statements); (xii) deposits or pledges to secure the
payment of workers’ compensation, unemployment insurance, social security
benefits or obligations arising under similar laws, or to secure the performance
of public or statutory obligations, surety or appeal bonds, and other
obligations of a like nature; (xiii) Liens which are being contested in good
faith solely to the extent of any reserve included in the calculation of Net
Working Capital hereunder; and (xiv) Liens which, individually or in the
aggregate, do not materially detract from the value, or materially interfere
with the present use, of the Company’s tangible personal property.

          “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or any agency or instrumentality thereof.

          “Reference Date” means October 14, 2005.

          “Securityholder Allocation Percentage” means (A) with respect to each
Stockholder, the quotient determined by dividing (i) the number of Shares held
by such Stockholder immediately prior to the Closing by (ii) the Fully Diluted
Number of Shares, and (B) with respect to each Optionholder, the quotient
determined by dividing (i) the number of shares of Common Stock such
Optionholder could have purchased if such Optionholder had exercised such
Optionholder’s Options in full immediately prior to the Closing by (ii) the
Fully Diluted Number of Shares. The initial Securityholder Allocation Percentage
for each Securityholder is set forth on Exhibit Ahereto, which exhibit may be
updated and delivered to the Buyer in connection with the deliveries to be made
pursuant to Section 2.01. Notwithstanding the foregoing, the Securityholder
Representative shall have the right and authority to equitably adjust the
Securityholder Allocation Percentages of the Securityholders with respect to the
amounts to be released to the Securityholders from the Reserve Account in
connection with the payment of Losses resulting from breaches of a particular
Securityholder’s representations, warranties, covenants or agreements hereunder.

          “Stock Incentive Plan” shall mean the Company’s Stock Incentive Plan
dated December 31, 2008.

          “Stockholders’ Agreement” means that certain Stockholders’ Agreement
dated as of October 14, 2005, by and among the Company and the Stockholders
party thereto, as amended.

          “Subsidiary” means any entity, the securities or other ownership
interests of which are directly or indirectly owned by the Company.

          “Target Working Capital Amount” means $3,747,145.33.

          “Tax” means any federal, state, local or foreign income, gross
receipts, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, ad valorem/personal property, stamp,
excise, occupation, sales, use, transfer, value added, alternative minimum,
estimated or other tax, assessment, duty, fee, levy or other governmental
charge, including any interest, penalty or addition thereto.

          “Tax Returns” means any return, report, information return or other
document (including schedules or any related or supporting information) filed or
required to be filed with any Governmental Authority or other authority in
connection with the determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax.

5

--------------------------------------------------------------------------------

 

          “Transaction Expenses” means the fees, costs or expenses incurred by
any Securityholder, the Company or any Subsidiary in connection with the sale of
the Shares or the cancellation of the Options and set forth on Exhibit B hereto
(as the same may be updated on or prior to the Closing Date), including all fees
and expenses of Lazard but excluding Antitrust Approval Fees.

          “Transaction Tax Benefit Amount” means the amount obtained by
multiplying (A) the sum of (i) all of the Optionholder Closing Payment Amounts
for all Optionholders, (ii) payments under deferred compensation arrangements
and (iii) any other deductible Transaction Expenses by (B) 39.6%.

          “Treasury Regulations” means the regulations promulgated under the
Code. Any reference in this Agreement to Treasury Regulations are intended to
refer to such regulations and to such regulations as they may be amended and to
any corresponding provision or provisions of succeeding Law.

6

--------------------------------------------------------------------------------

 

     Section 1.02. Cross-References to Other Defined Terms. Each term listed
below is defined in the Section of this Agreement listed opposite such term:

 

Term

 

Section

Agreement

 

 

Preface

AP

 

 

Section 8.06

Approvals

 

 

Section 3.18

Assignee

 

 

Section 12.05

Audited Financial Statements

 

 

Section 3.09(a)(i)

Buyer

 

 

Preface

Buyer’s Representatives

 

 

Section 7.01

Closing

 

 

Section 2.03(a)

Closing Date

 

 

Section 2.03(a)

Collateral Source

 

 

Section 11.02(e)

Company

 

 

Preface

Confidentiality Agreement

 

 

Section 7.01

Contracts

 

 

Section 3.16

Draft Computation

 

 

Section 2.04(a)

Environmental Requirement(s)

 

 

Section 3.21

ERISA

 

 

Section 3.19(b)

Estimated Purchase Price

 

 

Section 2.01

Financial Statements

 

 

Section 3.09(a)(ii)

Firm

 

 

Section 2.04(a)

Fundamental Representations

 

 

Section 11.01

Governmental Authority

 

 

Section 3.04

Indemnified Representative

 

 

Section 7.04

Indemnitee

 

 

Section 11.02(d)

7

--------------------------------------------------------------------------------

 

Term

 

Section

Indemnitors

 

 

Section 11.02(d)

Initial Reserve Amount

 

 

Section 2.05

Joinder Agreements

 

 

Preface

Judicial Action

 

 

Section 12.08

Latest Balance Sheet

 

 

Section 3.09(a)(ii)

Laws

 

 

Section 3.04

Leased Real Property; Leased Real Properties

 

 

Section 3.11(b)

Liens

 

 

Section 3.14

Loss; Losses

 

 

Section 11.02

Objection Notice

 

 

Section 2.04(a)

Optionholder; Optionholders

 

 

Preface

Optionholder Closing Payment Amount

 

 

Section 2.02(b)

Panel

 

 

Section 12.07(b)

PB

 

 

Section 2.03(a)

Purchase Price

 

 

Section 2.01

Real Property Lease; Real Property Leases

 

 

Section 3.11(a)

Reserve Account

 

 

Section 2.05

Schedule; Schedules

 

 

Article 3 Preamble

Securityholder; Securityholders

 

 

Preface

Securityholder Representative

 

 

Section 11.04(a)

Securityholder Working Capital Payment

 

 

Section 2.04(b)(ii)

Shares

 

 

Preliminary Statement A

Stockholder; Stockholders

 

 

Preface

Stockholder Closing Payment Amount

 

 

Section 2.02(a)

Survival Period

 

 

Section 11.01

8

--------------------------------------------------------------------------------

 

Term

 

Section

Tax and ERISA Representations

 

 

Section 11.01

Tax Benefit

 

 

Section 11.02(e)

Terminating Agreements

 

 

Section 12.14

Third Party Claim

 

 

Section 11.02(d)

Unaudited Financial Statements

 

 

Section 3.09(a)(ii)

Updated Schedules

 

 

Section 6.03

ARTICLE 2
PURCHASE AND SALE

     Section 2.01. Estimated Purchase Price. At least two (2) Business Days
prior to the Closing Date, the Company shall deliver to the Buyer the Company’s
good faith estimate, on a reasonable basis using the Company’s then available
financial information, of the Purchase Price (such estimate is referred to as
the “Estimated Purchase Price”) and the initial Securityholder Allocation
Percentage for each Securityholder. The Estimated Purchase Price, and each
component thereof, shall be determined on a consolidated basis using the same
accounting methods, policies, principles, practices and procedures, with
consistent classifications, judgments and estimation methodology, as were used
in preparation of the Latest Balance Sheet or, to the extent applicable, in
accordance with any changes to such accounting methods, policies, principles,
practices and procedures which are documented in the Company’s books and records
prior to the Closing. The amount of the Estimated Purchase Price payable to each
Securityholder is set forth on Exhibit A hereto, which exhibit may be updated
and delivered to the Buyer in connection with the deliveries to be made pursuant
to this Section 2.01. For purposes of this Agreement, “Purchase Price” means an
amount equal to:

          (a) $250,000,000,

          (b) plus the Cash Amount,

          (c) plus the Payables Amount,

          (d) minus the Indebtedness Amount,

          (e) plus the Transaction Tax Benefit Amount,

          (f) (i) plus the excess of the Net Working Capital Amount over the
Target Working Capital Amount, if any, or (ii) minus the excess of the Target
Working Capital Amount over the Net Working Capital Amount,

          (g) minus the amount of the Transaction Expenses,

          (h) plus the amount of the Antitrust Approval Fees.

9

--------------------------------------------------------------------------------

 

     Section 2.02. Purchase and Sale of the Shares; Payment of Options.

          (a) Purchase and Sale of Shares. As of the Closing, upon the terms and
subject to the conditions set forth in this Agreement, each Stockholder shall
sell, assign, transfer and convey to the Buyer, and the Buyer shall purchase and
acquire from each such Stockholder, all of the Shares held by such Stockholder.
Subject to Section 2.04, the purchase price to be paid by the Buyer to each
Stockholder for the Shares held by such Stockholder shall consist of a payment
at the Closing, by wire transfer of immediately available funds to the account
of such Stockholder set forth on Exhibit A hereto (as the same may be updated
prior to Closing), of an amount of cash equal to the result of (A) the Estimated
Purchase Price multiplied by such Stockholder’s Securityholder Allocation
Percentage, minus (C) the Initial Reserve Amount multiplied by such
Stockholder’s Securityholder Allocation Percentage (with respect to a
Stockholder, such Stockholder’s “Stockholder Closing Payment Amount”).

          (b) Cash Out of the Options. As of the Closing and simultaneously with
the payment to the Stockholders of the Stockholder Closing Payment Amounts, upon
the terms and subject to the conditions set forth in this Agreement (including
Section 2.04), the Buyer shall pay, or irrevocably cause the Company to pay (by
providing funds to the Company or otherwise), to each Optionholder, in
cancellation of such Optionholder’s Options, an amount in cash equal to the
excess of (i) the result of (A) the Estimated Purchase Price multiplied by such
Optionholder’s Securityholder Allocation Percentage, minus (B) the Initial
Reserve Amount multiplied by such Optionholder’s Securityholder Allocation
Percentage, over (ii) the aggregate exercise price such Optionholder would have
paid if such Optionholder had exercised all such Options immediately prior to
the Closing (with respect to an Optionholder, such Optionholder’s “Optionholder
Closing Payment Amount”), less all applicable withholding Taxes. Each
Optionholder agrees that he or she will not exercise his or her Option at or
prior to the Closing, and that upon the payment by the Company or the Buyer to
such Optionholder of the Optionholder Closing Payment Amount, less all
applicable withholding Taxes, the Options held by such Optionholder will be
cancelled and of no further force and effect.

     Section 2.03. The Closing.

          (a) The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Patton Boggs LLP (“PB”) in
Dallas, Texas, at 10:00 a.m. on the third (3rd) Business Day following full
satisfaction or due waiver of all of the closing conditions set forth in
Article 9 hereof (other than those to be satisfied at the Closing) or on such
other date as is mutually agreeable to the Buyer and Securityholder
Representative. The date of the Closing is referred to herein as the “Closing
Date.”

          (b) Upon the terms and subject to the conditions set forth in this
Agreement, the parties hereto shall consummate the following transactions as of
the Closing:

          (i) each Stockholder shall deliver to the Buyer all of the stock
certificates representing the Shares held by such Stockholder duly endorsed for
transfer or accompanied by duly executed stock powers (or other form of
assignment or transfer) or a duly executed lost stock affidavit in a form
reasonably acceptable to the Buyer and the Company;

          (ii) the Buyer shall deliver to each Stockholder, by wire transfer of
immediately available funds to the account designated by such Stockholder, cash
in an amount equal to such Stockholder’s Stockholder Closing Payment Amount;

          (iii) the Buyer shall pay to each such Optionholder, by wire transfer
of immediately available funds to the account designated by such Optionholder,
an amount equal to such Optionholder’s Optionholder Closing Payment Amount, less
all applicable withholding Taxes;

10

--------------------------------------------------------------------------------

 

          (iv) the Buyer shall deliver to the Securityholder Representative, for
the benefit of the Securityholders in accordance with their respective
Securityholder Allocation Percentages, by wire transfer of immediately available
funds to the Reserve Account, cash in an amount equal to the Initial Reserve
Amount;

          (v) the Buyer shall pay on behalf of the Company and the Subsidiaries,
all Indebtedness of the Company and the Subsidiaries set forth on
Schedule 2.03(b)(v) hereto in accordance with the payoff letters and other
payment instructions provided by the Company or the Securityholder
Representative;

          (vi) the Buyer shall pay on behalf of the Company and the
Securityholders, the Transaction Expenses set forth on Exhibit B hereto; and

          (vii) the Buyer, the Company and the Securityholders shall make such
other deliveries as are required by and in accordance with Article 9 hereof.

     Section 2.04. Post-Closing Adjustment.

          (a) Post-Closing Determination. Within forty-five (45) days after the
Closing Date, the Buyer and its auditors shall prepare and deliver to the
Securityholder Representative (i) the Buyer’s determinations of the Cash Amount,
the Indebtedness Amount, and the Net Working Capital Amount, and (ii) the
Buyer’s calculation of the Purchase Price (collectively, the “Draft
Computation”). The Draft Computation shall be prepared and the Cash Amount, the
Indebtedness Amount, and the Net Working Capital Amount shall be determined on a
consolidated basis using the same accounting methods, policies, principles,
practices and procedures, with consistent classifications, judgments and
estimation methodology, as were used in preparation of the Latest Balance Sheet
or, to the extent applicable, in accordance with any changes to such accounting
methods, policies, principles, practices and procedures which are documented in
the Company’s books and records prior to the Closing, and shall not include any
changes in assets or liabilities as a result of purchase or other non-cash
accounting adjustments or other changes arising from or resulting as a
consequence of the transactions contemplated hereby. The parties agree that the
purpose of preparing the Draft Computation and determining the Cash Amount, the
Indebtedness Amount, and the Net Working Capital Amount and the related purchase
price adjustment contemplated by this Section 2.04 is to measure the amount of
Cash and Indebtedness and changes in Net Working Capital, and such processes are
not intended to permit the introduction of different judgments, accounting
methods, policies, principles, practices, procedures, classifications or
estimation methodologies for the purpose of preparing the Draft Computation or
determining Cash, Indebtedness or Net Working Capital. The Company and its
auditors will make available to the Buyer and its auditors, employees and
advisors all records and work papers used in preparing the Estimated Purchase
Price. The Buyer and its auditors will make available to the Securityholder
Representative and its auditors, employees and advisors all records and work
papers used in preparing the Draft Computation and will prepare and deliver to
the Securityholder Representative a detailed analysis of the changes behind any
material variance(s) between the Buyer’s determination of the Cash Amount, the
Indebtedness Amount and the Net Working Capital Amount, and the corresponding
estimates of such amounts as determined by the Company pursuant to Section 2.01
hereof. If the Securityholder Representative disagrees with any aspect of the
Draft Computation, the Securityholder Representative may, within forty-five
(45) days after receipt of the Draft Computation, deliver a notice (an
“Objection Notice”) to the Buyer setting forth the Securityholder
Representative’s determination of the Cash Amount, the Indebtedness Amount,
and/or the Net Working Capital Amount and the Securityholder Representative’s
calculation of the Purchase Price. If the Securityholder Representative does not
deliver an Objection Notice to the Buyer within forty-five (45) days after
receipt of the Draft Computation, then the parties hereto will be deemed to have
agreed to the Draft Computation and the components of such Draft Computation
shall be deemed to be finally determined as set forth therein. The Buyer and the
Securityholder Representative shall use reasonable efforts to resolve any
disagreements as to the Draft

11

--------------------------------------------------------------------------------

 

Computation and the Objection Notice, but if they do not obtain a final
resolution within forty-five (45) days after the Buyer has received the
Objection Notice, the Buyer and the Securityholder Representative shall jointly
retain Grant Thornton LLP or such other accounting firm acceptable to the Buyer
and the Securityholder Representative (the “Firm”) to resolve any remaining
disagreements. The Buyer and the Securityholder Representative shall direct the
Firm to render a determination within thirty (30) days after its retention and
the Buyer, the Securityholder Representative and their respective agents shall
cooperate with the Firm during its engagement. The Firm will act as an expert
and not as an arbitrator in conducting its analysis and may consider only those
items and amounts in the Draft Computation or Objection Notice which the Buyer
and the Securityholder Representative are unable to resolve. In resolving any
disputed item, the Firm may not assign a value to any item greater than the
greatest value for such item claimed by either party or less than the smallest
value for such item claimed by either party. The Firm’s determination shall be
based solely on written submissions by the Buyer and the Securityholder
Representative (i.e., not on independent review) and on the definitions included
herein. The determination of the Firm shall be conclusive and binding upon the
Buyer, the Securityholder Representative and the Securityholders. Until the Firm
makes its determination, the costs and expenses of the Firm shall be borne
equally by the Buyer, on the one hand, and the Securityholder Representative (on
behalf of the Securityholders in accordance with their respective Securityholder
Allocation Percentages), on the other hand; provided, that when the Firm makes
its determination, any costs and expenses (including costs and expenses
previously advanced) shall be allocated between the Securityholder
Representative (on behalf of the Securityholders in accordance with their
respective Securityholder Allocation Percentages), on the one hand, and the
Buyer, on the other hand, based upon the percentage that the portion of the
contested amount not awarded to each party bears to the amount actually
contested by such party. For example, if the Securityholder Representative
claims the Net Working Capital Amount is $1,000 greater than the amount
determined by the Buyer, and the Buyer contests only $500 of the amount claimed
by the Securityholder Representative, and if the Firm ultimately resolves the
dispute by awarding the Securityholders $300 of the $500 contested, then the
costs and expenses of the Firm will be allocated 60% (i.e., 300 ÷ 500) to the
Buyer and 40% (i.e., 200 ÷ 500) to the Securityholder Representative (on behalf
of the Securityholders in accordance with their respective Securityholder
Allocation Percentages).

          (b) Post-Closing Adjustment.

          (i) Payment by the Buyer. If the Purchase Price as finally determined
pursuant to Section 2.04(a) exceeds the Estimated Purchase Price by more than
$250,000, then within five (5) Business Days after such final determination, the
Buyer shall pay to the Securityholder Representative (on behalf of the
Securityholders in accordance with their respective Securityholder Allocation
Percentages), by wire transfer or delivery of other immediately available funds,
an amount equal to the amount by which such excess exceeds $250,000; provided,
however, that in lieu of any distribution of such amount to the Securityholders,
the Securityholder Representative, in its sole discretion, may retain all or any
portion of such amounts as part of the Reserve Account.

          (ii) Payment by the Securityholders. If the Purchase Price as finally
determined pursuant to Section 2.04(a) is less than the Estimated Purchase
Price, then within five (5) Business Days after the determination thereof, the
Securityholder Representative shall pay to the Buyer from the Reserve Account an
amount equal to the amount by which such excess exceeds $250,000 (the amount of
such excess, the “Securityholder Working Capital Payment”) and, in the event
that the Reserve Account is insufficient to pay the full amount of the
Securityholder Working Capital Payment, then each Securityholder shall promptly
pay to Buyer by wire transfer or delivery of other immediately available funds,
an amount equal to (i) the unpaid portion of the Securityholder Working Capital
Payment multiplied by (ii) such Securityholder’s Securityholder Allocation
Percentage.

12

--------------------------------------------------------------------------------

 

     Section 2.05. Reserve Account. At Closing, the Securityholder
Representative shall retain from the Estimated Purchase Price the sum of One
Million Dollars ($1,000,000) (the “Initial Reserve Amount”) for deposit into a
bank account controlled by the Securityholder Representative (together with any
amount retained by the Securityholder Representative pursuant to
Section 2.04(b)(i), the “Reserve Account”). All amounts on deposit in the
Reserve Account, including any earnings thereon, shall be available to the
Securityholder Representative to cover costs and expenses incurred by the
Securityholder Representative in the performance of its obligations as
Securityholder Representative, including, without limitation, costs and
expenses, if any, incurred by the Securityholder Representative (i) in resolving
any adjustments pursuant to Section 2.04, (ii) in defending any indemnification
claims brought under Article 11hereof, and (iii) in paying any amounts
(including fees, costs and expenses) otherwise payable by the Securityholders to
the Buyer or the Securityholder Representative pursuant to the terms hereof.
Amounts in the Reserve Account may also be applied by the Securityholder
Representative as permitted in accordance with Section 11.04.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

          The Company represents and warrants to the Buyer that each statement
contained in this Article 3 is correct and complete, except as set forth in the
Schedules accompanying this Agreement or in any Updated Schedule delivered
pursuant to Section 6.03 (each a “Schedule” and, collectively, the “Schedules”).
Capitalized terms used in the Schedules and not otherwise defined therein shall
have the meanings ascribed to such terms in this Agreement.

     Section 3.01. Organization and Qualification.

          (a) The Company and each of the Subsidiaries are corporations duly
organized, validly existing and, where applicable, in good standing under the
Laws of their respective jurisdictions of organization. The Company and each of
its Subsidiaries have full corporate power and authority to own or lease their
respective properties and to conduct their businesses in the manner and in the
places where such properties are owned or leased and where such businesses are
currently conducted, except where the failure to have such power and authority
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The copies of the Company’s and the Subsidiaries’
respective certificates or articles of incorporation and bylaws, as each have
been amended to date and heretofore made available to the Buyer and/or its
agents, are complete and correct, and no amendments thereto are pending.

          (b) The Company and each of the Subsidiaries are duly licensed and
qualified to do business and in good standing in each jurisdiction in which the
properties owned or leased by it or the operation of its business makes such
licensing or qualification to do business necessary, except where the failure to
be so licensed or qualified would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

     Section 3.02. Capitalization; Subsidiaries; Securities Owned.

          (a) The authorized capital stock of the Company consists of 1,000,000
shares of Common Stock, 36,040 shares of which are issued and outstanding as of
the date hereof. Schedule 3.02hereto sets forth (i) all of the holders of the
Company’s issued and outstanding Shares and Options, and (ii) the number of
Shares and Options held by each such holder. All of the Shares have been duly
authorized, are validly issued, fully paid and nonassessable, and are neither
subject to, nor were they issued in violation of, any preemptive rights. The
Company is the sole owner, directly or indirectly, of 100% of the outstanding
capital stock of each of the Subsidiaries which are listed on Schedule 3.02
hereto. The ownership and capitalization of each of the Subsidiaries is as set
forth on Schedule 3.02 hereto. Other than the shares the Company owns in the
Subsidiaries, the Company does not own any capital stock or other equity
securities issued by any

13

--------------------------------------------------------------------------------

 

other Person (other than Cash). Except for this Agreement, the Options, as
contemplated by the Stock Incentive Plan, the rights and restrictions set forth
in the Stockholders’ Agreement or as set forth on Schedule 3.02 hereto, there
are no outstanding or authorized options, warrants, rights, contracts, rights to
subscribe, conversion rights, preemptive rights, or other agreements or
commitments to which the Company or any Subsidiary is a party or which are
binding upon the Company or any Subsidiary providing for the issuance,
disposition or acquisition of any shares of capital stock of the Company or any
Subsidiary. Except as set forth on Schedule 3.02, the outstanding capital stock
of each Subsidiary is free and clear of any Lien, except for Permitted Liens.

          (b) Except as set forth on Schedule 3.02:

          (i) there are no outstanding or authorized stock appreciation, phantom
stock, profit participation or similar rights with respect to the Company or any
Subsidiary;

          (ii) except as set forth in the Stockholders’ Agreement, there are no
voting trusts, proxies or other written agreements or understandings with
respect to the voting of the capital stock of the Company or any Subsidiary;

          (iii) there are no dividends which have accrued or been declared but
are unpaid on any of the Shares or the capital stock of any Subsidiary; and

          (iv) except as set forth in the Stockholders’ Agreement, there are no
shareholder or similar agreements which affect or restrict the voting rights or
right to transfer any of the Shares or the capital stock of any Subsidiary, and
there are no registration rights or similar agreements with respect to the
Company or any Subsidiary in force or effect.

     Section 3.03. Authority of the Company.

          (a) The Company has the full right, power and authority to enter into
this Agreement and each agreement, document and instrument to be executed and
delivered by it pursuant to or as contemplated by this Agreement and to carry
out the transactions contemplated hereby and thereby. The execution and delivery
of this Agreement and the performance of the Company’s obligations hereunder
have been duly authorized by all necessary corporate action on the part of the
Company. This Agreement and each agreement, document and instrument to be
executed and delivered by the Company pursuant to this Agreement constitute, or
will when executed and delivered constitute, valid and binding obligations of
the Company, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

          (b) The execution, delivery and performance by the Company of this
Agreement and each such agreement, document and instrument contemplated by this
Agreement to which it is a party:

          (i) do not and will not violate any provision of the certificate of
incorporation or bylaws of the Company or the equivalent governing documents of
any Subsidiary;

          (ii) subject to the Antitrust Approvals, do not and will not violate
any Laws of the United States, or any state or other jurisdiction applicable to
the Company or any Subsidiary, or require the Company to obtain any Approval,
consent or waiver of, or make any filing with, any Person (including any
Governmental Authority) that has not been obtained or made, which violation or
failure to obtain or make would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and

14

--------------------------------------------------------------------------------

 

          (iii) do not and will not result in a breach of, constitute a default
under, accelerate any obligation under, or give rise to a right of termination
of any indenture, loan or credit agreement, or any other agreement, contract,
instrument, mortgage, deed of trust, lien, lease, permit, authorization, order,
writ, judgment, injunction, decree, determination or arbitration award, whether
written or oral, to which the Company or any Subsidiary is a party or by which
the property of the Company or any Subsidiary is bound, except where any of the
foregoing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or except as otherwise set forth on
Schedule 3.03(b)(iii)hereto.

     Section 3.04. Compliance with Laws. Except as set forth on Schedule 3.04
hereto, and except with respect to the subject matter of the representations and
warranties set forth in Section 3.06 (Taxes), Section 3.15 (Intellectual
Property), Section 3.18(Permits), Section 3.19 (Employee Benefit Plans),
Section 3.21 (Environmental Matters), and Section 3.22 (Employee Relations), the
Company and each of the Subsidiaries are in material compliance with all
applicable statutes, ordinances, orders, rules and regulations (“Laws”)
promulgated by any federal, state, territory, municipal or other governmental
authority (each, a “Governmental Authority”), which are necessary for the
operation of the business of the Company or such Subsidiary as presently
conducted.

     Section 3.05. Advisory and Other Fees. Neither the Company nor any of the
Subsidiaries has incurred or shall become liable for any advisory fee, broker’s
commission or finder’s fee relating to or in connection with the transactions
contemplated by this Agreement, other than fees payable to Lazard and ACAS,
which fees shall be paid as provided in Section 12.04, and other than the
Transaction Expenses.

     Section 3.06. Taxes. Except as set forth on Schedule 3.06 hereto:

          (a) (i) since the Reference Date, all United States federal income Tax
Returns of or with respect to the Company and the Subsidiaries required by Law
to be filed have been timely filed (after giving effect to any applicable
extensions granted) and all other material Tax Returns of or with respect to the
Company and the Subsidiaries required by applicable federal, foreign, state,
local or other Law to be filed have been timely filed (after giving effect to
any applicable extensions granted);

          (ii) since the Reference Date, the Company and each of the
Subsidiaries have timely paid or caused to be paid as of the date hereof all
Taxes shown as due on the Tax Returns referred to in Section 3.06(a)(i), except
to the extent such Taxes are being contested in good faith by the Company or a
Subsidiary or are properly reserved for on the books or records of the Company
or such Subsidiary; and

          (iii) since the Reference Date, there has not been any audit of any
Tax Return filed by or with respect to the Company or any Subsidiary for which
the applicable statute of limitations has not expired; no audit of any such Tax
Return of or including the Company or any Subsidiary is in progress; and neither
the Company nor any Subsidiary has been notified in writing by any Governmental
Authority that any audit is contemplated or pending. Since the Reference Date,
no written claim has been made by any Governmental Authority in a jurisdiction
where the Company or any Subsidiary does not file Tax Returns that the Company
or such Subsidiary is or may be subject to taxation by that jurisdiction.

          (b) Neither the Company nor any Subsidiary is a party to, bound by or
has any obligation under any agreement relating to allocating or sharing the
payment of, or liability for, Taxes or has any liability for Taxes of any Person
other than members of the affiliated group, within the meaning of Section
1504(a) of the Code, filing consolidated federal income tax returns of which the
Company is the common parent under Treasury Regulation § 1.1502-6 (or a similar
provision of state, local or foreign Law), as a transferee or successor, by
contract or otherwise.

15

--------------------------------------------------------------------------------

 

          (c) No closing agreement pursuant to Section 7121 of the Code or any
similar provision of any state, local or foreign Law has been entered into by or
with respect to the Company or any Subsidiary. Neither the Company nor any
Subsidiary has agreed to, or is required to make any adjustment for, any period
after the Closing Date pursuant to Section 481(a) of the Code by reason of any
change in any accounting method. There is no application pending with any
Governmental Authority requesting permission for any such change in any
accounting method of the Company or any Subsidiary and the Internal Revenue
Service has not proposed in writing any such adjustment or change in accounting
method.

     Section 3.07. Officers and Directors; Books and Records.

          (a) Schedule 3.07(a) hereto sets forth the name and title of each
officer and director of the Company and each Subsidiary.

          (b) The copies of the records of the Company and the Subsidiaries, as
made available by the Company to the Buyer and/or its agents, are true and
complete copies of the originals of such documents.

     Section 3.08. Litigation. Schedule 3.08 hereto sets forth each continuing
action, suit, investigation and other proceeding pending or, to the Company’s
Knowledge, threatened against the Company or any of the Subsidiaries, at law or
in equity, or before or by any Governmental Authority (including any action,
suit, investigation or proceeding (i) regarding the existence of a defect in the
manufacture, production, distribution or sale of any products made or sold by or
on behalf of the Company or any Subsidiary, or (ii) against or relating to any
Employee Benefit Plan), other than workers’ compensation claims and routine
claims for benefits under the Company’s Employee Benefit Plans, which would not
reasonably be expected to have a Material Adverse Effect, and any action, suit,
investigation or proceeding that is reasonably expected to be covered by
insurance. Except as set forth on Schedule 3.08, neither the Company nor any
Subsidiary is a party to any judgment, order or decree of any court,
administration agency, commission or other Governmental Authority.

     Section 3.09. Financial Statements.

          (a) The Company has delivered to the Buyer the following financial
statements, attached as Schedule 3.09(a) hereto:

          (i) audited consolidated balance sheet of the Company and the
Subsidiaries as of December 31, 2010 and audited consolidated statements of
operations, stockholders’ equity, and cash flows for the fiscal year then ended
(collectively, the “Audited Financial Statements”); and

          (ii) unaudited consolidated balance sheets of the Company and the
Subsidiaries as of June 30, 2011 (the “Latest Balance Sheet”), and the related
statements of operations and cash flows for the fiscal year and the six
(6) months then ended (collectively, the “Unaudited Financial Statements” and,
together with the Audited Financial Statements, the “Financial Statements”).

          (b) The Audited Financial Statements have been prepared in accordance
with GAAP applied consistently during the periods covered thereby, and present
fairly in all material respects the financial condition of the relevant entities
at the dates of said statements and the results of their operations and cash
flows for the periods covered thereby. The Unaudited Financial Statements have
been prepared in accordance with GAAP applied consistently during the period
covered thereby, and present fairly in all material respects the financial
condition of the Company and the Subsidiaries at the date of such statements and
the results of their operations and cash flows for the period covered thereby,
except that they do not contain the materials and disclosures to be found in
notes to financial statements prepared in accordance with GAAP, nor do they
reflect year-end adjustments.

16

--------------------------------------------------------------------------------

 

          (c) Except as set forth on Schedule 3.09(c) hereto, neither the
Company nor any Subsidiary has any liabilities that would be required to be
reflected on a balance sheet prepared in accordance with GAAP, except for
(i) liabilities reflected or reserved against on the Latest Balance Sheet
(including all notes thereto); (ii) liabilities incurred in the ordinary course
of business since the date of the Latest Balance Sheet; (iii) liabilities
incurred in connection with the transactions contemplated hereby;
(iv) liabilities arising under Contracts or other matters otherwise set forth in
the Schedules hereto; and (iv) the Transaction Expenses.

     Section 3.10. Transactions with Affiliates. Except (i) for intra-company
transactions amongst the Company and the Subsidiaries, (ii) transactions,
agreements, contracts or understandings between ACAS, ACEI or ACEII and the
Company or any Subsidiary or which otherwise relate to the purchase, transfer or
voting of securities, in each case, which will be terminated as of the Closing,
(iii) the Company’s or any Subsidiary’s organizational documents, (iv) as set
forth on Schedule 3.10 hereto, and (v) to the extent reflected in the Financial
Statements, since the date of the Latest Balance Sheet there have been no
material transactions, contracts, understandings or agreements of any kind
between the Company or any Subsidiary and any Person which is an Affiliate of
the Company or such Subsidiary.

     Section 3.11. Real Properties.

          (a) The Company owns no real property.

          (b) Schedule 3.11(b) hereto sets forth each lease or other agreement
under which the Company or any Subsidiary leases or has rights to use any
material real property owned by a Person other than the Company or a Subsidiary
(the “Real Property Leases” and, each individually, a “Real Property Lease”).
The Real Property Leases are in full force and effect and (i) the Company or the
applicable Subsidiary, as the case may be, has not defaulted thereunder and (ii)
to the Knowledge of the Company, no event has occurred that with notice or lapse
of time, or both, would constitute a default by the Company or the applicable
Subsidiary, as the case may be, which would reasonably be expected to result in
a termination of the applicable Real Property Lease. True and complete copies of
the Real Property Leases have been made available to the Buyer and/or its agents
by the Company. Except as set forth on Schedule 3.11(b) hereto, the Company or a
Subsidiary has a valid and subsisting leasehold interest in all the real
property which is the subject of each of the respective Real Property Leases set
forth on Schedule 3.11(b) hereto (individually, the “Leased Real Property” and,
collectively, the “Leased Real Properties”).

          (c) To the Knowledge of the Company, no material permit, license or
certificate of occupancy pertaining to the leasing or operation of any Leased
Real Property, other than those which are transferable with such property, is
required by any Governmental Authority.

     Section 3.12. Absence of Material Adverse Effect. Except as set forth on
Schedule 3.12 hereto, since the date of the Latest Balance Sheet, there has not
been any Material Adverse Effect.

     Section 3.13. Absence of Certain Changes. Except as set forth on
Schedule 3.13hereto, or as contemplated by this Agreement, the Company and each
Subsidiary have complied in all material respects with the covenants and
restrictions set forth in Section 6.01 hereof to the same extent as if this
Agreement had been executed on, and had been in effect since, the date of the
Latest Balance Sheet.

     Section 3.14. Tangible Personal Property. Except as set forth on
Schedule 3.14hereto, (a) the Company or a Subsidiary has valid title to or a
valid license or leasehold interest in all of the material items of tangible
personal property reflected on the Latest Balance Sheet, except as sold or
disposed of subsequent to the date thereof in the ordinary course of business
consistent with past practices, and (b) all such tangible personal property
(other than licensed or leased tangible property) is owned or, in the case of
licensed or leased tangible

17

--------------------------------------------------------------------------------

 

personal property, the Company or the applicable Subsidiary has a valid license
or leasehold interest in such tangible personal property, in each case free and
clear of all liens, encumbrances, contracts and security interests
(collectively, “Liens”), except for Permitted Liens. Except as set forth on
Schedule 3.14 hereto, to the Knowledge of the Company, the facilities, plants,
machinery and equipment of the Company and the Subsidiaries are in good working
order and condition, ordinary wear and tear excepted and subject to routine
maintenance, and are fit for the purpose for which they are currently being
used.

     Section 3.15. Intellectual Property. Schedule 3.15 hereto sets forth all
patents, trademark registrations, service mark registrations, trade names,
domain name registrations, copyright registrations, and all applications for any
of the foregoing, that are material to the business of the Company and its
Subsidiaries and that are owned by the Company or any Subsidiary. To the
Knowledge of the Company, no intellectual property is owned by a third party
that is necessary for the operation of the Company’s business (other than such
intellectual property currently licensed by the Company or one of its
Subsidiaries). Except as set forth on Schedule 3.15 hereto, since the Reference
Date, neither the Company nor any Subsidiary has received any written notice of
infringement of or conflict with asserted rights of others with respect to any
know-how, trade secrets, patents, trademarks, trade names, brand names and
copyrights that are owned or used by, or licensed to, the Company or any
Subsidiary. Except as set forth on Schedule 3.15 hereto, the Company does not
have Knowledge of any material infringement or misappropriation by the Company
of any third party’s material intellectual property. Except as set forth on
Schedule 3.15 hereto, the Company does not have Knowledge of any material
infringement or misappropriation by any third party of the material intellectual
property owned by the Company.

     Section 3.16. Contracts. Except for contracts, commitments, plans,
agreements and licenses listed on Schedule 3.16 hereto (true and complete copies
of which or, with respect to oral Contracts, true and correct written summaries
of which, in each case, together with all amendments, supplements or other
modifications thereto have been made available to the Buyer and/or its agents)
(in each case, whether oral or written, the “Contracts”), and except for
purchase orders entered into in the ordinary course of business, neither the
Company nor any Subsidiary is a party to or subject to:

          (a) any plan or contract providing for bonuses, stock, options, stock
purchases, profit sharing, collective bargaining or the like (other than the
Options and the Stock Incentive Plan) or any contract or agreement with any
labor union (other than the plans listed on Schedule 3.19 hereto);

          (b) any employment contract or contract for services which requires
the payment of more than $150,000 annually in total cash compensation, which is
not terminable on sixty (60) or fewer days notice by the Company or a Subsidiary
without liability for any material penalty or severance payment;

          (c) any contract or agreement for the purchase of any commodity,
material or equipment in excess of $150,000;

          (d) any other contracts or agreements creating any obligation of the
Company or any Subsidiary of more than $150,000 annually with respect to any
such contract;

          (e) any contract or agreement requiring the purchase of all or
substantially all of its requirements of a particular product from a supplier,
except any contract or agreement relating to the purchase of inventory in the
ordinary course of business;

          (f) any contract or agreement that by its terms does not terminate or
is not terminable by the Company or a Subsidiary within twelve (12) months after
the date hereof without payment of a penalty of $150,000 or more;

18

--------------------------------------------------------------------------------

 

          (g) any contract containing covenants materially limiting the freedom
of the Company or any Subsidiary to compete in any line of business or with any
Person;

          (h) any contract or agreement for the purchase of any fixed asset for
a price in excess of $150,000;

          (i) any partnership, joint venture or other similar contract or
agreement;

          (j) any material contract or agreement providing for the license of
patents, trademarks, service marks, trade names or copyrights between the
Company or any Subsidiary and any third party;

          (k) any agreement concerning confidentiality, except for (i) such
agreements entered into in connection with transactions or communications with
third parties in the ordinary course of business, (ii) such agreements by the
Company or its agents or representatives with third parties in connection with
any proposed sale, financing or similar transaction of the Company or its
Subsidiaries, including the transactions contemplated hereby and whether similar
to the Confidentiality Agreement or otherwise, and (iii) such agreements entered
into with employees of the Company or any Subsidiary in the ordinary course of
business;

          (l) any agreement in which a Securityholder, or an Affiliate of any
Securityholder, is a party, other than employment, stock option or other
employee benefit agreement;

          (m) any material sales, marketing, distributorship, agency or
representative agreements where the counter-party to such agreement has the
right or power to bind the Company or any Subsidiary;

          (n) any agreements with respect to reorganizations, mergers or
acquisitions of capital stock or business assets of any Person since January 1,
2006;

          (o) any power of attorney granted by the Company or any Subsidiary
that is currently effective and outstanding and vests in any Person
decision-making authority or the right or power to bind the Company or any
Subsidiary;

          (p) any agreements, notes, contracts or other documents under which
the Company or any Subsidiary has created, incurred, assumed or guaranteed any
Indebtedness, or under which it has created a Lien on any of its assets; and

          (q) any agreement requiring the payment of any royalty.

                All Contracts are valid and in full force and effect and
constitute legal, valid and binding obligations of the Company or the applicable
Subsidiary and, to the Knowledge of the Company, the other parties thereto, and
are enforceable against the Company or such Subsidiary in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity). To the Knowledge of
the Company, neither the Company nor any Subsidiary is in default in complying
with any material provisions thereof, nor has the Company or any Subsidiary
received written notice of any such default, and, to the Knowledge of the
Company, no condition or event or facts exist that, with notice, lapse of time
or both, would constitute a default thereof on the part of the Company or any
Subsidiary.

19

--------------------------------------------------------------------------------

 

     Section 3.17. Insurance. The Company has made available to Buyer true and
complete copies of all policies of insurance and fidelity bonds to which the
Company or any Subsidiary is a party or under which the company or any
Subsidiary is covered. All policies of insurance or fidelity bonds maintained by
the Company or any Subsidiary are in full force and effect. All premiums due on
any policy of insurance or fidelity bonds have been paid to the extent such
premiums are due and payable and the Company and its Subsidiaries have otherwise
performed all of their obligations under such policies.

     Section 3.18. Permits. Except as set forth on Schedule 3.18 hereto, (i) the
Company and each of the Subsidiaries have obtained all permits, registrations,
licenses, franchises, certifications and other approvals (collectively, the
“Approvals”) from Governmental Authorities (other than Approvals subject to the
representations and warranties in Section 3.11 (Real Property), Section 3.15
(Intellectual Property) and Section 3.21(Environmental Matters)) necessary for
the conduct of its business as presently conducted, except where the failure to
obtain such Approvals would not reasonably be expected to have a Material
Adverse Effect, (ii) all such Approvals are valid and in full force and effect
and (iii) none of such Approvals is subject to termination by its terms as a
result of the execution of this Agreement by the Company or by the consummation
of the transactions contemplated by this Agreement.

     Section 3.19. Employee Benefit Plans. All material Employee Benefit Plans
maintained by the Company or any Subsidiary or to which the Company (or any
Subsidiary) is obligated to contribute are listed on Schedule 3.19 hereto.
Except as set forth on Schedule 3.19 hereto:

          (a) all such Employee Benefit Plans have been made available to the
Buyer and/or its agents;

          (b) all such Employee Benefit Plans have been maintained, funded and
administered in compliance in all material respects with all applicable Laws,
including without limitation, the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) and the Code, except where such noncompliance would
not reasonably be expected to result in a material liability;

          (c) since the Reference Date, no such Employee Benefit Plan, or any
trustee, administrator, employee or “fiduciary” thereof has, to the Knowledge of
the Company, engaged in any breach of fiduciary responsibility or any
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) to which Section 406 of ERISA or Section 4975 of the
Code applies and which could subject any such Employee Benefit Plan, trustee,
administrator, employee or fiduciary thereof, or any party dealing with any such
Employee Benefit Plan, to a material Tax or penalty on prohibited transactions
imposed by Section 4975 of the Code or Section 502 of ERISA;

          (d) no Employee Benefit Plan is a defined benefit pension plan or has
within the six (6) years preceding the date of this Agreement been subject to
the minimum funding requirements of Section 412 of the Code or Title IV of
ERISA;

          (e) neither the Company nor any ERISA Affiliate has or has ever had
any obligation to contribute to any “multiemployer plan” within the meaning of
Section 3(37) of ERISA;

          (f) each Employee Benefit Plan intended to qualify under Section 401
of the Code has received a favorable determination letter from the Internal
Revenue Service that such Employee Benefit Plan is a “qualified plan” under
Section 401(a) of the Code; the related trusts are exempt from tax under Section
501(a) of the Code; and, to the Knowledge of the Company, no facts or
circumstances exist that would be reasonably likely to jeopardize the
qualification of such Employee Benefit Plan;

          (g) with respect to the Employee Benefit Plans, to the Knowledge of
the Company, all required contributions have been made or properly accrued on
the Financial Statements;

20

--------------------------------------------------------------------------------

 

          (h) neither the Company nor any ERISA Affiliate has liability under
any Employee Benefit Plan, or otherwise, to provide medical or death benefits
with respect to current or former employees of the Company or any Subsidiaries
beyond their termination of employment (other than coverage mandated by Law),
and there are no reserve assets, surplus or prepaid premiums under any such
Employee Benefit Plan;

          (i) the consummation of the transactions contemplated by this
Agreement will not, other than pursuant to the Employee Benefit Plans listed on
Schedule 3.19 hereto or pursuant to actions taken by the Buyer, result in any
material liability to any present or former employee or independent contractor,
including, but not limited to, as a result of the Worker Adjustment Retraining
and Notification Act;

          (j) except as set forth in Schedule 3.19, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any payment becoming due to any current or former
officer, partner, contractor or employee of Company or an ERISA Affiliate,
(ii) increase any benefits otherwise payable under any Employee Benefit Plan,
(iii) increase any benefits otherwise payable under any Employee Benefit Plan or
(iv) result in the acceleration of the time of payment or vesting of any such
benefits under any such Employee Benefit Plan; and

          (k) no amount required to be paid or payable to or with respect to any
employee or other service provider of Company or an ERISA Affiliate in
connection with the transactions contemplated hereby (either solely as a result
thereof or as a result of such transactions in conjunction with any other event)
could be an “excess parachute payment” within the meaning of Section 280G of the
Code. Each Employee Benefit Plan that constitutes a nonqualified deferred
compensation plan for purposes of Section 409A of the Code has been operated in
compliance in form and substance with Section 409A of the Code and all
applicable guidance from the IRS.

     Section 3.20. Employees; Labor Matters. Neither the Company nor any
Subsidiary is delinquent in any material payments to any of their respective
employees for any wages, salaries, commissions, bonuses, severance, termination
pay or other direct compensation for any services performed for it to the date
hereof or amounts required to be reimbursed to such employees. Except as set
forth on Schedule 3.20 hereto, neither the Company nor any Subsidiary has any
written policy, practice, plan or program of paying severance pay or any written
form of severance compensation in connection with the termination of employment.
Except as set forth on Schedule 3.20hereto, to the Knowledge of the Company,
there are no material grievances, complaints or charges that have been filed
against the Company or any Subsidiary under any dispute resolution procedure
(including, but not limited to, any proceedings under any dispute resolution
procedure under any collective bargaining agreement) that have not been
dismissed. Except as set forth on Schedule 3.20 hereto, no collective bargaining
agreements are in effect or are currently being negotiated by the Company or any
Subsidiary.

     Section 3.21. Environmental Matters. Except as set forth on Schedule 3.21
hereto, since the Reference Date, the Company and the Subsidiaries have obtained
and possessed all material Approvals required under federal, state and local
Laws concerning pollution or protection of the environment, in each case in
effect on or prior to the date hereof, including all such Laws relating to the
emission, discharge, release or threatened release of any petroleum, pollutants,
environmental contaminants or hazardous or toxic materials, substances or wastes
into air, surface water, groundwater or lands (“Environmental Requirements”),
except where the failure to obtain or possess such Approvals would not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.21 hereto, to the Knowledge of the Company, the Company and each
Subsidiary are in compliance with all terms and conditions of such Approvals and
are also in compliance with all other Environmental Requirements, except for
such failures to comply that would not reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 3.21 hereto, since the Reference
Date, neither the Company nor any Subsidiary has received any written notice
from any Governmental Authority or other Person asserting or alleging that the
Company or any Subsidiary

21

--------------------------------------------------------------------------------

 

has failed in any material respect to comply with any Environmental
Requirements, or that the Company or any Subsidiary is liable in any material
respect for any material injury or material damages to any Person or property
because of the release or threatened release of any petroleum, pollutants,
environmental contaminants, hazardous or toxic materials, substances or wastes
except as would not reasonably be expected to have a Material Adverse Effect.
The Company has made available to the Buyer all material environmental audits
and reports that are in the Company’s possession and that relate to the
Company’s or any Subsidiary’s past or current properties, facilities or
operations. Notwithstanding any implication to the contrary contained herein,
this Section 3.21constitutes the sole and exclusive representations and
warranties of the Company with respect to Environmental Requirements and all
other environmental matters.

     Section 3.22. Employee Relations. Except as set forth on Schedule 3.22
hereto, none of the employees of the Company or the Subsidiaries is represented
by a union, and, to the Knowledge of the Company, since the Reference Date, no
union organizing efforts have been conducted or are now being conducted. Set
forth on Schedule 3.22 hereto is a list of all material actions, suits and
proceedings pending between the Company or any Subsidiary and any employees,
former employees or prospective employees of the Company or such Subsidiary or
involving other labor-related matters (including, without limitation, charges of
employment discrimination or unfair labor practices) other than ordinary course
claims for benefits under Employee Benefit Plans and workers’ compensation
claims that would not reasonably be expected to have a Material Adverse Effect.
To the Knowledge of the Company, neither the Company nor any Subsidiary is in
violation in any material respect of any provision of any Law promulgated by any
Governmental Authority regarding the terms and conditions of employees, former
employees or prospective employees or other labor-related matters, including,
without limitation, Laws relating to discrimination, fair labor standards and
occupational health and safety, wrongful discharge or violation of the personal
rights of employees, former employees or prospective employees of the Company or
any Subsidiary, except where such violation would not, individually or in the
aggregate, currently have a Material Adverse Effect.

     Section 3.23. Accounts Receivable. All accounts receivable reflected on the
Latest Balance Sheet and those accounts receivable that have arisen since the
date of the Latest Balance Sheet and have not yet been collected, represent
valid obligations of customers of the Company and its Subsidiaries arising from
bona fide transactions entered into in the ordinary course of business and,
except from Permitted Liens, are free and clear of all Liens.

     Section 3.24. Bank Accounts. The Company has provided to Buyer a correct
and complete list of each account maintained by the Company and its Subsidiaries
at any bank or other financial institution, including the following information
for each such account: (a) the name and location of the institution at which
such account is maintained, (b) the name in which such account is maintained and
the account number of such account, (c) a brief description of such account and
(d) the names of all individuals authorized to draw on or make withdrawals from
such account.

     Section 3.25. Foreign Corrupt Practices Act. Except as would not reasonably
be expected to have a Material Adverse Effect, neither the Company, nor any
Subsidiary, nor any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any Subsidiary has
(i) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder;
(ii) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity or to influence
official action; (iii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee from
corporate funds.

22

--------------------------------------------------------------------------------

 

     Section 3.26. No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 3 (QUALIFIED BY THE
SCHEDULES), NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES MAKES ANY EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY, AND THE COMPANY AND EACH SUBSIDIARY HEREBY
DISCLAIM ANY SUCH REPRESENTATION OR WARRANTY IN CONNECTION WITH THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SECURITYHOLDERS

          Each Securityholder, severally and not jointly, represents and
warrants to the Buyer, as to such Securityholder that:

     Section 4.01. Organizational Authorization. If such Securityholder is an
entity, the execution, delivery and performance by such Securityholder of this
Agreement and the consummation of the transactions contemplated hereby are
within such Securityholder’s organizational powers and have been duly authorized
by all necessary action on the part of such Securityholder. This Agreement and
the Joinder Agreement, as applicable, constitutes a valid and binding agreement
of such Securityholder, enforceable against such Securityholder in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

     Section 4.02. Governmental Authorization. Subject to the Antitrust
Approvals, the execution, delivery and performance by such Securityholder of
this Agreement and the Joinder Agreement, as applicable, require no material
action by or in respect of, or material filing with, any Governmental Authority,
agency or official.

     Section 4.03. Noncontravention. The execution, delivery and performance by
such Securityholder of this Agreement and the Joinder Agreement, as applicable,
do not and will not (i) with respect to any Securityholder that is an entity,
violate its certificate or articles of incorporation or bylaws or other
equivalent governing documents, (ii) assuming compliance with the matters
referred to in Section 4.02, violate any material Law applicable to the
transactions contemplated hereby or (iii) require any material consent or other
material action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration of any right or
obligation of such Securityholder under any provisions of any material agreement
or other material instrument binding upon such Securityholder.

     Section 4.04. Ownership of Securities. As of the date hereof, such
Securityholder (a) if a Stockholder, is the owner of the number of Shares set
forth opposite such Securityholder’s name on Schedule 3.02 hereto, free and
clear of any Lien, except for Permitted Liens; and (b) if an Optionholder, is
the owner of the number of Options at the exercise prices indicated thereon set
forth opposite such Optionholder’s name on Schedule 3.02 hereto, free and clear
of any Lien, except for Permitted Liens. Such Securityholder will be, as of the
Closing, the record and beneficial owner of such Securityholder’s respective
Shares and/or Options, free and clear of any Liens, except Permitted Liens.

     Section 4.05. Advisory and Other Fees. Such Securityholder has not incurred
nor shall become liable for any advisory fee, broker’s commission or finder’s
fee relating to or in connection with the transactions contemplated by this
Agreement.

23

--------------------------------------------------------------------------------

 

     Section 4.06. No Action. Such Securityholder (i) does not have any action
or cause of action or other claim whatsoever against the Company or any
Subsidiary, (ii) except for (A) rights under this Agreement, (B) unpaid
Indebtedness payable to ACAS, ACEI, ACEII or any of their respective Affiliates,
which will be paid in accordance with Section 2.03(b)(v) hereof, (C) rights
under matters set forth in Schedule 3.10 hereto or arising under Contracts
disclosed pursuant to Section 3.16(l), (D) wages and other employee benefits
owed to any Securityholder that is also an employee of the Company or a
Subsidiary or (E) rights to indemnification owed to any Securityholder or its
Affiliates by virtue of such Securityholder’s service as a director, employee,
agent or representative of the Company or any Subsidiary, is not owed any amount
by and does not owe any amount to the Company or any Subsidiary.

     Section 4.07. No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 4, SUCH SECURITYHOLDER
MAKES NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY, AND SUCH SECURITYHOLDER
HEREBY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE BUYER

          The Buyer represents and warrants to the other parties hereto that:

     Section 5.01. Existence and Power. Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Ohio and
has all corporate powers and all material Approvals from Governmental
Authorities required to carry on its business as now conducted.

     Section 5.02. Organizational Authorization. The Buyer has the full right,
power and authority to enter into this Agreement and each agreement, document
and instrument to be executed and delivered by it pursuant to or as contemplated
by this Agreement and to carry out the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the performance of the
Buyer’s obligations hereunder have been duly authorized by all necessary
corporate action on the part of the Buyer. This Agreement and each agreement,
document and instrument to be executed and delivered by the Buyer pursuant to
this Agreement constitute, or will when executed and delivered constitute, valid
and binding obligations of the Buyer, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

     Section 5.03. Governmental Authorization. Subject to the Antitrust
Approvals, the execution, delivery and performance by the Buyer of this
Agreement and each agreement, document and instrument to be executed and
delivered by it pursuant to or as contemplated by this Agreement and the
consummation of the transactions contemplated hereby or thereby require no
material action by or in respect of, or material filing with, any Person
(including any Governmental Authority).

     Section 5.04. Noncontravention. The execution, delivery and performance by
the Buyer of this Agreement and each agreement, document and instrument to be
executed and delivered by it pursuant to or as contemplated by this Agreement
and the consummation of the transactions contemplated hereby and thereby do not
and will not (i) violate the certificate of incorporation or code of regulations
of the Buyer, (ii) assuming compliance with the matters referred to in Section
5.03, violate any material Law, judgment, injunction, order or decree or
(iii) require any material consent or other material action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of the Buyer under any
provisions of any material agreement or other material instrument binding upon
the Buyer.

24

--------------------------------------------------------------------------------

 

     Section 5.05. Financing. The Buyer has on the date hereof, and at the
Closing shall have, sufficient cash, available lines of credit or other sources
of immediately available funds or committed capital to enable it to fulfill its
obligations hereunder and to make payment of all amounts to be paid by it
hereunder on and after the Closing Date.

     Section 5.06. Purchase for Investment. The Buyer is purchasing the Shares
for investment for its own account and not with a view to, or for sale in
connection with, any distribution thereof. The Buyer is an “accredited investor”
and has sufficient knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risks of its investment in the
Shares and is capable of bearing the economic risks of such investment.

     Section 5.07. Actions and Proceedings. There are no (i) outstanding
judgments, orders, writs, injunctions or decrees of any court, Governmental
Authority or arbitration tribunal against the Buyer or any of its Affiliates,
which have or could have a material adverse effect on the ability of the Buyer
to consummate the transactions contemplated hereby or (ii) actions, suits,
claims or legal, administrative or arbitration proceedings or investigations
pending or, to the knowledge of the Buyer, threatened against the Buyer, which
have or could have a material adverse effect on the ability of the Buyer to
consummate the transactions contemplated hereby.

     Section 5.08. Finder’s Fees. There is no investment banker, broker, finder
or other intermediary that has been retained by or is authorized to act on
behalf of the Buyer who might be entitled to any fee or commission upon the
consummation of the transactions contemplated by this Agreement.

     Section 5.09. Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement and any financing arrangements incurred by the
Buyer in connection therewith, the Company and each Subsidiary will be able to
pay their respective debts as they become due and will own property that has a
fair saleable value greater than the amounts required to pay their respective
debts (including a reasonable estimate of the amount of all contingent
liabilities). Immediately after giving effect to the transactions contemplated
by this Agreement, the Company and each Subsidiary will have adequate capital to
carry on their respective businesses. No transfer of property is being made and
no obligation is being incurred in connection with the transactions contemplated
by this Agreement with the intent to hinder, delay or defraud either present or
future creditors of the Company and the Subsidiaries.

     Section 5.10. Acknowledgment by the Buyer.

          (A) The Buyer has conducted to its satisfaction, an independent
investigation and verification of the financial condition, results of
operations, assets, liabilities, properties and projected operations of the
Company and, in making its determination to proceed with the transactions
contemplated by this Agreement, the Buyer has relied on the results of its own
independent investigation and verification and the representations and
warranties of the Company and/or the Securityholders expressly and specifically
set forth in this Agreement. SUCH REPRESENTATIONS AND WARRANTIES BY THE COMPANY
AND/OR THE SECURITYHOLDERS CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY, THE SUBSIDIARIES AND THE SECURITYHOLDERS TO THE BUYER
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE BUYER
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL OTHER REPRESENTATIONS AND
WARRANTIES OF ANY KIND OR NATURE EXPRESSED OR IMPLIED (INCLUDING, WITHOUT
LIMITATION, ANY RELATING TO THE FUTURE OR HISTORICAL FINANCIAL CONDITION,
RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE COMPANY OR THE SUBSIDIARIES
OR THE QUALITY, QUANTITY OR CONDITION OF THE ASSETS OF THE COMPANY OR THE
SUBSIDIARIES) ARE SPECIFICALLY DISCLAIMED BY THE COMPANY, THE SUBSIDIARIES AND
THE SECURITYHOLDERS. THE

25

--------------------------------------------------------------------------------

 

COMPANY, THE SUBSIDIARIES AND THE SECURITYHOLDERS DO NOT MAKE OR PROVIDE, AND
THE BUYER HEREBY WAIVES, ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, AS
TO THE QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY TO
SAMPLES, OR CONDITION OF THE COMPANY’S OR ANY OF THE SUBSIDIARIES’ ASSETS OR ANY
PART THEREOF.

          (b) In connection with the Buyer’s investigation of the Company and
the Subsidiaries, the Buyer has received from or on behalf of the Company and
the Subsidiaries or the Securityholders certain projections, including projected
statements of operating revenues and income from operations of the Company and
the Subsidiaries for the fiscal year ending December 31, 2011 and for subsequent
fiscal years and certain business plan information for such fiscal year and
succeeding fiscal years. The Buyer acknowledges that there are uncertainties
inherent in attempting to make such estimates, projections and other forecasts
and plans, that the Buyer is familiar with such uncertainties, that the Buyer is
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all estimates, projections and other forecasts and plans so
furnished to it (including the reasonableness of the assumptions underlying such
estimates, projections and forecasts), and that the Buyer shall have no claim
against the Securityholders with respect thereto. Accordingly, neither the
Company, the Subsidiaries nor the Securityholders make any representations or
warranties whatsoever with respect to such estimates, projections and other
forecasts and plans (including the reasonableness of the assumptions underlying
such estimates, projections and forecasts). The Buyer agrees that neither any of
the Securityholders nor any other Person will have or be subject to any
liability to the Buyer or any other Person resulting from the distribution to
the Buyer, or the Buyer’s use of, any information regarding the Company or any
of its Subsidiaries or their respective businesses, including the Confidential
Information Memorandum prepared by Lazard, and any information, document or
material made available to the Buyer or its Affiliates in certain physical or
on-line “data rooms,” management presentations or any other form in expectation
of the transactions contemplated by this Agreement.

     Section 5.11. No Knowledge of Misrepresentations or Omissions; No Reliance.
The Buyer has no knowledge that any representation or warranty of the Company or
the Securityholders in this Agreement is not true and correct in all material
respects. In addition, the Buyer has no knowledge of any material errors in, or
material omissions from, the Schedules. The Buyer acknowledges and agrees that
the representations and warranties made by the Company in this Agreement (as
qualified by the Schedules) supersede, replace and nullify in every respect the
data set forth in any other document, material or statement, whether written or
oral, made available to the Buyer, and the Buyer shall be deemed to have not
relied on any data contained in such other document, material or statement for
any purpose whatsoever, including, without limitation, as a promise, projection,
guaranty, representation, warranty or covenant.

     Section 5.12. No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 5 (AS MODIFIED BY THE
SCHEDULES), THE BUYER MAKES NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY,
AND THE BUYER HEREBY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY IN CONNECTION
WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

26

--------------------------------------------------------------------------------

 

ARTICLE 6
COVENANTS OF THE COMPANY AND THE SECURITYHOLDERS

     Section 6.01. Conduct of the Company and the Subsidiaries. During the
period from the date of this Agreement and continuing until the Closing, the
Company agrees as to itself and the Subsidiaries that, except (i) as expressly
contemplated or permitted by this Agreement, (ii) as required by applicable Law,
or (iii) to the extent that the Buyer shall otherwise consent in writing, which
consent shall not be unreasonably withheld, conditioned or delayed:

          (a) the Company and the Subsidiaries shall use reasonable efforts to
carry on their respective businesses in the usual, regular and ordinary course
in all material respects, in substantially the same manner as heretofore
conducted, and shall use reasonable efforts to preserve intact their present
lines of business, maintain their rights and franchises and preserve their
relationships (contractual or otherwise) with customers, suppliers and others
having business dealings with them (including, without limitation, through
ordinary course renewals, negotiations with and amendments to such
relationships) to the end that their ongoing businesses shall not be impaired in
any material respect at the Closing; provided, however, that no action by the
Company or any Subsidiary with respect to matters specifically addressed by any
other provision of this Section 6.01 shall be deemed a breach of this
Section 6.01(a), unless such action would constitute a breach of one or more of
such other provisions;

          (b) neither the Company nor any Subsidiary shall incur or commit to
any capital expenditures or any obligations or liabilities in connection with
capital expenditures, except for (i) capital expenditures and obligations or
liabilities in connection therewith incurred or committed to in the ordinary
course of business consistent with past practice or (ii) other capital
expenditures and obligations or liabilities in connection therewith in an amount
not to exceed $150,000 in the aggregate;

          (c) the Company shall not, and shall not permit any of the
Subsidiaries to, (i) declare or pay any dividends on or make other distributions
in respect of any of its capital stock or other equity interests (except for
dividends in Cash and dividends by a Subsidiary to another Subsidiary or the
Company), (ii) split, combine or reclassify any of its capital stock or other
equity interests or issue or authorize or propose the issuance of any other
securities in respect of, in lieu of or in substitution for, shares of its
capital stock or other equity interests (except for any such transaction by a
direct or indirect Subsidiary that remains a direct or indirect Subsidiary after
consummation of such transaction), or (iii) repurchase, redeem or otherwise
acquire any shares of its capital stock or any securities convertible into or
exercisable for any shares of its capital stock or other equity interests
(except for repurchases and redemptions paid in Cash and upon the exercise of
Options);

          (d) the Company shall not, and shall not permit any Subsidiary to,
issue, deliver or sell, or authorize or propose the issuance, delivery or sale
of, any shares of its capital stock of any class, or any securities convertible
into or exercisable for, or any rights, warrants or options to acquire, any such
shares of their respective capital stock, or enter into any agreement with
respect to any of the foregoing, other than the issuance of shares upon the
exercise of Options or other securities convertible into or exercisable for
shares of capital stock issued and outstanding as of the date hereof, issuances
of capital stock by a direct or indirect Subsidiary to such Subsidiary’s parent
or another direct or indirect Subsidiary, the transactions contemplated herein
or the Stock Incentive Plan;

          (e) other than to the extent required to comply with its obligations
hereunder or required by Law, the Company shall not, and shall not permit any
Subsidiary to, amend or propose to amend its certificate of incorporation or
bylaws or equivalent formation documents;

27

--------------------------------------------------------------------------------

 

          (f) the Company shall not, and shall not permit any Subsidiary to,
acquire or agree to acquire by merging or consolidating with, or by purchasing
an equity interest in or any portion of the assets of, or by any other manner,
any business or any corporation, partnership, association or other business
organization or division thereof or otherwise acquire or agree to acquire or
in-license any assets or rights (other than the acquisition or in-license of
assets used in the operations of the business of the Company or any Subsidiary
in the ordinary course consistent with past practice); provided, however, that
the foregoing shall not prohibit (i) the creation of new direct or indirect
Subsidiaries organized to conduct or continue activities otherwise permitted by
this Agreement or (ii) internal reorganizations or consolidations involving
existing direct or indirect Subsidiaries that remain direct or indirect
Subsidiaries;

          (g) other than (i) internal reorganizations or consolidations
involving existing direct or indirect Subsidiaries that remain direct or
indirect Subsidiaries or (ii) as may be required by or in conformance with
applicable Law in order to permit or facilitate the consummation of the
transactions contemplated hereby, the Company shall not, and shall not permit
any Subsidiary to, sell, encumber (other than Permitted Liens) or otherwise
dispose of, or agree to sell, encumber (other than Permitted Liens) or otherwise
dispose of, any of its assets other than in the ordinary course of business
consistent with past practice;

          (h) the Company shall not, and shall not permit any Subsidiary to,
(i) make any loans, advances or capital contributions to, or investments in, any
other Person, other than (A) by the Company or a direct or indirect Subsidiary
to or in the Company or any other direct or indirect Subsidiary, (B) pursuant to
any contract or other legal obligation of the Company or in any Subsidiary as in
effect as of the date hereof or (C) in the ordinary course of business
consistent with past practice or (ii) create, incur, assume or suffer to exist
any indebtedness, issuances of debt securities, guarantees, loans or advances to
the Company or any Subsidiary not in existence as of the date of this Agreement
except (A) pursuant to the credit facilities, indentures (but not in excess of
amounts authorized for issuance thereunder as of the date of this Agreement) and
other arrangements in existence on the date of this Agreement, (B) by the
Company or a direct or indirect Subsidiary to or in the Company or any other
direct or indirect Subsidiary, or (C) trade debt and commercial finance in the
ordinary course of business consistent with past practice, in each case as such
credit facilities, indentures and other arrangements and other existing
indebtedness may be amended, extended, modified, refunded, renewed or refinanced
after the date of this Agreement;

          (i) other than as required by an existing contract or agreement, an
Employee Benefit Plan or applicable Law and other than in the ordinary course of
business consistent with past practice, neither the Company nor any Subsidiary
shall (A) increase the amount of cash compensation or severance pay of any
director or executive officer, (B) make any material increase in, or commitment
to increase materially, any employee benefits, (C) adopt or make any commitment
to adopt any material new Employee Benefit Plan or make any material
contribution, other than regularly scheduled contributions, to any Employee
Benefit Plan; or (D) enter into any employment, severance or similar contract or
collective bargaining agreement with respect to any employees.

          (j) neither the Company nor any Subsidiary shall (A) change its fiscal
year, (B) make, change or revoke any material Tax election (except in the
ordinary course of business consistent with past practice or as otherwise
required by applicable Law) or (C) except as required by changes in GAAP or as
required by applicable Law, materially change its methods of accounting in
effect as of the date hereof; and

          (k) other than in connection with any action expressly permitted by
any other subsection of this Section 6.01 and except for any new contract
awards, and any contract renewals, negotiations and amendments entered into in
the ordinary course of business and consistent with past practice, neither the
Company nor any Subsidiary shall (A) enter into or become bound by, or permit
any of the assets owned or used by it to become bound by, any contract of the
type required to be disclosed pursuant to Section 3.16 of this Agreement (other
than in the ordinary course of business), or (B) prematurely terminate (other
than in the ordinary course of business), or waive any material right or remedy
under, any such contract.

28

--------------------------------------------------------------------------------

 

     Section 6.02. Access. From the date hereof until the Closing Date, the
Company and each Subsidiary will give the Buyer, its counsel, financial
advisors, auditors and other authorized representatives reasonable access to the
offices, employees, properties, books and records of the Company and the
Subsidiaries; provided, that any such access (i) shall be during normal business
hours on reasonable notice, (ii) shall not, except as otherwise agreed in
writing by the Securityholder Representative and the Company, include sampling
or testing of soil, sediment, surface or ground water and/or building material,
(iii) shall not be required where such access would be prohibited or otherwise
limited by any applicable Law or agreement and (iv) shall not otherwise
unreasonably interfere with the conduct of the business of the Company or the
Subsidiaries; provided, further, that nothing herein shall require the Company
or any Subsidiary to provide access to, or to disclose any information to, the
Buyer if such access or disclosure (x) would cause significant competitive harm
to the Company or the Subsidiaries if the transactions contemplated by this
Agreement are not consummated or (y) would be in violation of applicable Laws of
any Governmental Authority (including Antitrust Laws) or the provisions of any
agreement to which the Company or any of the Subsidiaries is a party.

     Section 6.03. Subsequent Actions. On or before the Closing Date, the
Company and the Securityholders may disclose to the Buyer in writing any
exceptions to or variances from the representations and warranties in Article 3
or Article 4, and such disclosures shall amend and supplement the appropriate
Schedules (such updated schedules to be referred to herein collectively as the
“Updated Schedules”). Except for the purposes of Section 9.01(a) as specifically
set forth therein, the delivery of such Updated Schedules will be deemed to have
cured any misrepresentation or breach of warranty that otherwise might have
existed hereunder by reason of such exception or variance, and the Buyer shall
have no rights or claims under Article 11 of this Agreement with respect to any
such misrepresentation or breach of warranty that is deemed cured by the Updated
Schedules.

ARTICLE 7
COVENANTS OF THE BUYER

     Section 7.01. Confidentiality. Prior to the Closing Date and after any
termination of this Agreement, the Buyer shall hold and shall cause its
Affiliates, officers, directors, employees, accountants, counsel, consultants,
advisors and agents (collectively, the “Buyer’s Representatives”) to hold, in
confidence, all confidential documents and information concerning the Company or
any Subsidiary furnished to the Buyer or the Buyer’s Representatives in
connection with the transactions contemplated by this Agreement in the manner
specified in the Confidentiality Agreement dated as of April 25, 2011, between
Lazard and the Buyer, as amended from time to time (the “Confidentiality
Agreement”).

     Section 7.02. Access. From and after the Closing, the Buyer and the Company
(and each Subsidiary) shall afford promptly to the Securityholder Representative
and its designees and representatives reasonable access to the books, records
(including accountants’ work papers) and employees of the Company and the
Subsidiaries to the extent necessary to permit the Securityholder Representative
to determine any matter relating to the Securityholder Representative’s or the
Securityholders’ rights and obligations hereunder or to any period ending on or
before the Closing Date; provided, that any such access by the Securityholder
Representative (i) shall be during normal business hours on reasonable notice,
(ii) shall not be required where such access would be prohibited by applicable
Law or agreement, and (iii) shall not otherwise unreasonably interfere with the
conduct of the business of the Company or the Subsidiaries. Unless otherwise
consented to in writing by the Securityholder Representative, neither the Buyer,
the Company nor any Subsidiary shall, for a period of seven (7) years after the
Closing Date, destroy, alter or otherwise dispose of any of the material
corporate, financial, Tax and accounting books and records (which shall not
include e-mails) of the Company or any Subsidiary, without first offering to
surrender to the Securityholder Representative such books and records or any
portion thereof which the Buyer, the Company or any Subsidiary may intend to
destroy, alter or otherwise dispose of.

29

--------------------------------------------------------------------------------

 

     Section 7.03. Notification. Prior to the Closing, upon discovery of any
variances from the representations and warranties contained in this Agreement,
the Buyer shall promptly notify the Company and the Securityholder
Representative of such variances.

     Section 7.04. Director and Officer Liability, Indemnification and
Insurance. For a period of six (6) years after the Closing Date, the Buyer shall
not, and shall not permit the Company or any Subsidiary to amend, repeal or
modify any provision in the Company’s or any Subsidiary’s certificate of
incorporation or bylaws (or equivalent governing documents) relating to the
exculpation or indemnification of any current or former officer, manager,
director or similar functionary (the “Indemnified Representatives”) (unless
required by Law), it being the intent of the parties that the Indemnified
Representatives prior to the Closing shall continue to be entitled to such
exculpation and indemnification to the fullest extent of the Law. The Buyer
shall cause the Company and each Subsidiary, at the Company’s sole cost and
expense, to maintain its existing officers’ and directors’ liability insurance,
or other liability insurance that covers events occurring prior to the Closing
on terms and in amounts no less favorable to the Indemnified Representatives
than its existing officers’ and directors’ liability insurance for a period of
six (6) years after the Closing. The Buyer shall, to the fullest extent
permitted by applicable Law, cause the Company and its Subsidiaries, at the
Company’s sole cost and expense, to honor all of the Company’s and its
Subsidiaries’ obligations to indemnify (including any obligations to advance
funds for expenses) the Indemnified Representatives for acts or omissions by
such Indemnified Representatives occurring prior to the Closing Date to the
extent that such obligations of the Company or any of its Subsidiaries exist on
the date of this Agreement, whether pursuant to the organizational documents of
the Company or any of its Subsidiaries, individual indemnity agreements,
management board resolution or otherwise, and such obligations shall survive the
Closing and shall continue in full force and effect in accordance with the terms
of the organizational documents of the Company or any of its Subsidiaries, as
the case may be, and such board resolutions or individual indemnity agreements
from the Closing Date until the expiration of the applicable statute of
limitations with respect to any claims against such Indemnified Representatives
arising out of such acts or omissions. From and after the Closing Date, to the
fullest extent permitted by applicable law, Buyer shall, and shall cause the
Company to, indemnify, defend and hold harmless the Indemnified Representatives
against all Losses, as incurred (payable monthly upon written request which
request shall include reasonable evidence of the Losses set forth therein) to
the extent arising from, relating to, or otherwise in respect of, any actual or
threatened Third Party Claim in respect of actions or omissions occurring at or
prior to the Closing Date in connection with such Indemnified Representatives
duties as an officer, director or employee of the Company or any of its
Subsidiaries, including in respect to this Agreement and the other transactions
contemplated by the this Agreement. Each of the Buyer and its Affiliates
(determined after the Closing Date) covenants for itself and its respective
successors, assigns, heirs, legatees and personal representatives that it shall
not institute any Third Party Claim against any of the current or former
officers or directors of the Company or any of its Subsidiaries, in their
capacity as such, with respect to any Losses or other liabilities, actions or
causes of action, judgments, claims and demands of any nature or description
(consequential, compensatory, punitive or otherwise) arising from or relating to
actions occurring prior to the Closing, whether or not such Person would be
entitled to indemnification by the Company under this Section 7.04. If the
Company or any Subsidiary or any of their respective successors or assigns
(i) shall consolidate with or merge into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) shall transfer all or substantially all of its properties and assets to any
Person, then, and in each such case, proper provisions shall be made so that the
successors and assigns of the Company or each Subsidiary shall assume all of the
obligations set forth in this Section 7.04. The provisions of this Section 7.04
are intended for the benefit of, and will be enforceable by, each Indemnified
Representative and his or her heirs and representatives, and are in addition to,
and not in substitution for, any other rights to indemnification or contribution
that any such person may have had by contract or otherwise. The Buyer and the
Company acknowledge and agree that, to the extent that an Indemnified
Representative is entitled to be indemnified by the Company or any Subsidiary as
contemplated by this Section 7.04 and by any Securityholder or any Affiliate of
any such Securityholder

30

--------------------------------------------------------------------------------

 

(other than the Company or any Subsidiary) under any other agreement or
instrument, or by any insurer under a policy maintained by any such
Securityholder or Affiliate, (i) the obligations of the Company hereunder shall
be primary, and the obligations of such Securityholder, Affiliate or insurer
secondary, (ii) the Indemnified Representative shall proceed first against the
Company and any insurer under any policy maintained by the Company, and second,
if indemnification is not provided by the Company or any such insurer on a
timely basis, against any insurer under a policy maintained by any such
Securityholder or Affiliate, (iii) the Company shall be required to advance the
full amount of expenses incurred by any Indemnified Representative and shall be
liable for the full amount of all expenses, judgments, penalties, fines and
amounts paid in settlement to the extent legally permitted and as required by
the terms of this Agreement, and (iv) the Company shall not be entitled to
contribution or indemnification from or subrogation against any such
Securityholder, Affiliate or insurer under a policy maintained by any such
Securityholder or Affiliate. In the event that any such Securityholder or
Affiliate makes indemnification payments or advances to the Indemnified
Representative in respect of any Losses (including all interest, assessments and
other charges paid or payable in connection with or in respect of any such
Losses) for which the Company would also be obligated as contemplated by this
Agreement, the Company shall indemnify, reimburse and hold harmless such
Securityholder or Affiliate in full on demand.

     Section 7.05. Regulatory Filings. Except as otherwise provided in
Section 8.07, the Buyer shall, within three (3) Business Days after the date
hereof, make or cause to be made all filings and submissions required of the
Buyer under any Laws applicable to the Buyer for the consummation of the
transactions contemplated herein. The Buyer shall be responsible for all filing
fees under any such Laws applicable to the Buyer.

     Section 7.06. Contact with Employees, Customers and Suppliers. Prior to the
Closing, neither the Buyer nor any of the Buyer’s Representatives shall contact
or otherwise communicate with any employees, customers or suppliers of the
Company or any Subsidiary in connection with or regarding the transactions
contemplated hereby, except to the extent approved in writing by the
Securityholder Representative.

ARTICLE 8
ADDITIONAL COVENANTS OF THE PARTIES

     Section 8.01. Reasonable Best Efforts; Further Assurances. Subject to the
terms and conditions of this Agreement, the Buyer, the Company and the
Securityholders shall use their commercially reasonable best efforts to take, or
cause to be taken, all actions necessary or desirable to cause the conditions
set forth in Article 9 to be satisfied and the transactions contemplated by this
Agreement to be consummated, in each case as promptly after the date hereof as
practicable. Except as otherwise expressly set forth in this Agreement, neither
the Securityholders nor the Company on the one hand, nor the Buyer on the other
hand, shall have any obligation to pay any amounts or incur any liability or
obligation to any third party as a condition or inducement for obtaining any
consents described on Schedule 9.01(c) hereto. Each of the Securityholders, the
Company and the Buyer agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary or desirable in order to consummate or implement
expeditiously the transactions contemplated by this Agreement. From time to
time, as and when requested by any party hereto and at such party’s expense, any
other party shall execute and deliver, or cause to be executed and delivered,
all such documents and instruments and shall take, or cause to be taken, all
such further or other actions as such other party may reasonably deem necessary
or desirable to evidence and effectuate the transactions contemplated by this
Agreement.

31

--------------------------------------------------------------------------------

 

     Section 8.02. Further Cooperation. Each of the Securityholders and the
Buyer shall cooperate with each other (i) in determining whether any action by
or in respect of, or filing with, any Governmental Authority is required, or any
actions, consents, approvals or waivers are required to be obtained under any
material contracts, in each case in connection with the consummation of the
transactions contemplated by this Agreement, and (ii) in taking such actions or
making any such filings, in furnishing information required in connection
therewith and in seeking timely to obtain any such actions, consents, approvals
or waivers.

     Section 8.03. Public Announcements. No press release or other public
announcement related to this Agreement or the transactions contemplated herein
shall be issued or made without the joint approval of the Buyer, the
Securityholder Representative and, prior to the Closing Date, the Company,
unless required by Law or the requirements of any stock exchange or Nasdaq (in
the reasonable opinion of counsel), in which case the Buyer, the Securityholder
Representative and, prior to the Closing Date, the Company shall, to the extent
practicable, have the right to review and comment on such public announcement
prior to publication. Notwithstanding the foregoing, on or after the Closing,
ACAS, ACEI and ACEII shall be permitted to disclose any returns, gains or losses
realized as a result of their respective investments in the Company and the
transactions contemplated hereby without any approval of the Company, the Buyer
or the Securityholder Representative; provided, that neither ACAS, ACEI nor
ACEII may, without the consent of the Buyer, disclose in such announcement the
purchase price or the multiple of EBITDA paid for the Company hereunder.

     Section 8.04. Tax Matters. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement, shall be borne and
paid by the Buyer when due, and the Buyer will, at its own expense, file all
necessary Tax Returns and other documentation with respect to all such Taxes and
fees, and, if required by applicable Law, then the Securityholders will execute
and deliver, and will cause their respective Affiliates to join in the execution
and delivery of, any such Tax Returns and other documentation. The Buyer shall
prepare or cause to be prepared and file or cause to be filed all Tax Returns
for the Company and each Subsidiary for all periods ending prior to or including
the Closing Date which are filed after the Closing Date. At least fifteen
(15) days prior to the date on which each such income Tax Return is filed, the
Buyer shall submit such Tax Return to the Securityholder Representative for its
review and approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Buyer shall provide to the Securityholder Representative
such use and sales Tax Returns promptly after filing such Tax Returns.

     Section 8.05. Disclosure Generally. The Schedules have been arranged, for
purposes of convenience only, as separately titled Schedules corresponding to
the Sections of Article 3. Any information set forth in any Schedule or
incorporated in any Section of this Agreement shall be considered to have been
set forth in each other Schedule to the extent the relevance of such information
is reasonably apparent on the face of such Schedule and shall be deemed to
modify the representations and warranties in Article 3 whether or not such
representations and warranties refer to such Schedule. The specification of any
dollar amount in the representations and warranties contained in this Agreement
or the inclusion of any specific item in the Schedules is not intended to imply
that such amounts, or higher or lower amounts, or the items so included or other
items, are or are not required to be disclosed or are within or outside of the
ordinary course of business, and neither party shall use the fact of the setting
of such amounts or the fact of the inclusion of any such item in the Schedules
in any dispute or controversy with any party as to whether any obligation, item
or matter not described herein or included in a Schedule is or is not required
to be disclosed (including, without limitation, whether such amounts are
required to be disclosed as material) or in the ordinary course of business for
the purposes of this Agreement. The information contained in the Schedules is
disclosed solely for the purposes of this Agreement, and no information
contained therein shall be deemed to be an admission by any party hereto to any
third party of any matter whatsoever, including of any violation of Law or
breach of any agreement.

32

--------------------------------------------------------------------------------

 

     Section 8.06. Conflicts and Privilege. It is acknowledged by each of the
parties hereto that ACAS, ACEI, ACEII, the Company and the Securityholder
Representative have retained PB and Arnold & Porter LLP (“AP”) to act as their
counsel in connection with the transactions contemplated hereby and that neither
PB nor AP has acted as counsel for any other party in connection with the
transactions contemplated hereby and that none of the other parties has the
status of a client of PB or AP for conflict of interest or any other purposes as
a result thereof. The Buyer hereby agrees that, in the event that a dispute
arises after the Closing between the Buyer, ACAS, ACEI, ACEII or the
Securityholder Representative, PB or AP may represent ACAS, ACEI, ACEII or the
Securityholder Representative in such dispute even though the interests of ACAS,
ACEI, ACEII or the Securityholder Representative may be directly adverse to
Buyer, the other Securityholders, the Company or the Subsidiaries, and even
though PB or AP, as applicable, may have represented the Company or the
Subsidiaries in a matter substantially related to such dispute, or may be
handling ongoing matters for the Buyer, the Company or the Subsidiaries. The
Buyer further agrees that, as to all communications among PB or AP and the
Company, any Subsidiary, ACAS, ACEI, ACEII and/or the Securityholder
Representative that relate in any way to the transactions contemplated by this
Agreement, the attorney-client privilege and the expectation of client
confidence belongs to the Securityholder Representative and may be controlled by
the Securityholder Representative and shall not pass to or be claimed by the
Buyer, the Company or any Subsidiary. Notwithstanding the foregoing, in the
event that a dispute arises between the Buyer, the Company or any Subsidiary and
a third party other than a party to this Agreement after the Closing, the
Company or such Subsidiary may assert the attorney-client privilege to prevent
disclosure of confidential communications by PB or AP to such third party;
provided, however, that neither the Company nor such Subsidiary may waive such
privilege without the prior written consent of PB or AP, as applicable. Each of
PB and AP is an intended third party beneficiary of this Section 8.06 and shall
be entitled to rely on the provisions hereof.

     Section 8.07. Antitrust Filings.

          (a) The Buyer, the Securityholder Representative and the Company
shall, within three (3) Business Days after the date hereof, if required by the
Antitrust Laws, file with the appropriate Governmental Authority all forms and
documentation required to be filed by them under the Antitrust Laws concerning
the transactions contemplated hereby, and shall request early termination of the
waiting period, if applicable, under such Antitrust Laws. From the date of such
filing until the Closing Date, the Buyer, the Securityholder Representative and
the Company shall file all reports or other documents required or requested by
the appropriate Governmental Authority under the Antitrust Laws, or otherwise
and will comply promptly with any requests by such Governmental Authority for
additional information concerning the transactions contemplated hereby, so that
the waiting period specified in the Antitrust Laws will expire or terminate as
soon as reasonably possible after the execution and delivery of this Agreement.
The Buyer shall pay all filing fees required in connection with any filing
required under the Antitrust Laws. The Buyer, the Securityholder Representative
and the Company agree to use reasonable efforts to insure that any applicable
waiting periods imposed under the Antitrust Laws terminate or expire as early as
practicable. Without limiting the foregoing, the Buyer, the Securityholder
Representative and the Company agree to use reasonable efforts to cooperate and
oppose any preliminary injunction sought by any Governmental Body preventing the
consummation of the transactions contemplated by this Agreement.

          (b) The Buyer and the Securityholder Representative shall cause their
respective counsel to furnish each other such necessary information and
reasonable assistance as the other may reasonably request in connection with its
preparation of necessary filings or submissions under the provisions of the
Antitrust Laws. The Buyer and the Securityholder Representative will cause their
respective counsel to supply to each other copies of all correspondence, filings
or written communications by or to such party or its Affiliates with or from any
Governmental Authority or staff members thereof, with respect to the
transactions contemplated by this Agreement and any related or contemplated
transactions, except for documents filed pursuant to Item 4(c) of the HSR Act
Notification and Report Form or communications

33

--------------------------------------------------------------------------------

 

regarding the same documents or information submitted in response to any request
for additional information or documents pursuant to the Antitrust Laws that in
each case reveal the Company’s or the Buyer’s negotiating objectives or
strategies or purchase price expectations.

     Section 8.08. WARN. For a period of one year following the Effective Time,
the Buyer agrees to cause the Company and each of its Subsidiaries to provide
any required notice under the WARN Act, or any similar law, and to otherwise
comply with any such law with respect to any “plant closing” or “mass layoff”
(as defined in the WARN Act or similar law) or similar event affecting the
employees of the Company or any of its Subsidiaries.

ARTICLE 9
CONDITIONS TO CLOSING

     Section 9.01. Conditions to the Buyer’s Obligations. The obligations of the
Buyer to consummate the transactions contemplated by this Agreement are subject
to the satisfaction (or the Buyer’s waiver) of the following conditions as of
the Closing Date:

          (a) the representations and warranties of the Company and the
Securityholders contained in Article 3 and Article 4 hereof will be true and
correct in all material respects (or, to the extent qualified by materiality
within any such representation or warranty, true and correct in all respects) at
and as of the time of the Closing (without taking into account any Updated
Schedules delivered in accordance with Section 6.03 except to the extent that
the disclosures in such Updated Schedules are the result of activities
explicitly contemplated by this Agreement or permitted by Section 6.01), as if
made on the Closing Date and the Closing Date were substituted for the date of
this Agreement throughout such representations and warranties, except (i) to the
extent that the failure of such representations and warranties to be true and
correct has not caused a Material Adverse Effect, (ii) for activities explicitly
contemplated by this Agreement or permitted by Section 6.01, and (iii) for those
representations and warranties that address matters as of any other particular
date (in which case such representations and warranties shall have been true and
correct in all material respects (or, to the extent qualified by materiality
within any such representation or warranty, true and correct in all respects) as
of such particular date, except to the extent that the failure of such
representations and warranties to have been true and correct as of such
particular date has not caused a Material Adverse Effect);

          (b) the Company and the Securityholders shall have performed in all
material respects all of the covenants and agreements required to be performed
by them under this Agreement at or prior to the Closing;

          (c) all consents which are set forth on Schedule 9.01(c) hereto shall
have been obtained;

          (d) all material governmental filings and Approvals, including the
Antitrust Approvals, that are required for the consummation of the transactions
contemplated hereby and set forth on Schedule 9.01(d) hereto shall have been
made and obtained;

          (e) any applicable waiting period under the Antitrust Laws, including
any extension, shall have expired or shall have been earlier terminated;

          (f) no action, suit, claim or legal, administrative or arbitration
proceeding or investigation shall be pending or, to the Knowledge of the
Company, threatened before any Governmental Authority wherein an unfavorable
decision issued pursuant to such action would reasonably be anticipated to
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (iii) permit consummation of the
transactions contemplated by this Agreement only subject to any condition or
restriction that has had or would reasonably be expected to have a Material
Adverse Effect;

34

--------------------------------------------------------------------------------

 

          (g) the Company shall have delivered to the Buyer a certificate, dated
the Closing Date, stating that the preconditions specified in Sections 9.01(a)
and 9.01(b), as they relate to the Company, have been satisfied;

          (h) the Company shall have delivered a certificate of an officer of
the Company (i) certifying and attaching the resolutions of the board of
directors of the Company authorizing the consummation of the transactions set
forth herein and (ii) certifying to the incumbency and signatures of the
officers of the Company executing this Agreement and any other documents
delivered pursuant to this Agreement;

          (i) no Material Adverse Effect shall have occurred after the date of
this Agreement;

          (j) the Company shall have delivered evidence that the so-called
“shareholder approval requirements” of Section 280G(b)(5)(B) of the Code and the
regulations thereunder (including, without limitation, the 75 percent
shareholder approval requirement and the adequate disclosure requirement) have
been met with respect to each payment that would otherwise be treated as a
parachute payment pursuant to Section 280G of the Code, including, without
limitation, the matters referenced in the disclosures set forth in items 3
through 14 on Schedule 3.03(b)(iii); and

          (k) each of the Securityholders set forth on Exhibit C shall have
executed and delivered to the Buyer a Joinder Agreement.

     Section 9.02. Conditions to the Company and the Securityholders’
Obligations. The obligation of the Company and the Securityholders to consummate
the transactions contemplated by this Agreement is subject to the satisfaction
(or the Securityholder Representative’s waiver) of the following conditions as
of the Closing Date:

          (a) The representations and warranties of the Buyer contained in
Article 5 hereof shall have been true and correct in all material respects (or,
to the extent qualified by materiality within any such representation or
warranty, true and correct in all respects) as of the date of this Agreement and
as of the Closing Date, except (i) for changes contemplated by this Agreement,
and (ii) for those representations and warranties that address matters only as
of the date of this Agreement or any other particular date (in which case such
representations and warranties shall have been true and correct in all material
respects (or, to the extent qualified by materiality within any such
representation or warranty, true and correct in all respects) as of such
particular date);

          (b) the Buyer shall have performed in all material respects all of the
covenants and agreements required to be performed by it under this Agreement at
or prior to the Closing;

          (c) all consents which are set forth on Schedule 9.01(c) hereto shall
have been obtained;

          (d) all material governmental filings and Approvals, including the
Antitrust Approvals, that are required for the consummation of the transactions
contemplated hereby and set forth on Schedule 9.01(d) hereto shall have been
made and obtained;

          (e) any applicable waiting period under the Antitrust Laws, including
any extension, shall have expired or shall have been earlier terminated;

          (f) no action, suit, claim or legal, administrative or arbitration
proceeding or investigation shall be pending or, to the Knowledge of the
Company, threatened before any Governmental Authority wherein an unfavorable
decision issued pursuant to such action would reasonably be anticipated to
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions

35

--------------------------------------------------------------------------------

 

contemplated by this Agreement to be rescinded following consummation or (iii)
permit consummation of the transactions contemplated by this Agreement only
subject to any condition or restriction that has had or would reasonably be
expected to have a Material Adverse Effect;

          (g) the Buyer shall have delivered to the Securityholder
Representative a certificate of the Buyer, dated the Closing Date, stating that
the preconditions specified in Sections 9.02(a)and 9.02(b), as they relate to
the Buyer, have been satisfied.

ARTICLE 10
TERMINATION

     Section 10.01. Termination. This Agreement may be terminated at any time
prior to the Closing:

          (a) by the mutual written consent of the Buyer and the Securityholder
Representative;

          (b) by the Buyer, if there has been a material breach by the Company
or any Securityholder of any covenant or other agreement contained herein and
such breach has not been waived by the Buyer or cured by the Company or such
Securityholder within ten (10) Business Days after the Company’s or the
Securityholder Representative’s receipt of written notice thereof from the
Buyer;

          (c) by the Securityholder Representative, if there has been a material
breach by the Buyer of any covenant or other agreement contained herein and such
breach has not been waived by the Securityholder Representative or cured by the
Buyer within ten (10) Business Days after the Buyer’s receipt of written notice
thereof from the Securityholder Representative; provided, that the failure to
deliver the payments required by Sections 2.02 or 2.03as required hereunder
shall not be subject to cure hereunder unless otherwise agreed to in writing by
the Securityholder Representative;

          (d) by the Buyer, if the transactions contemplated hereby have not
been consummated on or before September 13, 2011; provided, that, if the only
outstanding condition to closing (other than deliveries to be made at or as of
the Closing) is the Antitrust Approvals required by Sections 9.01(d) and
9.02(d), then such date shall automatically be extended to October 13, 2011;
provided, further, that the Buyer shall not be entitled to terminate this
Agreement pursuant to this Section 10.01(d) if the Buyer’s knowing or willful
breach of this Agreement has prevented the consummation of the transactions
contemplated hereby; or

          (e) by the Securityholder Representative, if the transactions
contemplated hereby have not been consummated on or before September 13, 2011;
provided, that, if the only outstanding condition to closing (other than
deliveries to be made at or as of the Closing) is the Antitrust Approvals
required by Sections 9.01(d) and 9.02(d), then such date shall automatically be
extended to October 13, 2011; provided, further, that the Securityholder
Representative shall not be entitled to terminate this Agreement pursuant to
this Section 10.01(e) if the Company’s or the Securityholders’ knowing or
willful breach of this Agreement has prevented the consummation of the
transactions contemplated hereby.

     The party desiring to terminate this Agreement pursuant to clauses (b),
(c), (d) or (e) of this Section 10.01 shall give written notice of such
termination to the other parties hereto.

     Section 10.02. Effect of Termination. In the event this Agreement is
terminated by either the Buyer or the Securityholder Representative as provided
in Section 10.01, the provisions of this Agreement shall immediately become void
and of no further force and effect (other than Section 7.01 (Confidentiality),
Section 7.06 (Contact with Employees, Customers and Suppliers), Section 8.03
(Public Announcements), this Section 10.02, Section 11.04 (Securityholder
Representative) and Article 12, each of which shall survive the termination of
this Agreement), and there shall be no liability on the part of the Buyer, the

36

--------------------------------------------------------------------------------

 

Company, the Securityholder Representative or any of the Securityholders to any
other party hereto, except for willful breaches of this Agreement prior to the
time of such termination and, in the case of the Buyer, any failure to have
sufficiently available funds for the consummation of the transactions
contemplated hereby or to pay the amounts due at Closing as set forth in
Sections 2.02 and 2.03.

ARTICLE 11
INDEMNIFICATION/SECURITYHOLDER REPRESENTATIVE

     Section 11.01. Survival Period. The representations, warranties, covenants
and agreements set forth in this Agreement and in any certificates delivered at
the Closing in connection with this Agreement shall survive for a period
beginning on the Closing Date and ending on April 30, 2012 (the “Survival
Period”), and shall thereafter be of no further force or effect; provided, that
with respect to any covenant or agreement contained herein that expressly
contemplates performance after the end of the Survival Period, the Survival
Period for such covenant or agreement shall continue through the period of such
contemplated performance provided further, that, (i) the representations and
warranties set forth in Sections 3.01, 3.02, 3.03, 3.05, 3.14 (with respect to
the first sentence thereof only), 4.01, 4.04, 4.05, 5.01, 5.02, 5.08 (the
“Fundamental Representations”), and claims arising out of actual fraud or an
intentional and knowing breach of subsections (b) – (k) of Section 6.01 shall
survive the Closing indefinitely and (ii) the representations and warranties in
Sections 3.06 and 3.19(the “Tax and ERISA Representations”) shall survive until
the date that is ninety (90) days after the expiration of the statute of
limitations applicable to the underlying action.

     Section 11.02. Indemnification.

          (a) Subject to the provisions of this Section 11.02 and Section 11.03
below, after the Closing, the Securityholders, severally but not jointly and
severally, shall indemnify the Buyer and hold it harmless against any actual
loss, liability, damage or expense (including reasonable legal fees and
expenses, but excluding incidental, consequential or punitive damages or any
liability for lost profits or the like or any damages or liability based on
multiple of profits, multiple of cash flow or similar valuation methodology)
(collectively, “Losses” and individually, a “Loss”) which the Buyer suffers as a
result of any breach of the representations, warranties, covenants and
agreements of the Company or the Securityholders set forth herein and as
restated in any certificates delivered by or on behalf of the Company (or any
Subsidiary) or the Securityholders at the Closing; provided, that the Buyer’s
right to seek indemnification for such breaches shall be limited to an amount of
Losses not to exceed the Cap except for Losses relating to or arising out of (i)
(A) a breach of the Fundamental Representations, (B) a breach of the Tax and
ERISA Representations, and (C) actual fraud or an intentional and knowing breach
of subsections (b) – (k) of Section 6.01 by the Company, which shall be limited
to an amount of such Losses not to exceed the Purchase Price, or (ii) actual
fraud committed by a Securityholder in such Securityholder’s capacity as a
securityholder of the Company, which shall be limited to an amount of such
Losses; and provided, further, that the Buyer shall not be entitled to seek
indemnification with respect to any individual Loss, unless such Loss is greater
than $50,000 and unless such Loss, together with all other Losses that are
greater than $50,000, exceeds $2,500,000, in which case the Buyer shall be
entitled to indemnification only for the amount of such excess up to the Cap,
the Purchase Price or the amount of such Losses, as applicable.

          (b) Subject to the provisions of this Section 11.02 and Section 11.03
below, after the Closing the Buyer shall indemnify the Securityholder
Representative and each Securityholder and hold them harmless against any Loss
which the Securityholder Representative or any Securityholder (as the case may
be) suffers as a result of (i) any breach by the Buyer of its covenants,
agreements, representations and warranties set forth herein and as restated in
any certificates delivered by the Buyer at the Closing and any breach by the
Company of its covenants or agreements herein following the Closing or (ii) the
operations of the Company and the Subsidiaries following the Closing, including,
without limitation, any personal injury or other product liability claim arising
out of the ownership, possession or use of any product manufactured, distributed
or sold by the Company or any of its Subsidiaries after the Closing Date.

37

--------------------------------------------------------------------------------

 

          (c) No Person shall be liable for any claim for indemnification under
subsections (a) or (b) above unless written notice specifying in reasonable
detail the nature of the claim for indemnification is delivered by the Person
seeking indemnification to the Person from whom indemnification is sought prior
to the expiration of the Survival Period, in which case the representation,
warranty, covenant or agreement which is the subject of such claim shall
survive, to the extent of such claim only, until such claim is resolved, whether
or not the amount of the Losses resulting from such breach has been finally
determined at the time the notice is given, if, but only if, (i) in the case of
a claim made by reason of a Third Party Claim, the written notice is accompanied
by a copy of the written notice of the third party claimant and (ii) in the case
of any claim made other than by reason of a Third Party Claim, some Losses shall
have been incurred in good faith at or prior to the date of such notice.

          (d) Promptly after the assertion by any third party of any claim (a
“Third Party Claim”) against any Person entitled to indemnification under this
Section 11.02 (the “Indemnitee”) that results or may result in the incurrence by
such Indemnitee of any Loss for which such Indemnitee would be entitled to
indemnification pursuant to this Agreement, such Indemnitee shall promptly
provide notice of such Third Party Claim to the parties from whom such
indemnification could be sought (the “Indemnitors”) and, if the Securityholders
are the Indemnitors, the Securityholder Representative. The Indemnitors may (and
if the Indemnitors are the Securityholders, the Securityholders Representative
may, at its option, on behalf of the Securityholders), assume the defense of the
Indemnitee against such Third Party Claim, (including the employment of counsel
and the payment of reasonable expenses). Any Indemnitee shall have the right to
employ separate counsel in any such Third Party Claim and to participate in the
defense thereof, but the fees and expenses of such counsel shall not be an
expense of the Indemnitor unless (i) the Indemnitor shall have failed, within a
reasonable time after having been notified by the Indemnitee of the existence of
such Third Party Claim as provided in the preceding sentence, to assume the
defense of such Third Party Claim or (ii) the employment of such counsel has
been specifically authorized by the Indemnitor. In no event will an Indemnitee
consent to the entry of any judgment or enter into any settlement with respect
to any Third Party Claim without the prior written consent of the Indemnitor.

          (e) The amount of any Loss subject to indemnification hereunder or of
any claim therefor shall be calculated net of (i) any accruals or reserves on
the Latest Balance Sheet that specifically relate to the matter(s) for which
indemnification is claimed, (ii) any amounts actually recovered by an Indemnitee
pursuant to any indemnification by or indemnification agreement with any
non-affiliated third party (net of all direct collection expenses), (iii) any
insurance proceeds or other cash receipts or sources of reimbursement received
as an offset against such Loss (net of all direct collection expenses) received
or receivable by the Buyer or the Company, any Subsidiary or any of their
Affiliates on account of such Loss (each such source named in clauses (ii) and
(iii), a “Collateral Source”), and (iv) any Tax Benefit inuring to the Buyer,
the Company, any Subsidiary, or any of their Affiliates on account of such Loss.
If the Buyer, the Company, any Subsidiary or any of their Affiliates receives a
Tax Benefit after an indemnification payment is made, the Buyer shall promptly
pay to the Securityholder Representative (on behalf of the Securityholders in
accordance with their respective Securityholder Allocation Percentages) the
amount of such Tax Benefit at such time or times as and to the extent that such
Tax Benefit is realized. For purposes hereof, “Tax Benefit” shall mean any
refund of Taxes paid or reduction in the amount of Taxes which otherwise would
have been paid, in each case computed at the effective tax rates. The Buyer, the
Company and the Subsidiaries shall seek full recovery of any Loss from all
Collateral Sources covering such Loss to the same extent as they would if such
Loss were not subject to indemnification hereunder. The Buyer, the Company and
the Subsidiaries shall not terminate or cancel any insurance policies in effect
for periods prior to the Closing. In the event that a recovery from a Collateral
Source is made by the Buyer, the Company, any Subsidiary or any of their
Affiliates with respect to any Loss for which any such Person has been
indemnified hereunder, then a refund equal to the aggregate amount of the
recovery (net of all direct collection expenses) shall be made promptly to the
Securityholder Representative (on behalf of the Securityholders in accordance
with their respective Securityholder Allocation Percentages). The Indemnitors
shall be subrogated to all rights of the Indemnitees in respect of any Losses
indemnified by the Indemnitors.

38

--------------------------------------------------------------------------------

 

          (f) Each Person entitled to indemnification hereunder shall take all
reasonable steps to mitigate all losses, costs, expenses and damages after
becoming aware of any event which could reasonably be expected to give rise to
any losses, costs, expenses and damages that are indemnifiable or recoverable
hereunder or in connection herewith.

          (g) All indemnification payments made hereunder shall be treated by
all parties as adjustments to the Purchase Price.

          (h) Notwithstanding anything to the contrary contained in this
Section 11.02, there shall be no recovery for any Loss or alleged Loss by the
Buyer under this Section 11.02, and the Loss shall not be included in meeting
the stated thresholds hereunder, to the extent such item has been included in
the calculation of the Net Working Capital Amount or the Indebtedness Amount as
determined pursuant to Section 2.04 hereof.

          (i) There shall be no recovery for any Loss or alleged Loss by the
Buyer for the conduct of any environmental investigatory, corrective or remedial
action: (1) with respect to any conditions of contamination identified through
any environmental sampling or analysis, or any report to any Governmental
Authority, in either case which is not required by Environmental Requirements,
or (2) except to the extent of such action necessary to attain compliance in a
cost effective manner with Environmental Requirements assuming continued
commercial or industrial use of the subject property and employing risk based
standards and institutional controls where available.

     Section 11.03. Limitation of Recourse.

          (a) Except for Losses resulting from (i) actual fraud or an
intentional and knowing breach of subsections (b) – (k) of Section 6.01 by the
Company (which, in any case, will be subject to the limitations of
Section 11.02(a) and Section 11.03(b)), or (ii) actual fraud committed by a
Securityholder in such Securityholder’s capacity as a securityholder of the
Company, the indemnification provided by Section 11.02(a) shall be the sole and
exclusive remedy for any Losses of the Buyer, the Company or any Subsidiary with
respect to any misrepresentation or inaccuracy in, or breach of, any
representations or warranties or any breach or failure in performance of any
covenants or agreements made by the Company, any Subsidiary, the Securityholder
Representative or any Securityholder in this Agreement or in any exhibit or
Schedules hereto or any certificate delivered hereunder. Each party acknowledges
and agrees that, from and after the Closing, except: (i) for claims resulting
from (A) actual fraud or an intentional and knowing breach of subsections (b) –
(k) of Section 6.01 by the Company (which, in any case, will be subject to the
limitations of Section 11.02(a) and Section 11.03(b)) or (B) actual fraud
committed by a Securityholder in such Securityholder’s capacity as a
securityholder of the Company; (ii) for claims of, or causes of action for which
the sole remedy sought is equitable relief; or (iii) for specific performance of
obligations to be performed after the Closing Date, the sole and exclusive
remedy of the parties hereto for breach of this Agreement shall be
indemnification in accordance with this Article 11.

          (b) Each Securityholder’s liability for each Loss shall be limited to
such Securityholder’s Securityholder Allocation Percentage multiplied by the
amount of such Loss. In no event shall the aggregate amount of Losses payable by
any Securityholder in respect of claims for indemnification exceed such
Securityholder’s Securityholder Allocation Percentage multiplied by the Cap;
provided that, each Securityholder’s liability for Losses in respect of claims
relating to or arising out of (i)(A) a breach of the Fundamental
Representations, (B) a breach of the Tax and ERISA Representations, and
(C) actual fraud or an intentional and knowing breach of subsections (b) –
(k) of Section 6.01 by the Company shall not exceed such Securityholder’s
Securityholder Allocation Percentage multiplied by the Purchase Price, and
(ii) actual fraud or an intentional and knowing breach of subsections (b) –
(k) of Section 6.01 by such Securityholder shall not exceed the amount of such
Loss.

39

--------------------------------------------------------------------------------

 

          (c) No Securityholder shall have any liability for a breach of any
other Securityholder’s representations, warranties, covenants or agreements in
this Agreement, or the actual fraud committed by any other Securityholder in
such other Securityholder’s capacity as a securityholder of the Company, and, in
each case, the Buyer shall have no right to seek indemnification from any other
Securityholder for any portion of such Loss.

          (d) No claim shall be brought or maintained by the Buyer, the Company
or any Subsidiary or their respective successors or permitted assigns against
any officer, director, employee (present or former) or Affiliate of any party
hereto which is not otherwise expressly identified as a party hereto, and no
recourse shall be brought or granted against any of them in such capacities, by
virtue of or based upon any alleged misrepresentation or inaccuracy in or breach
of any of the representations, warranties or covenants of any party hereto set
forth or contained in this Agreement or any exhibit or Schedule hereto or any
certificate delivered hereunder.

          (e) The Buyer shall not have any right to assert any claim against the
Securityholders with respect to any Loss, cause of action or other claim to the
extent such Loss is a Loss, cause of action or claim with respect to which the
Buyer or any of its Affiliates has taken action (or caused action to be taken)
with the primary intent of accelerating the time period in which such matter is
asserted or payable in order to cause a claim to be made prior to the applicable
expiration date set forth in Section 11.01.

     Section 11.04. Securityholder Representative.

          (a) Each Securityholder hereby appoints ACAS as the “Securityholder
Representative” to act as the agent of the Securityholders with the full power
(i) to resolve all questions, disputes, conflicts and controversies concerning
Losses as provided in this Article 11, (ii) to execute and enter into, on behalf
of the Securityholders, and to take all actions thereunder for and on their
behalf, including but not limited the authorization of payments from the Reserve
Account (including any increase thereof pursuant to Section 2.04(b)(i)) in
connection with Losses as provided herein, (iii) to negotiate and/or settle all
claims under this Agreement, (iv) to receive from the Buyer monies payable to
the Securityholders in accordance with the provisions of this Agreement, (v) to
otherwise take such actions (or refrain from taking actions) and execute such
documents (including any modifications, waivers or amendments thereto) on the
Securityholders’ behalf in connection with this Agreement as the Securityholder
Representative, in its sole discretion, deems proper, (vi) to pay, release
and/or distribute any or all of the Reserve Account or otherwise to pay Losses
hereunder, each in its sole discretion, (vii) to adjust the Securityholder
Allocation Percentage of the Reserve Account otherwise payable to any particular
Securityholder as a result of the payment of Losses resulting from breaches of
such Securityholder’s representations, warranties, covenants or agreements
hereunder) and (viii) to perform all of the functions of the Securityholder
Representative under this Agreement. The Buyer is entitled to rely on the acts
and agreements of the Securityholder Representative as the acts and agreements
of the Securityholders. The Securityholder Representative shall be entitled to
retain counsel and to incur such reasonable expenses (including court costs and
reasonable attorney’s fees and expenses) as the Securityholder Representative
deems to be reasonably necessary or appropriate in connection with its
performance of its obligations under this Agreement, and all such fees and
expenses incurred by the Securityholder Representative shall be borne pro rata
by the Securityholders based upon their respective initial Securityholder
Allocation Percentages.

          (b) The Securityholders hereby agree severally to indemnify the
Securityholder Representative (in its capacity as such), on a pro rata basis
based upon their respective Securityholder Allocation Percentages, against, and
to hold the Securityholder Representative (in its capacity as such) harmless
from (and the Securityholder Representative shall have the right to deduct from
the Reserve Account or, after the exhaustion thereof, to seek payment directly
from the Securityholders for the amount of), any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or

40

--------------------------------------------------------------------------------

 

disbursements of whatever kind which may at any time be imposed upon, incurred
by or asserted against the Securityholder Representative in such capacity in any
way relating to or arising out of its action or failure to take action pursuant
to this Agreement or in connection herewith in such capacity; provided, that
none of the Securityholders shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the gross negligence or willful
misconduct of the Securityholder Representative. The Securityholder
Representative may from time to time submit invoices to the Securityholders
covering such expenses and/or liabilities and, upon the request of any
Securityholder, shall provide such Securityholder with an accounting of all
expenses paid. In addition to any other rights or remedies (including
Section 11.02(d)), the Securityholder Representative may, upon prior or
contemporaneous written notice, offset any amounts determined by it to be owed
to the Securityholder Representative against the Reserve Account and against any
amounts to be paid to the Securityholders hereunder. The agreements in this
Section 11.04 shall survive termination of this Agreement.

          (c) The Buyer shall be fully protected in dealing with the
Securityholder Representative under this Agreement and may rely upon the
authority of the Securityholder Representative to act on behalf of the
Securityholders. Any payment by the Buyer to the Securityholder Representative
to the extent authorized under this Agreement shall be considered a payment by
the Buyer to the Securityholders. The appointment of the Securityholder
Representative is coupled with an interest and shall be irrevocable by any
Securityholder in any manner or for any reason. This power of attorney shall not
be affected by the death, illness, dissolution, disability, incapacity or other
inability to act of the principal pursuant to any applicable Law.

          (d) The Securityholder Representative may resign from its capacity as
Securityholder Representative at any time by written notice delivered to the
Buyer and the Securityholders. If there is a vacancy at any time in the position
of Securityholder Representative for any reason, such vacancy shall be filled by
a Securityholders vote in the form of a writing executed by the Securityholders
entitled to a majority of the number of votes referred to in the next sentence.
In such event, each Securityholder shall have a number of votes equal to such
Securityholder’s Securityholder Allocation Percentage multiplied by 100 and the
authorization of a majority of such number of votes shall be binding on all of
the Securityholders and shall constitute the authorization of the
Securityholders.

          (e) The Securityholder Representative shall not be liable to the Buyer
or the Securityholders in its capacity as the Securityholder Representative for
any liability of a Securityholder or for any error of judgment, or any act done
or step taken or omitted by it believed by it to be in good faith or for any
mistake in fact or law, or for anything which it may do or refrain from doing in
connection with this Agreement except in the case of gross negligence or willful
misconduct by it. The Securityholder Representative may seek the advice of
reputable legal counsel in the event of any dispute or question as to the
construction of any of the provisions of this Agreement or its duties hereunder,
and it shall incur no liability in its capacity as Securityholder Representative
to the Buyer or the Securityholders and shall be fully protected with respect to
any action taken, omitted or suffered by it in good faith in accordance with the
opinion of such counsel.

41

--------------------------------------------------------------------------------

 

ARTICLE 12
MISCELLANEOUS

     Section 12.01. Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission) and
shall be given,

     if to the Company (after the Closing) or to the Buyer, then to:

Nordson Corporation
28601 Clemens Road
Westlake, Ohio 44145
Attn: Robert Veillette, Vice President, General Counsel and Secretary
Fax: 440-892-9253

          with a copy to:

Ulmer & Berne LLP
1660 West 2nd St., Suite 1100
Cleveland, OH 44113-1448
Attn: Peter A. Rome, Esq.
Fax: 216-583-7005

or, if to the Company (before the Closing), ACAS, ACEI, ACEII or the
Securityholder Representative, then to:

American Capital, Ltd.
Two Bethesda Metro Center, 14th floor
Bethesda, Maryland 20814

Attn: Compliance Officer
Fax: (301) 659-6714

          with copies to (which copies shall not constitute notice):

American Capital, Ltd.
2200 Ross Avenue, Suite 5000E
Dallas, Texas 75201
Attn: Kyle Bradford
Fax: (214) 273-6635

          and

Patton Boggs LLP
2000 McKinney Avenue, Suite 1700
Dallas, Texas 75201
Attn: Akash D. Sethi
Fax: (214) 758-1550

42

--------------------------------------------------------------------------------

 

          and, for notices to the Company (before the Closing), with a copy to
(which shall not constitute notice):

VP Acquisition Holdings, Inc.
c/o Value Plastics, Inc.
3325 South Timberline Road
Fort Collins, CO 80525
Attn: Chief Financial Officer
Fax: (970) 267-2063

          or, if to any other Securityholder, at the address set forth below
such Securityholder’s name on the signature pages hereto or the Joinder
Agreement, as applicable.

          All such notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received on a
Business Day in the place of receipt prior to 5:00 p.m. in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

     Section 12.02. Amendments and Waivers.

          (a) Except as otherwise provided herein, any provision of this
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed, in the case of an amendment, by the Buyer and the
Securityholder Representative, or in the case of a waiver, by the party against
whom the waiver (in the case of any Securityholder, the Securityholder
Representative) is to be effective.

          (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

     Section 12.03. Construction; Severability. The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any Person. The headings of the sections and paragraphs of this
Agreement have been inserted for convenience of reference only and shall in no
way restrict or otherwise modify any of the terms or provisions hereof. In the
event a subject matter is addressed in more than one representation and warranty
in Article 3, the Buyer shall be entitled to rely only on the most specific
representation and warranty addressing such subject matter. Whenever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but, if any provision of this
Agreement is held to be prohibited by or invalid under applicable Law, then such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. Unless otherwise indicated, references
in this Agreement to $ or dollars are to U.S. dollars.

     Section 12.04. Expenses. Except as otherwise provided herein, and subject
to Section 11.04, each party shall pay all of its own fees, costs and expenses
(including, without limitation, fees, costs and expenses of legal counsel,
investment bankers, brokers or other representatives and consultants and
appraisal fees, costs and expenses) incurred in connection with the negotiation
of this Agreement and the other agreements contemplated hereby, the performance
of its obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby and thereby; provided, that the Buyer shall pay
any and all expenses relating to surveys, title insurance, and any other filings
and consents required in connection with the transactions contemplated by this
Agreement; and provided, further, that all fees payable by the Buyer, the
Company, any Subsidiary or the Securityholders in connection with the Antitrust
Approvals shall be paid by the Buyer.

43

--------------------------------------------------------------------------------

 

     Section 12.05. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided, that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto, except (i) that Buyer may assign
this Agreement to an Affiliate (an “Assignee”) provided that Buyer remains
liable for the obligations, representations, warranties, covenants and
agreements of Assignee hereunder, and (ii) that following the Closing, the
Securityholder Representative may assign, delegate or otherwise transfer any of
its rights to one or more of its Affiliates. Notwithstanding the foregoing, upon
notice to the Securityholder Representative, the Buyer may assign any or all of
its rights and obligations under this Agreement to any lender to the Buyer as
security for indebtedness to any such lender with respect to a financing
arrangement in connection with the transactions contemplated under this
Agreement.

     Section 12.06. Governing Law. All issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement and
the exhibits and Schedules hereto shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

     Section 12.07. Arbitration.

          (a) Except for the matters set forth in Section 2.04(a) and the rights
of the parties to equitable relief pursuant to Section 12.10, any dispute,
controversy, or claim under, arising out of, or relating in any way to this
Agreement and/or the negotiation, inducement, validity, interpretation, or
breach thereof shall be resolved solely and exclusively by binding arbitration.
Such arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association in effect at the time
a demand for arbitration is made, and the provisions of this Section. In the
event of a conflict between the provisions of this Section and the Commercial
Arbitration Rules, the provisions of this Section shall govern.

          (b) Any dispute, controversy, or claim shall be deemed submitted to
arbitration under this Section upon the filing with the Washington, D.C. office
of the American Arbitration Association and delivery to the parties hereto of a
written demand for arbitration, which demand shall describe in reasonable detail
the facts and legal grounds forming the basis for the claim and any request for
relief. The arbitration shall be conducted before a panel of three
(3) arbitrators (the “Panel”) who are mutually agreeable to the parties. If the
parties cannot mutually agree upon the selection of an arbitrator, the
arbitrator shall be selected in accordance with the rules of the then-effective
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be held in New York, New York, or at another location if
agreed to by all parties.

          (c) The arbitration hearing shall commence within one hundred and
twenty (120) calendar days of the selection of the arbitrator and shall proceed
and be completed expeditiously thereafter.

          (d) Unless otherwise ordered by the Panel upon application by a party
and good cause shown by such party, discovery for each party shall be limited to
fifteen (15) interrogatories, twenty-five (25) requests for production of
documents, and three (3) depositions. All issues concerning discovery (including
the scope of discovery) upon which the parties cannot agree shall be submitted
to the arbitrator for determination.

          (e) Each party shall identify, no less than twenty (20) business days
before the date of the commencement of the arbitration hearing, all persons that
may testify at the arbitration hearing, all exhibits to be introduced into
evidence at the arbitration hearing, and all documents considered, used, or
relied upon by any witness in support of or in connection with that witness’
testimony at the arbitration hearing.

          (f) In rendering an award, the arbitrator shall determine the rights
and obligations of the parties according to the laws of the State of Delaware,
except as otherwise expressly provided in this Section.

44

--------------------------------------------------------------------------------

 

          (g) The arbitrator’s decision and award shall be made in writing and
shall be issued in a final, confirmable form no more than forty-five
(45) calendar days after the commencement of the arbitration hearing. The
arbitrator shall not have the power to award damages that are specifically
excluded under this Agreement, and each party hereby irrevocably waives any
claim to such damages. The decision and award of the arbitrator shall be final
and binding on the parties and shall not be subject to appeal. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

          (h) Notwithstanding the provisions of Sections 11.02(a) and (b), and
subject to Section 11.04, each party shall bear its own costs and fees in
connection with any arbitration conducted pursuant to this Section 12.07 and any
proceedings in connection therewith.

          (i) Any party unsuccessfully refusing to comply with an order of the
arbitrator shall be liable for costs and expenses, including reasonable
attorneys’ fees, incurred by the other party in enforcing the order.

     Section 12.08. Forum. Except for the dispute resolution procedures
otherwise set forth in Section 2.04(a) and the rights of the parties to seek
equitable relief pursuant to Section 12.10, each party agrees that any suit,
action or proceeding brought by such party against the other in connection with
or arising from this Agreement shall be subject to the arbitration provisions
set forth in Section 12.07. Any equitable remedies sought in connection with
this Agreement (“Judicial Action”) shall be brought against any of the parties
only in any United States federal or state court located in the State of
Delaware and each of the parties hereto hereby consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such Judicial Action and waives any objection to venue laid therein.
Process in any such Judicial Action proceeding may be served on any party
anywhere in the world, whether within or without the State of Delaware. Without
limiting the generality of the foregoing, each party hereto agrees that service
of process upon such party at the address referred to in Section 12.01, together
with written notice of such service to such party, shall be deemed effective
service of process upon such party.

     Section 12.09. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF ANY LEGAL PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 12.09.

     Section 12.10. Specific Performance. Each of the parties hereto
acknowledges that the rights of each party to consummate the transactions
contemplated hereby are unique and recognize and affirm that in the event of a
breach of this Agreement by any party, money damages may be inadequate and the
non-breaching party may have no adequate remedy at law. Accordingly, the parties
agree that such non-breaching party shall have the right, in addition to any
other rights and remedies existing in their favor at law or in equity, to
enforce their rights and the other party’s obligations hereunder not only by an
action or actions for damages but also by an action or actions for specific
performance, injunctive and/or other equitable relief (without posting of bond
or other security).

45

--------------------------------------------------------------------------------

 

     Section 12.11. Prevailing Party. If any litigation or other court action,
arbitration or similar adjudicatory proceeding is commenced by any party hereto
to enforce its rights under this Agreement against any other party, all fees,
costs and expenses, including, without limitation, reasonable attorneys fees and
court costs, incurred by the prevailing party in such litigation, action,
arbitration or proceeding shall be reimbursed by the losing party; provided,
that if a party to such litigation, action, arbitration or proceeding prevails
in part, and loses in part, then the court, arbitrator or other adjudicator
presiding over such litigation, action, arbitration or proceeding shall award a
reimbursement of the fees, costs and expenses incurred by such party on an
equitable basis. For the avoidance of doubt, the foregoing sentence shall not
apply to any fees, costs or expenses in connection with Section 2.04(a) or as
contemplated by Section 12.07(h).

     Section 12.12. Counterparts; Third Party Beneficiaries. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other parties hereto. Except as
otherwise specifically set forth herein (including specifically, but not limited
to, the Persons not party hereto entitled to the benefits of Sections 7.04,
8.06, 11.01, 11.02 and 11.03), no provision of this Agreement is intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.

     Section 12.13. Entire Agreement. This Agreement and the documents referred
to herein (including the Confidentiality Agreement) contain the complete
agreement between the parties hereto and supersede any other prior
understandings, agreements, representations or warranties by or between the
parties, written or oral, which may have related to the subject matter hereof in
any way.

     Section 12.14. Termination of Agreements. Each Securityholder (other than
ACAS for the sole purpose of the enforcement by ACAS of the provisions thereof
prior to the Closing), to the extent a party thereto, agrees that the
Stockholders Agreement and that certain Agreement dated October 14, 2005 between
the Company and its Subsidiaries, on the one hand, and ACAS, on the other hand
(together, the “Terminating Agreements”) shall be of no further force or effect
from and after the Closing, and hereby waives any and all (i) notice
requirements and (ii) rights or restrictions with respect to the transfer of the
shares of Common Stock of the Company set forth in the Stockholders Agreement.
Each Securityholder (other than ACAS for the sole purpose of the enforcement by
ACAS of the provisions thereof prior to the Closing), to the extent a party
thereto, hereby waives any and all rights under the Terminating Agreements, and,
except for the continuing obligations provided for herein, releases all other
parties to the Terminating Agreements from all obligations, commitments,
liabilities or claims arising thereunder.

* * *

 

 

46

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase
Agreement to be duly executed either individually or by their respective
authorized officers as of the day and year first above written.

 

BUYER :

 

 

 

 

 

 

NORDSON CORPORATION  

 

 

 

By:  

 

 

 

Name:  

 

 

 

Title:  

 

[Additional Signature Pages Follow]

[Signature Page to Stock Purchase Agreement]  

 

 



 

--------------------------------------------------------------------------------

 

COMPANY :

 

 

 

 

 

 

 

 

VP ACQUISITION HOLDINGS, INC. 

 

 

 

By:  

 

 

 

Name:  

 

 

 

Title:  

 

[Additional Signature Pages Follow]

[Signature Page to Stock Purchase Agreement]  

 

 



 

--------------------------------------------------------------------------------

 

STOCKHOLDERS :

 

 

 

 

 

 

 

 

AMERICAN CAPITAL, LTD.  

 

 

 

By:  

 

 

 

Name:  

 

 

 

Title:  

 

 

 

AMERICAN CAPITAL EQUITY I, LLC  

 

 

 

By:  

American Capital Equity Management,  

 

 

LLC, its Manager 

 

 

 

 

 

 

By:  

 

 

 

Name:  

 

 

 

Title:  

 

 

 

 

 

 

AMERICAN CAPITAL EQUITY II, LP  

 

By:  

American Capital Equity Management II,  

 

 

 

 

 

LLC, its General Partner 

 

 

 

By:  

 

 

 

Name:  

 

 

 

Title:  

 

[Additional Signature Pages Follow]

[Signature Page to Stock Purchase Agreement]  

 

 



 

--------------------------------------------------------------------------------

 

STOCKHOLDERS (cont.):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jim Pisula

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jeff Jensen

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bruce Williams

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

John Gibson

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charles Philipp

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

[Additional Signature Pages Follow]

[Signature Page to Stock Purchase Agreement]  

 

 

--------------------------------------------------------------------------------

 

OPTIONHOLDERS :

 

 

 

 

 

 

 

 

 

 

Bruce Williams

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

John Gibson

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charles Philipp

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terry Gibbons

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Additional Signature Page Follows]

[Signature Page to Stock Purchase Agreement]  

 

 

--------------------------------------------------------------------------------

 

SECURITYHOLDER REPRESENTATIVE :

 

 

 

 

 

AMERICAN CAPITAL, LTD., solely in its
capacity as Securityholder Representative

 

 

 

By:  

 

 

 

Name:  

 

 

 

Title:  

 

[Signature Page to Stock Purchase Agreement]  

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Initial Securityholder Allocation

 

Names

 

 

Initial

Securityholder

Allocation (%)1

 

 

 

Estimated

Purchase Price ($)2

 

 

 

Reserve

Account ($)3

 

American Capital, Ltd.

 

 

 

50.2937

%

 

 

 

 

 

 

 

$

502,936.82

 

American Capital Equity I, LLC

 

 

 

25.8791

%

 

 

 

 

 

 

 

$

258,791.20

 

American Capital Equity II, LP

 

 

 

10.0943

%

 

 

 

 

 

 

 

$

100,943.30

 

Jeff Jensen

 

 

 

0.8136

%

 

 

 

 

 

 

 

$

8,136.49

 

Jim Pisula

 

 

 

1.0171

%

 

 

 

 

 

 

 

$

10,170.61

 

Terry Gibbons

 

 

 

1.8002

%

 

 

 

 

 

 

 

$

18,001.98

 

John Gibson

 

 

 

2.5172

%

 

 

 

 

 

 

 

$

25,172.26

 

Charles Philipp

 

 

 

2.0901

%

 

 

 

 

 

 

 

$

20,900.61

 

Bruce Williams

 

 

 

5.4947

%

 

 

 

 

 

 

 

$

54,946.73

 

TOTAL

 

 

 

100.0

%

 

 

$

 

 

 

 

$

1,000,000.00

 

 

1

Subject to adjustment as set forth in the definition of “Security Allocation
Percentage” and Section 11.04.

2

Subject to adjustment pursuant to Section 2.04.

3

Amounts subject to increase pursuant to Section 2.05.

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Transaction Expenses4

 

4

To be provided at least 2 Business Days prior to the Closing Date.

 

 

--------------------------------------------------------------------------------

 

Exhibit C

Securityholders Party to Joinder Agreements

Jeff Jensen

 

 

--------------------------------------------------------------------------------

 

Exhibit D

Joinder Agreement

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01

Persons With Knowledge

Bruce Williams
Terry Gibbons
John Gibson
Chuck Philipp

 

 

--------------------------------------------------------------------------------

 

Schedule 2.01(f)

Net Working Capital

None.

 

 

--------------------------------------------------------------------------------

 

Schedule 2.03(b)(v)

Indebtedness to be Repaid1

Indebtedness to ACAS and its affiliates.

1

To be provided at least 2 Business Days prior to the Closing Date.

 

 

--------------------------------------------------------------------------------

 

Schedule 9.01(c)

Required Consents

None.

 

 

--------------------------------------------------------------------------------

 

Schedule 9.01(d)

Governmental Approvals

The Anti-Trust Approvals.

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

by and among

VP ACQUISITION HOLDINGS, INC.,

THE STOCKHOLDERS OF VP ACQUISITION HOLDINGS, INC.,

THE OPTIONHOLDERS OF VP ACQUISITION HOLDINGS, INC.,

AMERICAN CAPITAL, LTD.,
as Securityholder Representative,

and

NORDSON CORPORATION

Dated as of July 15, 2011

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS

1

 

 

Section 1.01. Definitions

1

 

 

Section 1.02. Cross-References to Other Defined Terms

7

 

 

ARTICLE 2 PURCHASE AND SALE

9

 

 

Section 2.01. Estimated Purchase Price

9

 

 

Section 2.02. Purchase and Sale of the Shares; Payment of Options

10

 

 

Section 2.03. The Closing

10

 

 

Section 2.04. Post-Closing Adjustment

11

 

 

Section 2.05. Reserve Account

13

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

13

 

 

Section 3.01. Organization and Qualification

13

 

 

Section 3.02. Capitalization; Subsidiaries; Securities Owned

13

 

 

Section 3.03. Authority of the Company

14

 

 

Section 3.04. Compliance with Laws

15

 

 

Section 3.05. Advisory and Other Fees

15

 

 

Section 3.06. Taxes

15

 

 

Section 3.07. Officers and Directors; Books and Records

16

 

 

Section 3.08. Litigation

16

 

 

Section 3.09. Financial Statements

16

 

 

Section 3.10. Transactions with Affiliates

17

 

 

Section 3.11. Real Properties

17

 

 

Section 3.12. Absence of Material Adverse Effect

17

 

 

Section 3.13. Absence of Certain Changes

17

 

 

Section 3.14. Tangible Personal Property

17

 

 

Section 3.15. Intellectual Property

18

 

 

Section 3.16. Contracts

18

 

 

Section 3.17. Insurance

20

 

 

Section 3.18. Permits

20

 

 

Section 3.19. Employee Benefit Plans

20

 

 

Section 3.20. Employees; Labor Matters

21

 

 

Section 3.21. Environmental Matters

21

i

--------------------------------------------------------------------------------

 

 

Page

 

 

Section 3.22. Employee Relations

22

 

 

Section 3.23. Accounts Receivable

22

 

 

Section 3.24. Bank Accounts

22

 

 

Section 3.25. Foreign Corrupt Practices Act

22

 

 

Section 3.26. No Other Representations and Warranties

23

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SECURITYHOLDERS

23

 

 

Section 4.01. Organizational Authorization

23

 

 

Section 4.02. Governmental Authorization

23

 

 

Section 4.03. Noncontravention

23

 

 

Section 4.04. Ownership of Securities

23

 

 

Section 4.05. Advisory and Other Fees

23

 

 

Section 4.06. No Action

24

 

 

Section 4.07. No Other Representations and Warranties

24

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE BUYER

24

 

 

Section 5.01. Existence and Power

24

 

 

Section 5.02. Organizational Authorization

24

 

 

Section 5.03. Governmental Authorization

24

 

 

Section 5.04. Noncontravention

24

 

 

Section 5.05. Financing

25

 

 

Section 5.06. Purchase for Investment

25

 

 

Section 5.07. Actions and Proceedings

25

 

 

Section 5.08. Finder’s Fees

25

 

 

Section 5.09. Solvency

25

 

 

Section 5.10. Acknowledgment by the Buyer

25

 

 

Section 5.11. No Knowledge of Misrepresentations or Omissions; No Reliance

26

 

 

Section 5.12. No Other Representations and Warranties

26

 

 

ARTICLE 6 COVENANTS OF THE COMPANY AND THE SECURITYHOLDERS

27

 

 

Section 6.01. Conduct of the Company and the Subsidiaries

27

 

 

Section 6.02. Access

29

 

 

Section 6.03. Subsequent Actions

29

 

 

ARTICLE 7 COVENANTS OF THE BUYER

29

 

 

Section 7.01. Confidentiality

29

ii

--------------------------------------------------------------------------------

 

 

Page

 

 

Section 7.02. Access

29

 

 

Section 7.03. Notification

30

 

 

Section 7.04. Director and Officer Liability, Indemnification and Insurance

30

 

 

Section 7.05. Regulatory Filings

31

 

 

Section 7.06. Contact with Employees, Customers and Suppliers

31

 

 

ARTICLE 8 ADDITIONAL COVENANTS OF THE PARTIES

31

 

 

Section 8.01. Reasonable Best Efforts; Further Assurances

31

 

 

Section 8.02. Further Cooperation

32

 

 

Section 8.03. Public Announcements

32

 

 

Section 8.04. Tax Matters

32

 

 

Section 8.05. Disclosure Generally

32

 

 

Section 8.06. Conflicts and Privilege

33

 

 

Section 8.07. Antitrust Filings

33

 

 

Section 8.08. WARN

34

 

 

ARTICLE 9 CONDITIONS TO CLOSING

34

 

 

Section 9.01. Conditions to the Buyer’s Obligations

34

 

 

Section 9.02. Conditions to the Company and the Securityholders’ Obligations

35

 

 

ARTICLE 10 TERMINATION

36

 

 

Section 10.01. Termination

36

 

 

Section 10.02. Effect of Termination

37

 

 

ARTICLE 11 INDEMNIFICATION/SECURITYHOLDER REPRESENTATIVE

37

 

 

Section 11.01. Survival Period

37

 

 

Section 11.02. Indemnification

37

 

 

Section 11.03. Limitation of Recourse

39

 

 

Section 11.04. Securityholder Representative

40

 

 

ARTICLE 12 MISCELLANEOUS

42

 

 

Section 12.01. Notices

42

 

 

Section 12.02. Amendments and Waivers

43

 

 

Section 12.03. Construction; Severability

43

 

 

Section 12.04. Expenses

43

 

 

Section 12.05. Successors and Assigns

44

 

 

Section 12.06. Governing Law

44

 

 

iii

--------------------------------------------------------------------------------

 

 

Page

Section 12.07. Arbitration

44

 

 

Section 12.08. Forum

45

 

 

Section 12.09. Waiver of Jury Trial

45

 

 

Section 12.10. Specific Performance

45

 

 

Section 12.11. Prevailing Party

46

 

 

Section 12.12. Counterparts; Third Party Beneficiaries

46

 

 

Section 12.13. Entire Agreement

46

 

 

Section 12.14. Termination of Agreements

46

 

 

 

INDEX OF EXHIBITS

 

 

Exhibit A

Initial Securityholder Allocations

 

 

Exhibit B

Transaction Expenses

 

 

Exhibit C

Securityholders Party to Joinder Agreements

 

 

Exhibit D

Joinder Agreement

 

INDEX OF SCHEDULES

 

 

 

Schedule 1.01

—

Persons with Knowledge

 

 

 

Schedule 2.01(f)

—

Net Working Capital

 

 

 

Schedule 2.03(b)(v)

—

Indebtedness to be Repaid

 

 

 

Schedule 9.01(c)

—

Required Consents

 

 

 

Schedule 9.01(d)

—

Governmental Approvals

 

 

 

Disclosure Schedules

 

 

iv

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

          THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of
July 15, 2011, by and among VP Acquisition Holdings, Inc., a Delaware
corporation (the “Company”), the Persons identified as “Stockholders” of the
Company listed on the signature pages hereto (each, a “Stockholder,” and
collectively, the “Stockholders”), the Persons identified as “Optionholders” on
the signature pages hereto (each, an “Optionholder,” and collectively, the
“Optionholders”), and the Persons listed on Exhibit C hereto and which have, or
by the Closing Date will have, joined in this Agreement pursuant to a Joinder
Agreement (the “Joinder Agreements”) in the form attached hereto as Exhibit D
(together with the Stockholders and the Optionholders sometimes referred to
herein as the “Securityholders,” and each, a “Securityholder”), ACAS, in its
capacity as the Securityholder Representative (the “Securityholder
Representative”), and Nordson Corporation, an Ohio corporation (the “Buyer”).
Unless otherwise provided, capitalized terms used herein are defined in
Article 1 below.

PRELIMINARY STATEMENTS

          A. The Stockholders collectively own all of the issued and outstanding
capital stock of the Company, which as of the date hereof consists of 36,040
shares of Common Stock (the “Shares”).

          B. The Optionholders own all of the Options, which as of the date
hereof consists of Options to acquire up to 3,289 shares of Common Stock on the
terms and conditions provided in the Stock Incentive Plan and the agreements
evidencing such Options.

          C. Upon the terms and subject to the conditions set forth herein, the
Buyer desires to acquire from the Stockholders, and the Stockholders desire to
sell to the Buyer, all of the issued and outstanding Shares as of the Closing.

STATEMENT OF AGREEMENT

          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

     Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

          “ACAS” means American Capital, Ltd.

          “ACEI” means American Capital Equity I, LLC.

          “ACEII” means American Capital Equity II, LP.

          “Affiliate” means (except as otherwise specifically defined herein),
as to any Person, any other Person which, directly or indirectly, controls, or
is controlled by, or is under common control with, such Person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of management or policies of a
Person, whether through the ownership of securities or partnership or other
ownership interests, by contract or otherwise. Notwithstanding the foregoing, no
Person of which ACAS, ACEI or ACEII owns debt or equity interests, other than
the Company and its Subsidiaries, shall be deemed an Affiliate of the Company or
any Subsidiary for purposes of this Agreement.

1

--------------------------------------------------------------------------------

 

          “Antitrust Approval Fees” means all fees payable by the Company, any
Subsidiary and the Securityholders to any Governmental Authority in connection
with the Antitrust Approvals to the extent not paid by the Buyer pursuant to
Section 8.07(a).

          “Antitrust Approvals” means each notification of the transactions
contemplated hereby filed with the appropriate Governmental Authority, and the
approval of the transactions contemplated hereby by such Governmental Authority
and/or the expiration of any applicable waiting period related thereto, in each
case as required pursuant to such Antitrust Law.

          “Antitrust Law” means any applicable antitrust and competition Law,
including the HSR Act.

          “Business Day” means any day excluding Saturday, Sunday and any day on
which banking institutions located in the State of Colorado are authorized or
required to close.

          “Cap” means $12,500,000.

          “Cash” means cash, cash equivalents and marketable securities.

          “Cash Amount” means the bank balance of all Cash held by the Company
or any Subsidiary as of the close of business on the Closing Date plus an amount
equal to the aggregate exercise price the Optionholders would have paid if the
Optionholders had exercised all Options immediately prior to the Closing, before
giving effect to the transactions contemplated hereby, plus any deposits posted
by the Company or any Subsidiary as reserves, escrows, security deposits, cash
collateral or other similar amounts, as all are to be classified in accordance
with GAAP.

          “Code” means the Internal Revenue Code of 1986, as amended, and any
reference to any particular Code section shall be interpreted to include any
revision of or successor to that section regardless of how numbered or
classified.

          “Common Stock” means the Company’s common stock, par value $0.001 per
share.

          “Employee Benefit Plan” means each retirement, welfare, severance,
incentive or bonus, deferred compensation, cafeteria or Section 125, profit
sharing, vacation or paid-time-off, stock purchase, stock option or equity
incentive plan, program, agreement or arrangement, and any other material
employee benefit plan, program or arrangement that is maintained or contributed
to by the Company or any ERISA Affiliate, other than (i) statutorily-mandated
plans or programs and (ii) any agreement or arrangement for future benefits
contained or described in this Agreement or in an agreement, document or
instrument to be executed and delivered by the Company or any Subsidiary
pursuant to or as contemplated in this Agreement.

          “ERISA Affiliate” means any Subsidiary of the Company and any trade or
business (whether or not incorporated) that is part of the same controlled
group, or under common control with, or part of an affiliated service group that
includes the Company or any Subsidiary within the meaning of Section 414(b),
(c), (m), or (o) of the Code.

          “Fully Diluted Number of Shares” means the sum of the total number of
shares of Common Stock issued and outstanding immediately prior to the Closing
held by the Stockholders, plus the total number of shares of Common Stock that
the Optionholders could have purchased if the Optionholders had exercised their
Options in full immediately prior to the Closing.

2

--------------------------------------------------------------------------------

 

          “GAAP” means United States generally accepted accounting principles,
consistently applied in accordance with the Latest Balance Sheet.

          “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and the rules and regulations promulgated thereunder.

          “Indebtedness” means, with respect to any Person at any date, without
duplication, all obligations of such Person:

          (a) under capitalized leases;

          (b) for borrowed money or in respect of loans or advances;

          (c) for notes payable and drafts accepted representing extensions of
credit whether or not representing obligations for borrowed money;

          (d) for the face amount of any letter of credit issued as to which
that Person is otherwise liable for reimbursement of drawings;

          (e) for the direct or indirect guarantee, endorsement, co-making,
discounting with recourse of sale with recourse by such Person of the obligation
of another Person;

          (f) for all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including, without
limitation, any interest rate agreement and currency agreement, whether entered
into for hedging or speculative purposes;

          (g) for all unpaid or deferred income Tax liabilities;

          (h) with regard to the Company, the amount of any unpaid management
fees payable to ACAS or its Affiliates; and

          (i) for all accrued interest, prepayment premiums or penalties and
fees on the foregoing which would be payable if such obligations were paid in
full as of such date.

          For the avoidance of doubt, Indebtedness shall not include (i) any
guarantees, letters of credit, performance bonds, bid bonds or other sureties of
any kind or nature issued by or on behalf of the Company or any Subsidiary in
connection with any customer contracts, proposals or otherwise, (ii) any trade
payables accumulated in the ordinary course of business of the Company or any
Subsidiary, or (iii) payables or loans of any kind or nature between the Company
and its Subsidiaries or between Subsidiaries.

          “Indebtedness Amount” means the amount required to repay all
outstanding Indebtedness of the Company and any Subsidiary as of the close of
business on the date immediately preceding the Closing Date. The foregoing shall
be determined on a consolidated basis for the Company and its Subsidiaries and
in accordance with GAAP (except as otherwise provided in the definition of
Indebtedness), consistent with the preparation of the Latest Balance Sheet.

          “Knowledge” when used in the phrase “to the Knowledge of the Company”
or similar phrases means, and shall be limited to, the actual knowledge of the
individuals listed on Schedule 1.01 hereto.

          “Lazard” means Lazard Middle Market LLC.

3

--------------------------------------------------------------------------------

 

          “Material Adverse Effect” means a material adverse effect which has
occurred to the financial condition or results of operations of the Company and
the Subsidiaries on a consolidated basis; provided, that for purposes of this
Agreement, a Material Adverse Effect shall not include the effect of (a) changes
to the industry or markets in which the business of the Company or any
Subsidiary operates that are not unique to such business, (b) the announcement
or disclosure of the transactions contemplated herein, (c) general economic,
regulatory or political conditions or changes, (d) changes in or the condition
of financial, banking or securities markets (including any disruption thereof
and any decline in the price of any security or any market index), (e) military
action or any act of terrorism, (f) changes in Law or GAAP after the date
hereof, (g) compliance with the terms of this Agreement or any request of the
Buyer, (h) actions taken or to be taken in connection with the sale of the
Shares, (i) a flood, hurricane, earthquake or other natural disaster, or (j) the
failure of the Company or any Subsidiary to meet or achieve the results set
forth in any internal projection, or (k) any matter set forth in Schedule 3.06,
Schedule 3.08, Schedule 3.12, items 9, 10 or 11 of Schedule 3.19, or
Schedule 3.21. The Buyer acknowledges that there could be a disruption to the
Company or any Subsidiary’s business as a result of the execution of this
Agreement, the announcement by the Buyer of its intention to purchase the
Company or the announcement of the Stockholders of their intention to sell the
Company, and the consummation of the transactions contemplated hereby, and the
Buyer agrees that such disruptions do not and shall not constitute a Material
Adverse Effect.

          “Net Working Capital” means, subject to the exceptions and
qualifications, if any, set forth on Schedule 2.01(f) hereto, the excess of
(a) the Company’s current assets (excluding Cash, Tax assets and the Payable
Amount), over (b) the Company’s current liabilities (excluding Tax liabilities
and Indebtedness).

          “Net Working Capital Amount” means the Net Working Capital of the
Company as of the close of business on the date immediately preceding the
Closing Date.

          “Options” shall mean all options to purchase Common Stock of the
Company validly issued under the Stock Incentive Plan which are vested and
exercisable (or will become vested and exercisable as a result of the
transactions contemplated hereby) and which are outstanding immediately prior to
the Closing.

          “Payables Amount” means the aggregate amount of all accounts payable
owed by the Buyer or any of its Affiliates to the Company or any of its
Subsidiaries as of the Closing Date.

          “Permitted Liens” means any (i) Liens in respect of Taxes and other
government charges and assessments the validity of which is being contested in
good faith by appropriate proceedings or Liens in respect of Taxes and other
government charges and assessments not yet due and payable or which can be paid
currently with no penalty; (ii) landlords’, lessors’, warehousemens’,
employees’, materialmens’, mechanics’, carriers’, workmen’s, repairmen’s,
statutorily imposed or other like Liens arising or incurred in the ordinary
course of business for amounts not yet due and payable; (iii) Liens arising
under original purchase price conditional sales contracts and equipment leases
with third parties that are contracts entered into in connection with the
Company or any Subsidiary; (iv) limitations on the rights of the Company or any
Subsidiary under any Contract or Real Property Lease that are expressly set
forth in such contract or lease; (v) survey exceptions, imperfections of title,
Liens or other title matters affecting any tangible asset owned by the Company
or any Subsidiary that would not, individually or in the aggregate, impair the
occupancy or current use of the tangible asset they encumber; (vi) Liens and
other similar restrictions of record identified in any title reports obtained by
or made available to Buyer; (vii) with respect to the Leased Real Property,
zoning, building codes and other land use Laws regulating the use or occupancy
of such Leased Real Property or the activities conducted thereon that are
imposed by any Governmental Authority having jurisdiction over such Leased Real
Property and do not materially interfere with the present use of the Leased Real
Property; (viii) any and all service contracts and agreements affecting any
tangible asset owned by the Company or any Subsidiary; (ix) Liens securing
Indebtedness to be repaid and released in connection with the Closing; (x) with
respect to Shares or Options, restrictions on transfer under applicable
securities Laws, the Stock Incentive Plan, or the Stockholders’ Agreement;
(xi) Liens that secure

4

--------------------------------------------------------------------------------

 

obligations reflected as liabilities in the Financial Statements (or the
existence of which is referred to in the notes accompanying the Audited
Financial Statements); (xii) deposits or pledges to secure the payment of
workers’ compensation, unemployment insurance, social security benefits or
obligations arising under similar laws, or to secure the performance of public
or statutory obligations, surety or appeal bonds, and other obligations of a
like nature; (xiii) Liens which are being contested in good faith solely to the
extent of any reserve included in the calculation of Net Working Capital
hereunder; and (xiv) Liens which, individually or in the aggregate, do not
materially detract from the value, or materially interfere with the present use,
of the Company’s tangible personal property.

          “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or any agency or instrumentality thereof.

          “Reference Date” means October 14, 2005.

          “Securityholder Allocation Percentage” means (A) with respect to each
Stockholder, the quotient determined by dividing (i) the number of Shares held
by such Stockholder immediately prior to the Closing by (ii) the Fully Diluted
Number of Shares, and (B) with respect to each Optionholder, the quotient
determined by dividing (i) the number of shares of Common Stock such
Optionholder could have purchased if such Optionholder had exercised such
Optionholder’s Options in full immediately prior to the Closing by (ii) the
Fully Diluted Number of Shares. The initial Securityholder Allocation Percentage
for each Securityholder is set forth on Exhibit Ahereto, which exhibit may be
updated and delivered to the Buyer in connection with the deliveries to be made
pursuant to Section 2.01. Notwithstanding the foregoing, the Securityholder
Representative shall have the right and authority to equitably adjust the
Securityholder Allocation Percentages of the Securityholders with respect to the
amounts to be released to the Securityholders from the Reserve Account in
connection with the payment of Losses resulting from breaches of a particular
Securityholder’s representations, warranties, covenants or agreements hereunder.

          “Stock Incentive Plan” shall mean the Company’s Stock Incentive Plan
dated December 31, 2008.

          “Stockholders’ Agreement” means that certain Stockholders’ Agreement
dated as of October 14, 2005, by and among the Company and the Stockholders
party thereto, as amended.

          “Subsidiary” means any entity, the securities or other ownership
interests of which are directly or indirectly owned by the Company.

          “Target Working Capital Amount” means $3,747,145.33.

          “Tax” means any federal, state, local or foreign income, gross
receipts, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, ad valorem/personal property, stamp,
excise, occupation, sales, use, transfer, value added, alternative minimum,
estimated or other tax, assessment, duty, fee, levy or other governmental
charge, including any interest, penalty or addition thereto.

          “Tax Returns” means any return, report, information return or other
document (including schedules or any related or supporting information) filed or
required to be filed with any Governmental Authority or other authority in
connection with the determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax.

5

--------------------------------------------------------------------------------

 

          “Transaction Expenses” means the fees, costs or expenses incurred by
any Securityholder, the Company or any Subsidiary in connection with the sale of
the Shares or the cancellation of the Options and set forth on Exhibit B hereto
(as the same may be updated on or prior to the Closing Date), including all fees
and expenses of Lazard but excluding Antitrust Approval Fees.

          “Transaction Tax Benefit Amount” means the amount obtained by
multiplying (A) the sum of (i) all of the Optionholder Closing Payment Amounts
for all Optionholders, (ii) payments under deferred compensation arrangements
and (iii) any other deductible Transaction Expenses by (B) 39.6%.

          “Treasury Regulations” means the regulations promulgated under the
Code. Any reference in this Agreement to Treasury Regulations are intended to
refer to such regulations and to such regulations as they may be amended and to
any corresponding provision or provisions of succeeding Law.

6

--------------------------------------------------------------------------------

 

     Section 1.02. Cross-References to Other Defined Terms. Each term listed
below is defined in the Section of this Agreement listed opposite such term:

 

Term

 

Section

Agreement

 

 

Preface

AP

 

 

Section 8.06

Approvals

 

 

Section 3.18

Assignee

 

 

Section 12.05

Audited Financial Statements

 

 

Section 3.09(a)(i)

Buyer

 

 

Preface

Buyer’s Representatives

 

 

Section 7.01

Closing

 

 

Section 2.03(a)

Closing Date

 

 

Section 2.03(a)

Collateral Source

 

 

Section 11.02(e)

Company

 

 

Preface

Confidentiality Agreement

 

 

Section 7.01

Contracts

 

 

Section 3.16

Draft Computation

 

 

Section 2.04(a)

Environmental Requirement(s)

 

 

Section 3.21

ERISA

 

 

Section 3.19(b)

Estimated Purchase Price

 

 

Section 2.01

Financial Statements

 

 

Section 3.09(a)(ii)

Firm

 

 

Section 2.04(a)

Fundamental Representations

 

 

Section 11.01

Governmental Authority

 

 

Section 3.04

Indemnified Representative

 

 

Section 7.04

Indemnitee

 

 

Section 11.02(d)

7

--------------------------------------------------------------------------------

 

Term

 

Section

Indemnitors

 

 

Section 11.02(d)

Initial Reserve Amount

 

 

Section 2.05

Joinder Agreements

 

 

Preface

Judicial Action

 

 

Section 12.08

Latest Balance Sheet

 

 

Section 3.09(a)(ii)

Laws

 

 

Section 3.04

Leased Real Property; Leased Real Properties

 

 

Section 3.11(b)

Liens

 

 

Section 3.14

Loss; Losses

 

 

Section 11.02

Objection Notice

 

 

Section 2.04(a)

Optionholder; Optionholders

 

 

Preface

Optionholder Closing Payment Amount

 

 

Section 2.02(b)

Panel

 

 

Section 12.07(b)

PB

 

 

Section 2.03(a)

Purchase Price

 

 

Section 2.01

Real Property Lease; Real Property Leases

 

 

Section 3.11(a)

Reserve Account

 

 

Section 2.05

Schedule; Schedules

 

 

Article 3 Preamble

Securityholder; Securityholders

 

 

Preface

Securityholder Representative

 

 

Section 11.04(a)

Securityholder Working Capital Payment

 

 

Section 2.04(b)(ii)

Shares

 

 

Preliminary Statement A

Stockholder; Stockholders

 

 

Preface

Stockholder Closing Payment Amount

 

 

Section 2.02(a)

Survival Period

 

 

Section 11.01

8

--------------------------------------------------------------------------------

 

Term

 

Section

Tax and ERISA Representations

 

 

Section 11.01

Tax Benefit

 

 

Section 11.02(e)

Terminating Agreements

 

 

Section 12.14

Third Party Claim

 

 

Section 11.02(d)

Unaudited Financial Statements

 

 

Section 3.09(a)(ii)

Updated Schedules

 

 

Section 6.03

ARTICLE 2
PURCHASE AND SALE

     Section 2.01. Estimated Purchase Price. At least two (2) Business Days
prior to the Closing Date, the Company shall deliver to the Buyer the Company’s
good faith estimate, on a reasonable basis using the Company’s then available
financial information, of the Purchase Price (such estimate is referred to as
the “Estimated Purchase Price”) and the initial Securityholder Allocation
Percentage for each Securityholder. The Estimated Purchase Price, and each
component thereof, shall be determined on a consolidated basis using the same
accounting methods, policies, principles, practices and procedures, with
consistent classifications, judgments and estimation methodology, as were used
in preparation of the Latest Balance Sheet or, to the extent applicable, in
accordance with any changes to such accounting methods, policies, principles,
practices and procedures which are documented in the Company’s books and records
prior to the Closing. The amount of the Estimated Purchase Price payable to each
Securityholder is set forth on Exhibit A hereto, which exhibit may be updated
and delivered to the Buyer in connection with the deliveries to be made pursuant
to this Section 2.01. For purposes of this Agreement, “Purchase Price” means an
amount equal to:

          (a) $250,000,000,

          (b) plus the Cash Amount,

          (c) plus the Payables Amount,

          (d) minus the Indebtedness Amount,

          (e) plus the Transaction Tax Benefit Amount,

          (f) (i) plus the excess of the Net Working Capital Amount over the
Target Working Capital Amount, if any, or (ii) minus the excess of the Target
Working Capital Amount over the Net Working Capital Amount,

          (g) minus the amount of the Transaction Expenses,

          (h) plus the amount of the Antitrust Approval Fees.

9

--------------------------------------------------------------------------------

 

     Section 2.02. Purchase and Sale of the Shares; Payment of Options.

          (a) Purchase and Sale of Shares. As of the Closing, upon the terms and
subject to the conditions set forth in this Agreement, each Stockholder shall
sell, assign, transfer and convey to the Buyer, and the Buyer shall purchase and
acquire from each such Stockholder, all of the Shares held by such Stockholder.
Subject to Section 2.04, the purchase price to be paid by the Buyer to each
Stockholder for the Shares held by such Stockholder shall consist of a payment
at the Closing, by wire transfer of immediately available funds to the account
of such Stockholder set forth on Exhibit A hereto (as the same may be updated
prior to Closing), of an amount of cash equal to the result of (A) the Estimated
Purchase Price multiplied by such Stockholder’s Securityholder Allocation
Percentage, minus (C) the Initial Reserve Amount multiplied by such
Stockholder’s Securityholder Allocation Percentage (with respect to a
Stockholder, such Stockholder’s “Stockholder Closing Payment Amount”).

          (b) Cash Out of the Options. As of the Closing and simultaneously with
the payment to the Stockholders of the Stockholder Closing Payment Amounts, upon
the terms and subject to the conditions set forth in this Agreement (including
Section 2.04), the Buyer shall pay, or irrevocably cause the Company to pay (by
providing funds to the Company or otherwise), to each Optionholder, in
cancellation of such Optionholder’s Options, an amount in cash equal to the
excess of (i) the result of (A) the Estimated Purchase Price multiplied by such
Optionholder’s Securityholder Allocation Percentage, minus (B) the Initial
Reserve Amount multiplied by such Optionholder’s Securityholder Allocation
Percentage, over (ii) the aggregate exercise price such Optionholder would have
paid if such Optionholder had exercised all such Options immediately prior to
the Closing (with respect to an Optionholder, such Optionholder’s “Optionholder
Closing Payment Amount”), less all applicable withholding Taxes. Each
Optionholder agrees that he or she will not exercise his or her Option at or
prior to the Closing, and that upon the payment by the Company or the Buyer to
such Optionholder of the Optionholder Closing Payment Amount, less all
applicable withholding Taxes, the Options held by such Optionholder will be
cancelled and of no further force and effect.

     Section 2.03. The Closing.

          (a) The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Patton Boggs LLP (“PB”) in
Dallas, Texas, at 10:00 a.m. on the third (3rd) Business Day following full
satisfaction or due waiver of all of the closing conditions set forth in
Article 9 hereof (other than those to be satisfied at the Closing) or on such
other date as is mutually agreeable to the Buyer and Securityholder
Representative. The date of the Closing is referred to herein as the “Closing
Date.”

          (b) Upon the terms and subject to the conditions set forth in this
Agreement, the parties hereto shall consummate the following transactions as of
the Closing:

          (i) each Stockholder shall deliver to the Buyer all of the stock
certificates representing the Shares held by such Stockholder duly endorsed for
transfer or accompanied by duly executed stock powers (or other form of
assignment or transfer) or a duly executed lost stock affidavit in a form
reasonably acceptable to the Buyer and the Company;

          (ii) the Buyer shall deliver to each Stockholder, by wire transfer of
immediately available funds to the account designated by such Stockholder, cash
in an amount equal to such Stockholder’s Stockholder Closing Payment Amount;

          (iii) the Buyer shall pay to each such Optionholder, by wire transfer
of immediately available funds to the account designated by such Optionholder,
an amount equal to such Optionholder’s Optionholder Closing Payment Amount, less
all applicable withholding Taxes;

10

--------------------------------------------------------------------------------

 

          (iv) the Buyer shall deliver to the Securityholder Representative, for
the benefit of the Securityholders in accordance with their respective
Securityholder Allocation Percentages, by wire transfer of immediately available
funds to the Reserve Account, cash in an amount equal to the Initial Reserve
Amount;

          (v) the Buyer shall pay on behalf of the Company and the Subsidiaries,
all Indebtedness of the Company and the Subsidiaries set forth on
Schedule 2.03(b)(v) hereto in accordance with the payoff letters and other
payment instructions provided by the Company or the Securityholder
Representative;

          (vi) the Buyer shall pay on behalf of the Company and the
Securityholders, the Transaction Expenses set forth on Exhibit B hereto; and

          (vii) the Buyer, the Company and the Securityholders shall make such
other deliveries as are required by and in accordance with Article 9 hereof.

     Section 2.04. Post-Closing Adjustment.

          (a) Post-Closing Determination. Within forty-five (45) days after the
Closing Date, the Buyer and its auditors shall prepare and deliver to the
Securityholder Representative (i) the Buyer’s determinations of the Cash Amount,
the Indebtedness Amount, and the Net Working Capital Amount, and (ii) the
Buyer’s calculation of the Purchase Price (collectively, the “Draft
Computation”). The Draft Computation shall be prepared and the Cash Amount, the
Indebtedness Amount, and the Net Working Capital Amount shall be determined on a
consolidated basis using the same accounting methods, policies, principles,
practices and procedures, with consistent classifications, judgments and
estimation methodology, as were used in preparation of the Latest Balance Sheet
or, to the extent applicable, in accordance with any changes to such accounting
methods, policies, principles, practices and procedures which are documented in
the Company’s books and records prior to the Closing, and shall not include any
changes in assets or liabilities as a result of purchase or other non-cash
accounting adjustments or other changes arising from or resulting as a
consequence of the transactions contemplated hereby. The parties agree that the
purpose of preparing the Draft Computation and determining the Cash Amount, the
Indebtedness Amount, and the Net Working Capital Amount and the related purchase
price adjustment contemplated by this Section 2.04 is to measure the amount of
Cash and Indebtedness and changes in Net Working Capital, and such processes are
not intended to permit the introduction of different judgments, accounting
methods, policies, principles, practices, procedures, classifications or
estimation methodologies for the purpose of preparing the Draft Computation or
determining Cash, Indebtedness or Net Working Capital. The Company and its
auditors will make available to the Buyer and its auditors, employees and
advisors all records and work papers used in preparing the Estimated Purchase
Price. The Buyer and its auditors will make available to the Securityholder
Representative and its auditors, employees and advisors all records and work
papers used in preparing the Draft Computation and will prepare and deliver to
the Securityholder Representative a detailed analysis of the changes behind any
material variance(s) between the Buyer’s determination of the Cash Amount, the
Indebtedness Amount and the Net Working Capital Amount, and the corresponding
estimates of such amounts as determined by the Company pursuant to Section 2.01
hereof. If the Securityholder Representative disagrees with any aspect of the
Draft Computation, the Securityholder Representative may, within forty-five
(45) days after receipt of the Draft Computation, deliver a notice (an
“Objection Notice”) to the Buyer setting forth the Securityholder
Representative’s determination of the Cash Amount, the Indebtedness Amount,
and/or the Net Working Capital Amount and the Securityholder Representative’s
calculation of the Purchase Price. If the Securityholder Representative does not
deliver an Objection Notice to the Buyer within forty-five (45) days after
receipt of the Draft Computation, then the parties hereto will be deemed to have
agreed to the Draft Computation and the components of such Draft Computation
shall be deemed to be finally determined as set forth therein. The Buyer and the
Securityholder Representative shall use reasonable efforts to resolve any
disagreements as to the Draft

11

--------------------------------------------------------------------------------

 

Computation and the Objection Notice, but if they do not obtain a final
resolution within forty-five (45) days after the Buyer has received the
Objection Notice, the Buyer and the Securityholder Representative shall jointly
retain Grant Thornton LLP or such other accounting firm acceptable to the Buyer
and the Securityholder Representative (the “Firm”) to resolve any remaining
disagreements. The Buyer and the Securityholder Representative shall direct the
Firm to render a determination within thirty (30) days after its retention and
the Buyer, the Securityholder Representative and their respective agents shall
cooperate with the Firm during its engagement. The Firm will act as an expert
and not as an arbitrator in conducting its analysis and may consider only those
items and amounts in the Draft Computation or Objection Notice which the Buyer
and the Securityholder Representative are unable to resolve. In resolving any
disputed item, the Firm may not assign a value to any item greater than the
greatest value for such item claimed by either party or less than the smallest
value for such item claimed by either party. The Firm’s determination shall be
based solely on written submissions by the Buyer and the Securityholder
Representative (i.e., not on independent review) and on the definitions included
herein. The determination of the Firm shall be conclusive and binding upon the
Buyer, the Securityholder Representative and the Securityholders. Until the Firm
makes its determination, the costs and expenses of the Firm shall be borne
equally by the Buyer, on the one hand, and the Securityholder Representative (on
behalf of the Securityholders in accordance with their respective Securityholder
Allocation Percentages), on the other hand; provided, that when the Firm makes
its determination, any costs and expenses (including costs and expenses
previously advanced) shall be allocated between the Securityholder
Representative (on behalf of the Securityholders in accordance with their
respective Securityholder Allocation Percentages), on the one hand, and the
Buyer, on the other hand, based upon the percentage that the portion of the
contested amount not awarded to each party bears to the amount actually
contested by such party. For example, if the Securityholder Representative
claims the Net Working Capital Amount is $1,000 greater than the amount
determined by the Buyer, and the Buyer contests only $500 of the amount claimed
by the Securityholder Representative, and if the Firm ultimately resolves the
dispute by awarding the Securityholders $300 of the $500 contested, then the
costs and expenses of the Firm will be allocated 60% (i.e., 300 ÷ 500) to the
Buyer and 40% (i.e., 200 ÷ 500) to the Securityholder Representative (on behalf
of the Securityholders in accordance with their respective Securityholder
Allocation Percentages).

          (b) Post-Closing Adjustment.

          (i) Payment by the Buyer. If the Purchase Price as finally determined
pursuant to Section 2.04(a) exceeds the Estimated Purchase Price by more than
$250,000, then within five (5) Business Days after such final determination, the
Buyer shall pay to the Securityholder Representative (on behalf of the
Securityholders in accordance with their respective Securityholder Allocation
Percentages), by wire transfer or delivery of other immediately available funds,
an amount equal to the amount by which such excess exceeds $250,000; provided,
however, that in lieu of any distribution of such amount to the Securityholders,
the Securityholder Representative, in its sole discretion, may retain all or any
portion of such amounts as part of the Reserve Account.

          (ii) Payment by the Securityholders. If the Purchase Price as finally
determined pursuant to Section 2.04(a) is less than the Estimated Purchase
Price, then within five (5) Business Days after the determination thereof, the
Securityholder Representative shall pay to the Buyer from the Reserve Account an
amount equal to the amount by which such excess exceeds $250,000 (the amount of
such excess, the “Securityholder Working Capital Payment”) and, in the event
that the Reserve Account is insufficient to pay the full amount of the
Securityholder Working Capital Payment, then each Securityholder shall promptly
pay to Buyer by wire transfer or delivery of other immediately available funds,
an amount equal to (i) the unpaid portion of the Securityholder Working Capital
Payment multiplied by (ii) such Securityholder’s Securityholder Allocation
Percentage.

12

--------------------------------------------------------------------------------

 

     Section 2.05. Reserve Account. At Closing, the Securityholder
Representative shall retain from the Estimated Purchase Price the sum of One
Million Dollars ($1,000,000) (the “Initial Reserve Amount”) for deposit into a
bank account controlled by the Securityholder Representative (together with any
amount retained by the Securityholder Representative pursuant to
Section 2.04(b)(i), the “Reserve Account”). All amounts on deposit in the
Reserve Account, including any earnings thereon, shall be available to the
Securityholder Representative to cover costs and expenses incurred by the
Securityholder Representative in the performance of its obligations as
Securityholder Representative, including, without limitation, costs and
expenses, if any, incurred by the Securityholder Representative (i) in resolving
any adjustments pursuant to Section 2.04, (ii) in defending any indemnification
claims brought under Article 11hereof, and (iii) in paying any amounts
(including fees, costs and expenses) otherwise payable by the Securityholders to
the Buyer or the Securityholder Representative pursuant to the terms hereof.
Amounts in the Reserve Account may also be applied by the Securityholder
Representative as permitted in accordance with Section 11.04.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

          The Company represents and warrants to the Buyer that each statement
contained in this Article 3 is correct and complete, except as set forth in the
Schedules accompanying this Agreement or in any Updated Schedule delivered
pursuant to Section 6.03 (each a “Schedule” and, collectively, the “Schedules”).
Capitalized terms used in the Schedules and not otherwise defined therein shall
have the meanings ascribed to such terms in this Agreement.

     Section 3.01. Organization and Qualification.

          (a) The Company and each of the Subsidiaries are corporations duly
organized, validly existing and, where applicable, in good standing under the
Laws of their respective jurisdictions of organization. The Company and each of
its Subsidiaries have full corporate power and authority to own or lease their
respective properties and to conduct their businesses in the manner and in the
places where such properties are owned or leased and where such businesses are
currently conducted, except where the failure to have such power and authority
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The copies of the Company’s and the Subsidiaries’
respective certificates or articles of incorporation and bylaws, as each have
been amended to date and heretofore made available to the Buyer and/or its
agents, are complete and correct, and no amendments thereto are pending.

          (b) The Company and each of the Subsidiaries are duly licensed and
qualified to do business and in good standing in each jurisdiction in which the
properties owned or leased by it or the operation of its business makes such
licensing or qualification to do business necessary, except where the failure to
be so licensed or qualified would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

     Section 3.02. Capitalization; Subsidiaries; Securities Owned.

          (a) The authorized capital stock of the Company consists of 1,000,000
shares of Common Stock, 36,040 shares of which are issued and outstanding as of
the date hereof. Schedule 3.02hereto sets forth (i) all of the holders of the
Company’s issued and outstanding Shares and Options, and (ii) the number of
Shares and Options held by each such holder. All of the Shares have been duly
authorized, are validly issued, fully paid and nonassessable, and are neither
subject to, nor were they issued in violation of, any preemptive rights. The
Company is the sole owner, directly or indirectly, of 100% of the outstanding
capital stock of each of the Subsidiaries which are listed on Schedule 3.02
hereto. The ownership and capitalization of each of the Subsidiaries is as set
forth on Schedule 3.02 hereto. Other than the shares the Company owns in the
Subsidiaries, the Company does not own any capital stock or other equity
securities issued by any

13

--------------------------------------------------------------------------------

 

other Person (other than Cash). Except for this Agreement, the Options, as
contemplated by the Stock Incentive Plan, the rights and restrictions set forth
in the Stockholders’ Agreement or as set forth on Schedule 3.02 hereto, there
are no outstanding or authorized options, warrants, rights, contracts, rights to
subscribe, conversion rights, preemptive rights, or other agreements or
commitments to which the Company or any Subsidiary is a party or which are
binding upon the Company or any Subsidiary providing for the issuance,
disposition or acquisition of any shares of capital stock of the Company or any
Subsidiary. Except as set forth on Schedule 3.02, the outstanding capital stock
of each Subsidiary is free and clear of any Lien, except for Permitted Liens.

          (b) Except as set forth on Schedule 3.02:

          (i) there are no outstanding or authorized stock appreciation, phantom
stock, profit participation or similar rights with respect to the Company or any
Subsidiary;

          (ii) except as set forth in the Stockholders’ Agreement, there are no
voting trusts, proxies or other written agreements or understandings with
respect to the voting of the capital stock of the Company or any Subsidiary;

          (iii) there are no dividends which have accrued or been declared but
are unpaid on any of the Shares or the capital stock of any Subsidiary; and

          (iv) except as set forth in the Stockholders’ Agreement, there are no
shareholder or similar agreements which affect or restrict the voting rights or
right to transfer any of the Shares or the capital stock of any Subsidiary, and
there are no registration rights or similar agreements with respect to the
Company or any Subsidiary in force or effect.

     Section 3.03. Authority of the Company.

          (a) The Company has the full right, power and authority to enter into
this Agreement and each agreement, document and instrument to be executed and
delivered by it pursuant to or as contemplated by this Agreement and to carry
out the transactions contemplated hereby and thereby. The execution and delivery
of this Agreement and the performance of the Company’s obligations hereunder
have been duly authorized by all necessary corporate action on the part of the
Company. This Agreement and each agreement, document and instrument to be
executed and delivered by the Company pursuant to this Agreement constitute, or
will when executed and delivered constitute, valid and binding obligations of
the Company, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

          (b) The execution, delivery and performance by the Company of this
Agreement and each such agreement, document and instrument contemplated by this
Agreement to which it is a party:

          (i) do not and will not violate any provision of the certificate of
incorporation or bylaws of the Company or the equivalent governing documents of
any Subsidiary;

          (ii) subject to the Antitrust Approvals, do not and will not violate
any Laws of the United States, or any state or other jurisdiction applicable to
the Company or any Subsidiary, or require the Company to obtain any Approval,
consent or waiver of, or make any filing with, any Person (including any
Governmental Authority) that has not been obtained or made, which violation or
failure to obtain or make would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and

14

--------------------------------------------------------------------------------

 

          (iii) do not and will not result in a breach of, constitute a default
under, accelerate any obligation under, or give rise to a right of termination
of any indenture, loan or credit agreement, or any other agreement, contract,
instrument, mortgage, deed of trust, lien, lease, permit, authorization, order,
writ, judgment, injunction, decree, determination or arbitration award, whether
written or oral, to which the Company or any Subsidiary is a party or by which
the property of the Company or any Subsidiary is bound, except where any of the
foregoing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or except as otherwise set forth on
Schedule 3.03(b)(iii)hereto.

     Section 3.04. Compliance with Laws. Except as set forth on Schedule 3.04
hereto, and except with respect to the subject matter of the representations and
warranties set forth in Section 3.06 (Taxes), Section 3.15 (Intellectual
Property), Section 3.18(Permits), Section 3.19 (Employee Benefit Plans),
Section 3.21 (Environmental Matters), and Section 3.22 (Employee Relations), the
Company and each of the Subsidiaries are in material compliance with all
applicable statutes, ordinances, orders, rules and regulations (“Laws”)
promulgated by any federal, state, territory, municipal or other governmental
authority (each, a “Governmental Authority”), which are necessary for the
operation of the business of the Company or such Subsidiary as presently
conducted.

     Section 3.05. Advisory and Other Fees. Neither the Company nor any of the
Subsidiaries has incurred or shall become liable for any advisory fee, broker’s
commission or finder’s fee relating to or in connection with the transactions
contemplated by this Agreement, other than fees payable to Lazard and ACAS,
which fees shall be paid as provided in Section 12.04, and other than the
Transaction Expenses.

     Section 3.06. Taxes. Except as set forth on Schedule 3.06 hereto:

          (a) (i) since the Reference Date, all United States federal income Tax
Returns of or with respect to the Company and the Subsidiaries required by Law
to be filed have been timely filed (after giving effect to any applicable
extensions granted) and all other material Tax Returns of or with respect to the
Company and the Subsidiaries required by applicable federal, foreign, state,
local or other Law to be filed have been timely filed (after giving effect to
any applicable extensions granted);

          (ii) since the Reference Date, the Company and each of the
Subsidiaries have timely paid or caused to be paid as of the date hereof all
Taxes shown as due on the Tax Returns referred to in Section 3.06(a)(i), except
to the extent such Taxes are being contested in good faith by the Company or a
Subsidiary or are properly reserved for on the books or records of the Company
or such Subsidiary; and

          (iii) since the Reference Date, there has not been any audit of any
Tax Return filed by or with respect to the Company or any Subsidiary for which
the applicable statute of limitations has not expired; no audit of any such Tax
Return of or including the Company or any Subsidiary is in progress; and neither
the Company nor any Subsidiary has been notified in writing by any Governmental
Authority that any audit is contemplated or pending. Since the Reference Date,
no written claim has been made by any Governmental Authority in a jurisdiction
where the Company or any Subsidiary does not file Tax Returns that the Company
or such Subsidiary is or may be subject to taxation by that jurisdiction.

          (b) Neither the Company nor any Subsidiary is a party to, bound by or
has any obligation under any agreement relating to allocating or sharing the
payment of, or liability for, Taxes or has any liability for Taxes of any Person
other than members of the affiliated group, within the meaning of Section
1504(a) of the Code, filing consolidated federal income tax returns of which the
Company is the common parent under Treasury Regulation § 1.1502-6 (or a similar
provision of state, local or foreign Law), as a transferee or successor, by
contract or otherwise.

15

--------------------------------------------------------------------------------

 

          (c) No closing agreement pursuant to Section 7121 of the Code or any
similar provision of any state, local or foreign Law has been entered into by or
with respect to the Company or any Subsidiary. Neither the Company nor any
Subsidiary has agreed to, or is required to make any adjustment for, any period
after the Closing Date pursuant to Section 481(a) of the Code by reason of any
change in any accounting method. There is no application pending with any
Governmental Authority requesting permission for any such change in any
accounting method of the Company or any Subsidiary and the Internal Revenue
Service has not proposed in writing any such adjustment or change in accounting
method.

     Section 3.07. Officers and Directors; Books and Records.

          (a) Schedule 3.07(a) hereto sets forth the name and title of each
officer and director of the Company and each Subsidiary.

          (b) The copies of the records of the Company and the Subsidiaries, as
made available by the Company to the Buyer and/or its agents, are true and
complete copies of the originals of such documents.

     Section 3.08. Litigation. Schedule 3.08 hereto sets forth each continuing
action, suit, investigation and other proceeding pending or, to the Company’s
Knowledge, threatened against the Company or any of the Subsidiaries, at law or
in equity, or before or by any Governmental Authority (including any action,
suit, investigation or proceeding (i) regarding the existence of a defect in the
manufacture, production, distribution or sale of any products made or sold by or
on behalf of the Company or any Subsidiary, or (ii) against or relating to any
Employee Benefit Plan), other than workers’ compensation claims and routine
claims for benefits under the Company’s Employee Benefit Plans, which would not
reasonably be expected to have a Material Adverse Effect, and any action, suit,
investigation or proceeding that is reasonably expected to be covered by
insurance. Except as set forth on Schedule 3.08, neither the Company nor any
Subsidiary is a party to any judgment, order or decree of any court,
administration agency, commission or other Governmental Authority.

     Section 3.09. Financial Statements.

          (a) The Company has delivered to the Buyer the following financial
statements, attached as Schedule 3.09(a) hereto:

          (i) audited consolidated balance sheet of the Company and the
Subsidiaries as of December 31, 2010 and audited consolidated statements of
operations, stockholders’ equity, and cash flows for the fiscal year then ended
(collectively, the “Audited Financial Statements”); and

          (ii) unaudited consolidated balance sheets of the Company and the
Subsidiaries as of June 30, 2011 (the “Latest Balance Sheet”), and the related
statements of operations and cash flows for the fiscal year and the six
(6) months then ended (collectively, the “Unaudited Financial Statements” and,
together with the Audited Financial Statements, the “Financial Statements”).

          (b) The Audited Financial Statements have been prepared in accordance
with GAAP applied consistently during the periods covered thereby, and present
fairly in all material respects the financial condition of the relevant entities
at the dates of said statements and the results of their operations and cash
flows for the periods covered thereby. The Unaudited Financial Statements have
been prepared in accordance with GAAP applied consistently during the period
covered thereby, and present fairly in all material respects the financial
condition of the Company and the Subsidiaries at the date of such statements and
the results of their operations and cash flows for the period covered thereby,
except that they do not contain the materials and disclosures to be found in
notes to financial statements prepared in accordance with GAAP, nor do they
reflect year-end adjustments.

16

--------------------------------------------------------------------------------

 

          (c) Except as set forth on Schedule 3.09(c) hereto, neither the
Company nor any Subsidiary has any liabilities that would be required to be
reflected on a balance sheet prepared in accordance with GAAP, except for
(i) liabilities reflected or reserved against on the Latest Balance Sheet
(including all notes thereto); (ii) liabilities incurred in the ordinary course
of business since the date of the Latest Balance Sheet; (iii) liabilities
incurred in connection with the transactions contemplated hereby;
(iv) liabilities arising under Contracts or other matters otherwise set forth in
the Schedules hereto; and (iv) the Transaction Expenses.

     Section 3.10. Transactions with Affiliates. Except (i) for intra-company
transactions amongst the Company and the Subsidiaries, (ii) transactions,
agreements, contracts or understandings between ACAS, ACEI or ACEII and the
Company or any Subsidiary or which otherwise relate to the purchase, transfer or
voting of securities, in each case, which will be terminated as of the Closing,
(iii) the Company’s or any Subsidiary’s organizational documents, (iv) as set
forth on Schedule 3.10 hereto, and (v) to the extent reflected in the Financial
Statements, since the date of the Latest Balance Sheet there have been no
material transactions, contracts, understandings or agreements of any kind
between the Company or any Subsidiary and any Person which is an Affiliate of
the Company or such Subsidiary.

     Section 3.11. Real Properties.

          (a) The Company owns no real property.

          (b) Schedule 3.11(b) hereto sets forth each lease or other agreement
under which the Company or any Subsidiary leases or has rights to use any
material real property owned by a Person other than the Company or a Subsidiary
(the “Real Property Leases” and, each individually, a “Real Property Lease”).
The Real Property Leases are in full force and effect and (i) the Company or the
applicable Subsidiary, as the case may be, has not defaulted thereunder and (ii)
to the Knowledge of the Company, no event has occurred that with notice or lapse
of time, or both, would constitute a default by the Company or the applicable
Subsidiary, as the case may be, which would reasonably be expected to result in
a termination of the applicable Real Property Lease. True and complete copies of
the Real Property Leases have been made available to the Buyer and/or its agents
by the Company. Except as set forth on Schedule 3.11(b) hereto, the Company or a
Subsidiary has a valid and subsisting leasehold interest in all the real
property which is the subject of each of the respective Real Property Leases set
forth on Schedule 3.11(b) hereto (individually, the “Leased Real Property” and,
collectively, the “Leased Real Properties”).

          (c) To the Knowledge of the Company, no material permit, license or
certificate of occupancy pertaining to the leasing or operation of any Leased
Real Property, other than those which are transferable with such property, is
required by any Governmental Authority.

     Section 3.12. Absence of Material Adverse Effect. Except as set forth on
Schedule 3.12 hereto, since the date of the Latest Balance Sheet, there has not
been any Material Adverse Effect.

     Section 3.13. Absence of Certain Changes. Except as set forth on
Schedule 3.13hereto, or as contemplated by this Agreement, the Company and each
Subsidiary have complied in all material respects with the covenants and
restrictions set forth in Section 6.01 hereof to the same extent as if this
Agreement had been executed on, and had been in effect since, the date of the
Latest Balance Sheet.

     Section 3.14. Tangible Personal Property. Except as set forth on
Schedule 3.14hereto, (a) the Company or a Subsidiary has valid title to or a
valid license or leasehold interest in all of the material items of tangible
personal property reflected on the Latest Balance Sheet, except as sold or
disposed of subsequent to the date thereof in the ordinary course of business
consistent with past practices, and (b) all such tangible personal property
(other than licensed or leased tangible property) is owned or, in the case of
licensed or leased tangible personal property, the Company or the applicable
Subsidiary has a valid license or leasehold

17

--------------------------------------------------------------------------------

 

interest in such tangible personal property, in each case free and clear of all
liens, encumbrances, contracts and security interests (collectively, “Liens”),
except for Permitted Liens. Except as set forth on Schedule 3.14 hereto, to the
Knowledge of the Company, the facilities, plants, machinery and equipment of the
Company and the Subsidiaries are in good working order and condition, ordinary
wear and tear excepted and subject to routine maintenance, and are fit for the
purpose for which they are currently being used.

     Section 3.15. Intellectual Property. Schedule 3.15 hereto sets forth all
patents, trademark registrations, service mark registrations, trade names,
domain name registrations, copyright registrations, and all applications for any
of the foregoing, that are material to the business of the Company and its
Subsidiaries and that are owned by the Company or any Subsidiary. To the
Knowledge of the Company, no intellectual property is owned by a third party
that is necessary for the operation of the Company’s business (other than such
intellectual property currently licensed by the Company or one of its
Subsidiaries). Except as set forth on Schedule 3.15 hereto, since the Reference
Date, neither the Company nor any Subsidiary has received any written notice of
infringement of or conflict with asserted rights of others with respect to any
know-how, trade secrets, patents, trademarks, trade names, brand names and
copyrights that are owned or used by, or licensed to, the Company or any
Subsidiary. Except as set forth on Schedule 3.15 hereto, the Company does not
have Knowledge of any material infringement or misappropriation by the Company
of any third party’s material intellectual property. Except as set forth on
Schedule 3.15 hereto, the Company does not have Knowledge of any material
infringement or misappropriation by any third party of the material intellectual
property owned by the Company.

     Section 3.16. Contracts. Except for contracts, commitments, plans,
agreements and licenses listed on Schedule 3.16 hereto (true and complete copies
of which or, with respect to oral Contracts, true and correct written summaries
of which, in each case, together with all amendments, supplements or other
modifications thereto have been made available to the Buyer and/or its agents)
(in each case, whether oral or written, the “Contracts”), and except for
purchase orders entered into in the ordinary course of business, neither the
Company nor any Subsidiary is a party to or subject to:

          (a) any plan or contract providing for bonuses, stock, options, stock
purchases, profit sharing, collective bargaining or the like (other than the
Options and the Stock Incentive Plan) or any contract or agreement with any
labor union (other than the plans listed on Schedule 3.19 hereto);

          (b) any employment contract or contract for services which requires
the payment of more than $150,000 annually in total cash compensation, which is
not terminable on sixty (60) or fewer days notice by the Company or a Subsidiary
without liability for any material penalty or severance payment;

          (c) any contract or agreement for the purchase of any commodity,
material or equipment in excess of $150,000;

          (d) any other contracts or agreements creating any obligation of the
Company or any Subsidiary of more than $150,000 annually with respect to any
such contract;

          (e) any contract or agreement requiring the purchase of all or
substantially all of its requirements of a particular product from a supplier,
except any contract or agreement relating to the purchase of inventory in the
ordinary course of business;

          (f) any contract or agreement that by its terms does not terminate or
is not terminable by the Company or a Subsidiary within twelve (12) months after
the date hereof without payment of a penalty of $150,000 or more;

18

--------------------------------------------------------------------------------

 

          (g) any contract containing covenants materially limiting the freedom
of the Company or any Subsidiary to compete in any line of business or with any
Person;

          (h) any contract or agreement for the purchase of any fixed asset for
a price in excess of $150,000;

          (i) any partnership, joint venture or other similar contract or
agreement;

          (j) any material contract or agreement providing for the license of
patents, trademarks, service marks, trade names or copyrights between the
Company or any Subsidiary and any third party;

          (k) any agreement concerning confidentiality, except for (i) such
agreements entered into in connection with transactions or communications with
third parties in the ordinary course of business, (ii) such agreements by the
Company or its agents or representatives with third parties in connection with
any proposed sale, financing or similar transaction of the Company or its
Subsidiaries, including the transactions contemplated hereby and whether similar
to the Confidentiality Agreement or otherwise, and (iii) such agreements entered
into with employees of the Company or any Subsidiary in the ordinary course of
business;

          (l) any agreement in which a Securityholder, or an Affiliate of any
Securityholder, is a party, other than employment, stock option or other
employee benefit agreement;

          (m) any material sales, marketing, distributorship, agency or
representative agreements where the counter-party to such agreement has the
right or power to bind the Company or any Subsidiary;

          (n) any agreements with respect to reorganizations, mergers or
acquisitions of capital stock or business assets of any Person since January 1,
2006;

          (o) any power of attorney granted by the Company or any Subsidiary
that is currently effective and outstanding and vests in any Person
decision-making authority or the right or power to bind the Company or any
Subsidiary;

          (p) any agreements, notes, contracts or other documents under which
the Company or any Subsidiary has created, incurred, assumed or guaranteed any
Indebtedness, or under which it has created a Lien on any of its assets; and

          (q) any agreement requiring the payment of any royalty.

                All Contracts are valid and in full force and effect and
constitute legal, valid and binding obligations of the Company or the applicable
Subsidiary and, to the Knowledge of the Company, the other parties thereto, and
are enforceable against the Company or such Subsidiary in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity). To the Knowledge of
the Company, neither the Company nor any Subsidiary is in default in complying
with any material provisions thereof, nor has the Company or any Subsidiary
received written notice of any such default, and, to the Knowledge of the
Company, no condition or event or facts exist that, with notice, lapse of time
or both, would constitute a default thereof on the part of the Company or any
Subsidiary.

19

--------------------------------------------------------------------------------

 

     Section 3.17. Insurance. The Company has made available to Buyer true and
complete copies of all policies of insurance and fidelity bonds to which the
Company or any Subsidiary is a party or under which the company or any
Subsidiary is covered. All policies of insurance or fidelity bonds maintained by
the Company or any Subsidiary are in full force and effect. All premiums due on
any policy of insurance or fidelity bonds have been paid to the extent such
premiums are due and payable and the Company and its Subsidiaries have otherwise
performed all of their obligations under such policies.

     Section 3.18. Permits. Except as set forth on Schedule 3.18 hereto, (i) the
Company and each of the Subsidiaries have obtained all permits, registrations,
licenses, franchises, certifications and other approvals (collectively, the
“Approvals”) from Governmental Authorities (other than Approvals subject to the
representations and warranties in Section 3.11 (Real Property), Section 3.15
(Intellectual Property) and Section 3.21(Environmental Matters)) necessary for
the conduct of its business as presently conducted, except where the failure to
obtain such Approvals would not reasonably be expected to have a Material
Adverse Effect, (ii) all such Approvals are valid and in full force and effect
and (iii) none of such Approvals is subject to termination by its terms as a
result of the execution of this Agreement by the Company or by the consummation
of the transactions contemplated by this Agreement.

     Section 3.19. Employee Benefit Plans. All material Employee Benefit Plans
maintained by the Company or any Subsidiary or to which the Company (or any
Subsidiary) is obligated to contribute are listed on Schedule 3.19 hereto.
Except as set forth on Schedule 3.19 hereto:

          (a) all such Employee Benefit Plans have been made available to the
Buyer and/or its agents;

          (b) all such Employee Benefit Plans have been maintained, funded and
administered in compliance in all material respects with all applicable Laws,
including without limitation, the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) and the Code, except where such noncompliance would
not reasonably be expected to result in a material liability;

          (c) since the Reference Date, no such Employee Benefit Plan, or any
trustee, administrator, employee or “fiduciary” thereof has, to the Knowledge of
the Company, engaged in any breach of fiduciary responsibility or any
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) to which Section 406 of ERISA or Section 4975 of the
Code applies and which could subject any such Employee Benefit Plan, trustee,
administrator, employee or fiduciary thereof, or any party dealing with any such
Employee Benefit Plan, to a material Tax or penalty on prohibited transactions
imposed by Section 4975 of the Code or Section 502 of ERISA;

          (d) no Employee Benefit Plan is a defined benefit pension plan or has
within the six (6) years preceding the date of this Agreement been subject to
the minimum funding requirements of Section 412 of the Code or Title IV of
ERISA;

          (e) neither the Company nor any ERISA Affiliate has or has ever had
any obligation to contribute to any “multiemployer plan” within the meaning of
Section 3(37) of ERISA;

          (f) each Employee Benefit Plan intended to qualify under Section 401
of the Code has received a favorable determination letter from the Internal
Revenue Service that such Employee Benefit Plan is a “qualified plan” under
Section 401(a) of the Code; the related trusts are exempt from tax under Section
501(a) of the Code; and, to the Knowledge of the Company, no facts or
circumstances exist that would be reasonably likely to jeopardize the
qualification of such Employee Benefit Plan;

          (g) with respect to the Employee Benefit Plans, to the Knowledge of
the Company, all required contributions have been made or properly accrued on
the Financial Statements;

20

--------------------------------------------------------------------------------

 

          (h) neither the Company nor any ERISA Affiliate has liability under
any Employee Benefit Plan, or otherwise, to provide medical or death benefits
with respect to current or former employees of the Company or any Subsidiaries
beyond their termination of employment (other than coverage mandated by Law),
and there are no reserve assets, surplus or prepaid premiums under any such
Employee Benefit Plan;

          (i) the consummation of the transactions contemplated by this
Agreement will not, other than pursuant to the Employee Benefit Plans listed on
Schedule 3.19 hereto or pursuant to actions taken by the Buyer, result in any
material liability to any present or former employee or independent contractor,
including, but not limited to, as a result of the Worker Adjustment Retraining
and Notification Act;

          (j) except as set forth in Schedule 3.19, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any payment becoming due to any current or former
officer, partner, contractor or employee of Company or an ERISA Affiliate,
(ii) increase any benefits otherwise payable under any Employee Benefit Plan,
(iii) increase any benefits otherwise payable under any Employee Benefit Plan or
(iv) result in the acceleration of the time of payment or vesting of any such
benefits under any such Employee Benefit Plan; and

          (k) no amount required to be paid or payable to or with respect to any
employee or other service provider of Company or an ERISA Affiliate in
connection with the transactions contemplated hereby (either solely as a result
thereof or as a result of such transactions in conjunction with any other event)
could be an “excess parachute payment” within the meaning of Section 280G of the
Code. Each Employee Benefit Plan that constitutes a nonqualified deferred
compensation plan for purposes of Section 409A of the Code has been operated in
compliance in form and substance with Section 409A of the Code and all
applicable guidance from the IRS.

     Section 3.20. Employees; Labor Matters. Neither the Company nor any
Subsidiary is delinquent in any material payments to any of their respective
employees for any wages, salaries, commissions, bonuses, severance, termination
pay or other direct compensation for any services performed for it to the date
hereof or amounts required to be reimbursed to such employees. Except as set
forth on Schedule 3.20 hereto, neither the Company nor any Subsidiary has any
written policy, practice, plan or program of paying severance pay or any written
form of severance compensation in connection with the termination of employment.
Except as set forth on Schedule 3.20hereto, to the Knowledge of the Company,
there are no material grievances, complaints or charges that have been filed
against the Company or any Subsidiary under any dispute resolution procedure
(including, but not limited to, any proceedings under any dispute resolution
procedure under any collective bargaining agreement) that have not been
dismissed. Except as set forth on Schedule 3.20 hereto, no collective bargaining
agreements are in effect or are currently being negotiated by the Company or any
Subsidiary.

     Section 3.21. Environmental Matters. Except as set forth on Schedule 3.21
hereto, since the Reference Date, the Company and the Subsidiaries have obtained
and possessed all material Approvals required under federal, state and local
Laws concerning pollution or protection of the environment, in each case in
effect on or prior to the date hereof, including all such Laws relating to the
emission, discharge, release or threatened release of any petroleum, pollutants,
environmental contaminants or hazardous or toxic materials, substances or wastes
into air, surface water, groundwater or lands (“Environmental Requirements”),
except where the failure to obtain or possess such Approvals would not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.21 hereto, to the Knowledge of the Company, the Company and each
Subsidiary are in compliance with all terms and conditions of such Approvals and
are also in compliance with all other Environmental Requirements, except for
such failures to comply that would not reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 3.21 hereto, since the Reference
Date, neither the Company nor any Subsidiary has received any written notice
from any Governmental Authority or other Person asserting or alleging that the
Company or any Subsidiary

21

--------------------------------------------------------------------------------

 

has failed in any material respect to comply with any Environmental
Requirements, or that the Company or any Subsidiary is liable in any material
respect for any material injury or material damages to any Person or property
because of the release or threatened release of any petroleum, pollutants,
environmental contaminants, hazardous or toxic materials, substances or wastes
except as would not reasonably be expected to have a Material Adverse Effect.
The Company has made available to the Buyer all material environmental audits
and reports that are in the Company’s possession and that relate to the
Company’s or any Subsidiary’s past or current properties, facilities or
operations. Notwithstanding any implication to the contrary contained herein,
this Section 3.21constitutes the sole and exclusive representations and
warranties of the Company with respect to Environmental Requirements and all
other environmental matters.

     Section 3.22. Employee Relations. Except as set forth on Schedule 3.22
hereto, none of the employees of the Company or the Subsidiaries is represented
by a union, and, to the Knowledge of the Company, since the Reference Date, no
union organizing efforts have been conducted or are now being conducted. Set
forth on Schedule 3.22 hereto is a list of all material actions, suits and
proceedings pending between the Company or any Subsidiary and any employees,
former employees or prospective employees of the Company or such Subsidiary or
involving other labor-related matters (including, without limitation, charges of
employment discrimination or unfair labor practices) other than ordinary course
claims for benefits under Employee Benefit Plans and workers’ compensation
claims that would not reasonably be expected to have a Material Adverse Effect.
To the Knowledge of the Company, neither the Company nor any Subsidiary is in
violation in any material respect of any provision of any Law promulgated by any
Governmental Authority regarding the terms and conditions of employees, former
employees or prospective employees or other labor-related matters, including,
without limitation, Laws relating to discrimination, fair labor standards and
occupational health and safety, wrongful discharge or violation of the personal
rights of employees, former employees or prospective employees of the Company or
any Subsidiary, except where such violation would not, individually or in the
aggregate, currently have a Material Adverse Effect.

     Section 3.23. Accounts Receivable. All accounts receivable reflected on the
Latest Balance Sheet and those accounts receivable that have arisen since the
date of the Latest Balance Sheet and have not yet been collected, represent
valid obligations of customers of the Company and its Subsidiaries arising from
bona fide transactions entered into in the ordinary course of business and,
except from Permitted Liens, are free and clear of all Liens.

     Section 3.24. Bank Accounts. The Company has provided to Buyer a correct
and complete list of each account maintained by the Company and its Subsidiaries
at any bank or other financial institution, including the following information
for each such account: (a) the name and location of the institution at which
such account is maintained, (b) the name in which such account is maintained and
the account number of such account, (c) a brief description of such account and
(d) the names of all individuals authorized to draw on or make withdrawals from
such account.

     Section 3.25. Foreign Corrupt Practices Act. Except as would not reasonably
be expected to have a Material Adverse Effect, neither the Company, nor any
Subsidiary, nor any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any Subsidiary has
(i) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder;
(ii) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity or to influence
official action; (iii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee from
corporate funds.

22

--------------------------------------------------------------------------------

 

     Section 3.26. No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 3 (QUALIFIED BY THE
SCHEDULES), NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES MAKES ANY EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY, AND THE COMPANY AND EACH SUBSIDIARY HEREBY
DISCLAIM ANY SUCH REPRESENTATION OR WARRANTY IN CONNECTION WITH THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SECURITYHOLDERS

          Each Securityholder, severally and not jointly, represents and
warrants to the Buyer, as to such Securityholder that:

     Section 4.01. Organizational Authorization. If such Securityholder is an
entity, the execution, delivery and performance by such Securityholder of this
Agreement and the consummation of the transactions contemplated hereby are
within such Securityholder’s organizational powers and have been duly authorized
by all necessary action on the part of such Securityholder. This Agreement and
the Joinder Agreement, as applicable, constitutes a valid and binding agreement
of such Securityholder, enforceable against such Securityholder in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

     Section 4.02. Governmental Authorization. Subject to the Antitrust
Approvals, the execution, delivery and performance by such Securityholder of
this Agreement and the Joinder Agreement, as applicable, require no material
action by or in respect of, or material filing with, any Governmental Authority,
agency or official.

     Section 4.03. Noncontravention. The execution, delivery and performance by
such Securityholder of this Agreement and the Joinder Agreement, as applicable,
do not and will not (i) with respect to any Securityholder that is an entity,
violate its certificate or articles of incorporation or bylaws or other
equivalent governing documents, (ii) assuming compliance with the matters
referred to in Section 4.02, violate any material Law applicable to the
transactions contemplated hereby or (iii) require any material consent or other
material action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration of any right or
obligation of such Securityholder under any provisions of any material agreement
or other material instrument binding upon such Securityholder.

     Section 4.04. Ownership of Securities. As of the date hereof, such
Securityholder (a) if a Stockholder, is the owner of the number of Shares set
forth opposite such Securityholder’s name on Schedule 3.02 hereto, free and
clear of any Lien, except for Permitted Liens; and (b) if an Optionholder, is
the owner of the number of Options at the exercise prices indicated thereon set
forth opposite such Optionholder’s name on Schedule 3.02 hereto, free and clear
of any Lien, except for Permitted Liens. Such Securityholder will be, as of the
Closing, the record and beneficial owner of such Securityholder’s respective
Shares and/or Options, free and clear of any Liens, except Permitted Liens.

     Section 4.05. Advisory and Other Fees. Such Securityholder has not incurred
nor shall become liable for any advisory fee, broker’s commission or finder’s
fee relating to or in connection with the transactions contemplated by this
Agreement.

23

--------------------------------------------------------------------------------

 

     Section 4.06. No Action. Such Securityholder (i) does not have any action
or cause of action or other claim whatsoever against the Company or any
Subsidiary, (ii) except for (A) rights under this Agreement, (B) unpaid
Indebtedness payable to ACAS, ACEI, ACEII or any of their respective Affiliates,
which will be paid in accordance with Section 2.03(b)(v) hereof, (C) rights
under matters set forth in Schedule 3.10 hereto or arising under Contracts
disclosed pursuant to Section 3.16(l), (D) wages and other employee benefits
owed to any Securityholder that is also an employee of the Company or a
Subsidiary or (E) rights to indemnification owed to any Securityholder or its
Affiliates by virtue of such Securityholder’s service as a director, employee,
agent or representative of the Company or any Subsidiary, is not owed any amount
by and does not owe any amount to the Company or any Subsidiary.

     Section 4.07. No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 4, SUCH SECURITYHOLDER
MAKES NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY, AND SUCH SECURITYHOLDER
HEREBY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE BUYER

          The Buyer represents and warrants to the other parties hereto that:

     Section 5.01. Existence and Power. Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Ohio and
has all corporate powers and all material Approvals from Governmental
Authorities required to carry on its business as now conducted.

     Section 5.02. Organizational Authorization. The Buyer has the full right,
power and authority to enter into this Agreement and each agreement, document
and instrument to be executed and delivered by it pursuant to or as contemplated
by this Agreement and to carry out the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the performance of the
Buyer’s obligations hereunder have been duly authorized by all necessary
corporate action on the part of the Buyer. This Agreement and each agreement,
document and instrument to be executed and delivered by the Buyer pursuant to
this Agreement constitute, or will when executed and delivered constitute, valid
and binding obligations of the Buyer, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

     Section 5.03. Governmental Authorization. Subject to the Antitrust
Approvals, the execution, delivery and performance by the Buyer of this
Agreement and each agreement, document and instrument to be executed and
delivered by it pursuant to or as contemplated by this Agreement and the
consummation of the transactions contemplated hereby or thereby require no
material action by or in respect of, or material filing with, any Person
(including any Governmental Authority).

     Section 5.04. Noncontravention. The execution, delivery and performance by
the Buyer of this Agreement and each agreement, document and instrument to be
executed and delivered by it pursuant to or as contemplated by this Agreement
and the consummation of the transactions contemplated hereby and thereby do not
and will not (i) violate the certificate of incorporation or code of regulations
of the Buyer, (ii) assuming compliance with the matters referred to in Section
5.03, violate any material Law, judgment, injunction, order or decree or
(iii) require any material consent or other material action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of the Buyer under any
provisions of any material agreement or other material instrument binding upon
the Buyer.

24

--------------------------------------------------------------------------------

 

     Section 5.05. Financing. The Buyer has on the date hereof, and at the
Closing shall have, sufficient cash, available lines of credit or other sources
of immediately available funds or committed capital to enable it to fulfill its
obligations hereunder and to make payment of all amounts to be paid by it
hereunder on and after the Closing Date.

     Section 5.06. Purchase for Investment. The Buyer is purchasing the Shares
for investment for its own account and not with a view to, or for sale in
connection with, any distribution thereof. The Buyer is an “accredited investor”
and has sufficient knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risks of its investment in the
Shares and is capable of bearing the economic risks of such investment.

     Section 5.07. Actions and Proceedings. There are no (i) outstanding
judgments, orders, writs, injunctions or decrees of any court, Governmental
Authority or arbitration tribunal against the Buyer or any of its Affiliates,
which have or could have a material adverse effect on the ability of the Buyer
to consummate the transactions contemplated hereby or (ii) actions, suits,
claims or legal, administrative or arbitration proceedings or investigations
pending or, to the knowledge of the Buyer, threatened against the Buyer, which
have or could have a material adverse effect on the ability of the Buyer to
consummate the transactions contemplated hereby.

     Section 5.08. Finder’s Fees. There is no investment banker, broker, finder
or other intermediary that has been retained by or is authorized to act on
behalf of the Buyer who might be entitled to any fee or commission upon the
consummation of the transactions contemplated by this Agreement.

     Section 5.09. Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement and any financing arrangements incurred by the
Buyer in connection therewith, the Company and each Subsidiary will be able to
pay their respective debts as they become due and will own property that has a
fair saleable value greater than the amounts required to pay their respective
debts (including a reasonable estimate of the amount of all contingent
liabilities). Immediately after giving effect to the transactions contemplated
by this Agreement, the Company and each Subsidiary will have adequate capital to
carry on their respective businesses. No transfer of property is being made and
no obligation is being incurred in connection with the transactions contemplated
by this Agreement with the intent to hinder, delay or defraud either present or
future creditors of the Company and the Subsidiaries.

     Section 5.10. Acknowledgment by the Buyer.

          (A) The Buyer has conducted to its satisfaction, an independent
investigation and verification of the financial condition, results of
operations, assets, liabilities, properties and projected operations of the
Company and, in making its determination to proceed with the transactions
contemplated by this Agreement, the Buyer has relied on the results of its own
independent investigation and verification and the representations and
warranties of the Company and/or the Securityholders expressly and specifically
set forth in this Agreement. SUCH REPRESENTATIONS AND WARRANTIES BY THE COMPANY
AND/OR THE SECURITYHOLDERS CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY, THE SUBSIDIARIES AND THE SECURITYHOLDERS TO THE BUYER
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE BUYER
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL OTHER REPRESENTATIONS AND
WARRANTIES OF ANY KIND OR NATURE EXPRESSED OR IMPLIED (INCLUDING, WITHOUT
LIMITATION, ANY RELATING TO THE FUTURE OR HISTORICAL FINANCIAL CONDITION,
RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE COMPANY OR THE SUBSIDIARIES
OR THE QUALITY, QUANTITY OR CONDITION OF THE ASSETS OF THE COMPANY OR THE
SUBSIDIARIES) ARE SPECIFICALLY DISCLAIMED BY THE COMPANY, THE SUBSIDIARIES AND
THE SECURITYHOLDERS. THE

25

--------------------------------------------------------------------------------

 

COMPANY, THE SUBSIDIARIES AND THE SECURITYHOLDERS DO NOT MAKE OR PROVIDE, AND
THE BUYER HEREBY WAIVES, ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, AS
TO THE QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY TO
SAMPLES, OR CONDITION OF THE COMPANY’S OR ANY OF THE SUBSIDIARIES’ ASSETS OR ANY
PART THEREOF.

          (b) In connection with the Buyer’s investigation of the Company and
the Subsidiaries, the Buyer has received from or on behalf of the Company and
the Subsidiaries or the Securityholders certain projections, including projected
statements of operating revenues and income from operations of the Company and
the Subsidiaries for the fiscal year ending December 31, 2011 and for subsequent
fiscal years and certain business plan information for such fiscal year and
succeeding fiscal years. The Buyer acknowledges that there are uncertainties
inherent in attempting to make such estimates, projections and other forecasts
and plans, that the Buyer is familiar with such uncertainties, that the Buyer is
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all estimates, projections and other forecasts and plans so
furnished to it (including the reasonableness of the assumptions underlying such
estimates, projections and forecasts), and that the Buyer shall have no claim
against the Securityholders with respect thereto. Accordingly, neither the
Company, the Subsidiaries nor the Securityholders make any representations or
warranties whatsoever with respect to such estimates, projections and other
forecasts and plans (including the reasonableness of the assumptions underlying
such estimates, projections and forecasts). The Buyer agrees that neither any of
the Securityholders nor any other Person will have or be subject to any
liability to the Buyer or any other Person resulting from the distribution to
the Buyer, or the Buyer’s use of, any information regarding the Company or any
of its Subsidiaries or their respective businesses, including the Confidential
Information Memorandum prepared by Lazard, and any information, document or
material made available to the Buyer or its Affiliates in certain physical or
on-line “data rooms,” management presentations or any other form in expectation
of the transactions contemplated by this Agreement.

     Section 5.11. No Knowledge of Misrepresentations or Omissions; No Reliance.
The Buyer has no knowledge that any representation or warranty of the Company or
the Securityholders in this Agreement is not true and correct in all material
respects. In addition, the Buyer has no knowledge of any material errors in, or
material omissions from, the Schedules. The Buyer acknowledges and agrees that
the representations and warranties made by the Company in this Agreement (as
qualified by the Schedules) supersede, replace and nullify in every respect the
data set forth in any other document, material or statement, whether written or
oral, made available to the Buyer, and the Buyer shall be deemed to have not
relied on any data contained in such other document, material or statement for
any purpose whatsoever, including, without limitation, as a promise, projection,
guaranty, representation, warranty or covenant.

     Section 5.12. No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 5 (AS MODIFIED BY THE
SCHEDULES), THE BUYER MAKES NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY,
AND THE BUYER HEREBY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY IN CONNECTION
WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

26

--------------------------------------------------------------------------------

 

ARTICLE 6
COVENANTS OF THE COMPANY AND THE SECURITYHOLDERS

     Section 6.01. Conduct of the Company and the Subsidiaries. During the
period from the date of this Agreement and continuing until the Closing, the
Company agrees as to itself and the Subsidiaries that, except (i) as expressly
contemplated or permitted by this Agreement, (ii) as required by applicable Law,
or (iii) to the extent that the Buyer shall otherwise consent in writing, which
consent shall not be unreasonably withheld, conditioned or delayed:

          (a) the Company and the Subsidiaries shall use reasonable efforts to
carry on their respective businesses in the usual, regular and ordinary course
in all material respects, in substantially the same manner as heretofore
conducted, and shall use reasonable efforts to preserve intact their present
lines of business, maintain their rights and franchises and preserve their
relationships (contractual or otherwise) with customers, suppliers and others
having business dealings with them (including, without limitation, through
ordinary course renewals, negotiations with and amendments to such
relationships) to the end that their ongoing businesses shall not be impaired in
any material respect at the Closing; provided, however, that no action by the
Company or any Subsidiary with respect to matters specifically addressed by any
other provision of this Section 6.01 shall be deemed a breach of this
Section 6.01(a), unless such action would constitute a breach of one or more of
such other provisions;

          (b) neither the Company nor any Subsidiary shall incur or commit to
any capital expenditures or any obligations or liabilities in connection with
capital expenditures, except for (i) capital expenditures and obligations or
liabilities in connection therewith incurred or committed to in the ordinary
course of business consistent with past practice or (ii) other capital
expenditures and obligations or liabilities in connection therewith in an amount
not to exceed $150,000 in the aggregate;

          (c) the Company shall not, and shall not permit any of the
Subsidiaries to, (i) declare or pay any dividends on or make other distributions
in respect of any of its capital stock or other equity interests (except for
dividends in Cash and dividends by a Subsidiary to another Subsidiary or the
Company), (ii) split, combine or reclassify any of its capital stock or other
equity interests or issue or authorize or propose the issuance of any other
securities in respect of, in lieu of or in substitution for, shares of its
capital stock or other equity interests (except for any such transaction by a
direct or indirect Subsidiary that remains a direct or indirect Subsidiary after
consummation of such transaction), or (iii) repurchase, redeem or otherwise
acquire any shares of its capital stock or any securities convertible into or
exercisable for any shares of its capital stock or other equity interests
(except for repurchases and redemptions paid in Cash and upon the exercise of
Options);

          (d) the Company shall not, and shall not permit any Subsidiary to,
issue, deliver or sell, or authorize or propose the issuance, delivery or sale
of, any shares of its capital stock of any class, or any securities convertible
into or exercisable for, or any rights, warrants or options to acquire, any such
shares of their respective capital stock, or enter into any agreement with
respect to any of the foregoing, other than the issuance of shares upon the
exercise of Options or other securities convertible into or exercisable for
shares of capital stock issued and outstanding as of the date hereof, issuances
of capital stock by a direct or indirect Subsidiary to such Subsidiary’s parent
or another direct or indirect Subsidiary, the transactions contemplated herein
or the Stock Incentive Plan;

          (e) other than to the extent required to comply with its obligations
hereunder or required by Law, the Company shall not, and shall not permit any
Subsidiary to, amend or propose to amend its certificate of incorporation or
bylaws or equivalent formation documents;

27

--------------------------------------------------------------------------------

 

          (f) the Company shall not, and shall not permit any Subsidiary to,
acquire or agree to acquire by merging or consolidating with, or by purchasing
an equity interest in or any portion of the assets of, or by any other manner,
any business or any corporation, partnership, association or other business
organization or division thereof or otherwise acquire or agree to acquire or
in-license any assets or rights (other than the acquisition or in-license of
assets used in the operations of the business of the Company or any Subsidiary
in the ordinary course consistent with past practice); provided, however, that
the foregoing shall not prohibit (i) the creation of new direct or indirect
Subsidiaries organized to conduct or continue activities otherwise permitted by
this Agreement or (ii) internal reorganizations or consolidations involving
existing direct or indirect Subsidiaries that remain direct or indirect
Subsidiaries;

          (g) other than (i) internal reorganizations or consolidations
involving existing direct or indirect Subsidiaries that remain direct or
indirect Subsidiaries or (ii) as may be required by or in conformance with
applicable Law in order to permit or facilitate the consummation of the
transactions contemplated hereby, the Company shall not, and shall not permit
any Subsidiary to, sell, encumber (other than Permitted Liens) or otherwise
dispose of, or agree to sell, encumber (other than Permitted Liens) or otherwise
dispose of, any of its assets other than in the ordinary course of business
consistent with past practice;

          (h) the Company shall not, and shall not permit any Subsidiary to,
(i) make any loans, advances or capital contributions to, or investments in, any
other Person, other than (A) by the Company or a direct or indirect Subsidiary
to or in the Company or any other direct or indirect Subsidiary, (B) pursuant to
any contract or other legal obligation of the Company or in any Subsidiary as in
effect as of the date hereof or (C) in the ordinary course of business
consistent with past practice or (ii) create, incur, assume or suffer to exist
any indebtedness, issuances of debt securities, guarantees, loans or advances to
the Company or any Subsidiary not in existence as of the date of this Agreement
except (A) pursuant to the credit facilities, indentures (but not in excess of
amounts authorized for issuance thereunder as of the date of this Agreement) and
other arrangements in existence on the date of this Agreement, (B) by the
Company or a direct or indirect Subsidiary to or in the Company or any other
direct or indirect Subsidiary, or (C) trade debt and commercial finance in the
ordinary course of business consistent with past practice, in each case as such
credit facilities, indentures and other arrangements and other existing
indebtedness may be amended, extended, modified, refunded, renewed or refinanced
after the date of this Agreement;

          (i) other than as required by an existing contract or agreement, an
Employee Benefit Plan or applicable Law and other than in the ordinary course of
business consistent with past practice, neither the Company nor any Subsidiary
shall (A) increase the amount of cash compensation or severance pay of any
director or executive officer, (B) make any material increase in, or commitment
to increase materially, any employee benefits, (C) adopt or make any commitment
to adopt any material new Employee Benefit Plan or make any material
contribution, other than regularly scheduled contributions, to any Employee
Benefit Plan; or (D) enter into any employment, severance or similar contract or
collective bargaining agreement with respect to any employees.

          (j) neither the Company nor any Subsidiary shall (A) change its fiscal
year, (B) make, change or revoke any material Tax election (except in the
ordinary course of business consistent with past practice or as otherwise
required by applicable Law) or (C) except as required by changes in GAAP or as
required by applicable Law, materially change its methods of accounting in
effect as of the date hereof; and

          (k) other than in connection with any action expressly permitted by
any other subsection of this Section 6.01 and except for any new contract
awards, and any contract renewals, negotiations and amendments entered into in
the ordinary course of business and consistent with past practice, neither the
Company nor any Subsidiary shall (A) enter into or become bound by, or permit
any of the assets owned or used by it to become bound by, any contract of the
type required to be disclosed pursuant to Section 3.16 of this Agreement (other
than in the ordinary course of business), or (B) prematurely terminate (other
than in the ordinary course of business), or waive any material right or remedy
under, any such contract.

28

--------------------------------------------------------------------------------

 

     Section 6.02. Access. From the date hereof until the Closing Date, the
Company and each Subsidiary will give the Buyer, its counsel, financial
advisors, auditors and other authorized representatives reasonable access to the
offices, employees, properties, books and records of the Company and the
Subsidiaries; provided, that any such access (i) shall be during normal business
hours on reasonable notice, (ii) shall not, except as otherwise agreed in
writing by the Securityholder Representative and the Company, include sampling
or testing of soil, sediment, surface or ground water and/or building material,
(iii) shall not be required where such access would be prohibited or otherwise
limited by any applicable Law or agreement and (iv) shall not otherwise
unreasonably interfere with the conduct of the business of the Company or the
Subsidiaries; provided, further, that nothing herein shall require the Company
or any Subsidiary to provide access to, or to disclose any information to, the
Buyer if such access or disclosure (x) would cause significant competitive harm
to the Company or the Subsidiaries if the transactions contemplated by this
Agreement are not consummated or (y) would be in violation of applicable Laws of
any Governmental Authority (including Antitrust Laws) or the provisions of any
agreement to which the Company or any of the Subsidiaries is a party.

     Section 6.03. Subsequent Actions. On or before the Closing Date, the
Company and the Securityholders may disclose to the Buyer in writing any
exceptions to or variances from the representations and warranties in Article 3
or Article 4, and such disclosures shall amend and supplement the appropriate
Schedules (such updated schedules to be referred to herein collectively as the
“Updated Schedules”). Except for the purposes of Section 9.01(a) as specifically
set forth therein, the delivery of such Updated Schedules will be deemed to have
cured any misrepresentation or breach of warranty that otherwise might have
existed hereunder by reason of such exception or variance, and the Buyer shall
have no rights or claims under Article 11 of this Agreement with respect to any
such misrepresentation or breach of warranty that is deemed cured by the Updated
Schedules.

ARTICLE 7
COVENANTS OF THE BUYER

     Section 7.01. Confidentiality. Prior to the Closing Date and after any
termination of this Agreement, the Buyer shall hold and shall cause its
Affiliates, officers, directors, employees, accountants, counsel, consultants,
advisors and agents (collectively, the “Buyer’s Representatives”) to hold, in
confidence, all confidential documents and information concerning the Company or
any Subsidiary furnished to the Buyer or the Buyer’s Representatives in
connection with the transactions contemplated by this Agreement in the manner
specified in the Confidentiality Agreement dated as of April 25, 2011, between
Lazard and the Buyer, as amended from time to time (the “Confidentiality
Agreement”).

     Section 7.02. Access. From and after the Closing, the Buyer and the Company
(and each Subsidiary) shall afford promptly to the Securityholder Representative
and its designees and representatives reasonable access to the books, records
(including accountants’ work papers) and employees of the Company and the
Subsidiaries to the extent necessary to permit the Securityholder Representative
to determine any matter relating to the Securityholder Representative’s or the
Securityholders’ rights and obligations hereunder or to any period ending on or
before the Closing Date; provided, that any such access by the Securityholder
Representative (i) shall be during normal business hours on reasonable notice,
(ii) shall not be required where such access would be prohibited by applicable
Law or agreement, and (iii) shall not otherwise unreasonably interfere with the
conduct of the business of the Company or the Subsidiaries. Unless otherwise
consented to in writing by the Securityholder Representative, neither the Buyer,
the Company nor any Subsidiary shall, for a period of seven (7) years after the
Closing Date, destroy, alter or otherwise dispose of any of the material
corporate, financial, Tax and accounting books and records (which shall not
include e-mails) of the Company or any Subsidiary, without first offering to
surrender to the Securityholder Representative such books and records or any
portion thereof which the Buyer, the Company or any Subsidiary may intend to
destroy, alter or otherwise dispose of.

29

--------------------------------------------------------------------------------

 

     Section 7.03. Notification. Prior to the Closing, upon discovery of any
variances from the representations and warranties contained in this Agreement,
the Buyer shall promptly notify the Company and the Securityholder
Representative of such variances.

     Section 7.04. Director and Officer Liability, Indemnification and
Insurance. For a period of six (6) years after the Closing Date, the Buyer shall
not, and shall not permit the Company or any Subsidiary to amend, repeal or
modify any provision in the Company’s or any Subsidiary’s certificate of
incorporation or bylaws (or equivalent governing documents) relating to the
exculpation or indemnification of any current or former officer, manager,
director or similar functionary (the “Indemnified Representatives”) (unless
required by Law), it being the intent of the parties that the Indemnified
Representatives prior to the Closing shall continue to be entitled to such
exculpation and indemnification to the fullest extent of the Law. The Buyer
shall cause the Company and each Subsidiary, at the Company’s sole cost and
expense, to maintain its existing officers’ and directors’ liability insurance,
or other liability insurance that covers events occurring prior to the Closing
on terms and in amounts no less favorable to the Indemnified Representatives
than its existing officers’ and directors’ liability insurance for a period of
six (6) years after the Closing. The Buyer shall, to the fullest extent
permitted by applicable Law, cause the Company and its Subsidiaries, at the
Company’s sole cost and expense, to honor all of the Company’s and its
Subsidiaries’ obligations to indemnify (including any obligations to advance
funds for expenses) the Indemnified Representatives for acts or omissions by
such Indemnified Representatives occurring prior to the Closing Date to the
extent that such obligations of the Company or any of its Subsidiaries exist on
the date of this Agreement, whether pursuant to the organizational documents of
the Company or any of its Subsidiaries, individual indemnity agreements,
management board resolution or otherwise, and such obligations shall survive the
Closing and shall continue in full force and effect in accordance with the terms
of the organizational documents of the Company or any of its Subsidiaries, as
the case may be, and such board resolutions or individual indemnity agreements
from the Closing Date until the expiration of the applicable statute of
limitations with respect to any claims against such Indemnified Representatives
arising out of such acts or omissions. From and after the Closing Date, to the
fullest extent permitted by applicable law, Buyer shall, and shall cause the
Company to, indemnify, defend and hold harmless the Indemnified Representatives
against all Losses, as incurred (payable monthly upon written request which
request shall include reasonable evidence of the Losses set forth therein) to
the extent arising from, relating to, or otherwise in respect of, any actual or
threatened Third Party Claim in respect of actions or omissions occurring at or
prior to the Closing Date in connection with such Indemnified Representatives
duties as an officer, director or employee of the Company or any of its
Subsidiaries, including in respect to this Agreement and the other transactions
contemplated by the this Agreement. Each of the Buyer and its Affiliates
(determined after the Closing Date) covenants for itself and its respective
successors, assigns, heirs, legatees and personal representatives that it shall
not institute any Third Party Claim against any of the current or former
officers or directors of the Company or any of its Subsidiaries, in their
capacity as such, with respect to any Losses or other liabilities, actions or
causes of action, judgments, claims and demands of any nature or description
(consequential, compensatory, punitive or otherwise) arising from or relating to
actions occurring prior to the Closing, whether or not such Person would be
entitled to indemnification by the Company under this Section 7.04. If the
Company or any Subsidiary or any of their respective successors or assigns
(i) shall consolidate with or merge into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) shall transfer all or substantially all of its properties and assets to any
Person, then, and in each such case, proper provisions shall be made so that the
successors and assigns of the Company or each Subsidiary shall assume all of the
obligations set forth in this Section 7.04. The provisions of this Section 7.04
are intended for the benefit of, and will be enforceable by, each Indemnified
Representative and his or her heirs and representatives, and are in addition to,
and not in substitution for, any other rights to indemnification or contribution
that any such person may have had by contract or otherwise. The Buyer and the
Company acknowledge and agree that, to the extent that an Indemnified
Representative is entitled to be indemnified by the Company or any Subsidiary as
contemplated by this Section 7.04 and by any Securityholder or any Affiliate of
any such Securityholder

30

--------------------------------------------------------------------------------

 

(other than the Company or any Subsidiary) under any other agreement or
instrument, or by any insurer under a policy maintained by any such
Securityholder or Affiliate, (i) the obligations of the Company hereunder shall
be primary, and the obligations of such Securityholder, Affiliate or insurer
secondary, (ii) the Indemnified Representative shall proceed first against the
Company and any insurer under any policy maintained by the Company, and second,
if indemnification is not provided by the Company or any such insurer on a
timely basis, against any insurer under a policy maintained by any such
Securityholder or Affiliate, (iii) the Company shall be required to advance the
full amount of expenses incurred by any Indemnified Representative and shall be
liable for the full amount of all expenses, judgments, penalties, fines and
amounts paid in settlement to the extent legally permitted and as required by
the terms of this Agreement, and (iv) the Company shall not be entitled to
contribution or indemnification from or subrogation against any such
Securityholder, Affiliate or insurer under a policy maintained by any such
Securityholder or Affiliate. In the event that any such Securityholder or
Affiliate makes indemnification payments or advances to the Indemnified
Representative in respect of any Losses (including all interest, assessments and
other charges paid or payable in connection with or in respect of any such
Losses) for which the Company would also be obligated as contemplated by this
Agreement, the Company shall indemnify, reimburse and hold harmless such
Securityholder or Affiliate in full on demand.

     Section 7.05. Regulatory Filings. Except as otherwise provided in
Section 8.07, the Buyer shall, within three (3) Business Days after the date
hereof, make or cause to be made all filings and submissions required of the
Buyer under any Laws applicable to the Buyer for the consummation of the
transactions contemplated herein. The Buyer shall be responsible for all filing
fees under any such Laws applicable to the Buyer.

     Section 7.06. Contact with Employees, Customers and Suppliers. Prior to the
Closing, neither the Buyer nor any of the Buyer’s Representatives shall contact
or otherwise communicate with any employees, customers or suppliers of the
Company or any Subsidiary in connection with or regarding the transactions
contemplated hereby, except to the extent approved in writing by the
Securityholder Representative.

ARTICLE 8
ADDITIONAL COVENANTS OF THE PARTIES

     Section 8.01. Reasonable Best Efforts; Further Assurances. Subject to the
terms and conditions of this Agreement, the Buyer, the Company and the
Securityholders shall use their commercially reasonable best efforts to take, or
cause to be taken, all actions necessary or desirable to cause the conditions
set forth in Article 9 to be satisfied and the transactions contemplated by this
Agreement to be consummated, in each case as promptly after the date hereof as
practicable. Except as otherwise expressly set forth in this Agreement, neither
the Securityholders nor the Company on the one hand, nor the Buyer on the other
hand, shall have any obligation to pay any amounts or incur any liability or
obligation to any third party as a condition or inducement for obtaining any
consents described on Schedule 9.01(c) hereto. Each of the Securityholders, the
Company and the Buyer agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary or desirable in order to consummate or implement
expeditiously the transactions contemplated by this Agreement. From time to
time, as and when requested by any party hereto and at such party’s expense, any
other party shall execute and deliver, or cause to be executed and delivered,
all such documents and instruments and shall take, or cause to be taken, all
such further or other actions as such other party may reasonably deem necessary
or desirable to evidence and effectuate the transactions contemplated by this
Agreement.

31

--------------------------------------------------------------------------------

 

     Section 8.02. Further Cooperation. Each of the Securityholders and the
Buyer shall cooperate with each other (i) in determining whether any action by
or in respect of, or filing with, any Governmental Authority is required, or any
actions, consents, approvals or waivers are required to be obtained under any
material contracts, in each case in connection with the consummation of the
transactions contemplated by this Agreement, and (ii) in taking such actions or
making any such filings, in furnishing information required in connection
therewith and in seeking timely to obtain any such actions, consents, approvals
or waivers.

     Section 8.03. Public Announcements. No press release or other public
announcement related to this Agreement or the transactions contemplated herein
shall be issued or made without the joint approval of the Buyer, the
Securityholder Representative and, prior to the Closing Date, the Company,
unless required by Law or the requirements of any stock exchange or Nasdaq (in
the reasonable opinion of counsel), in which case the Buyer, the Securityholder
Representative and, prior to the Closing Date, the Company shall, to the extent
practicable, have the right to review and comment on such public announcement
prior to publication. Notwithstanding the foregoing, on or after the Closing,
ACAS, ACEI and ACEII shall be permitted to disclose any returns, gains or losses
realized as a result of their respective investments in the Company and the
transactions contemplated hereby without any approval of the Company, the Buyer
or the Securityholder Representative; provided, that neither ACAS, ACEI nor
ACEII may, without the consent of the Buyer, disclose in such announcement the
purchase price or the multiple of EBITDA paid for the Company hereunder.

     Section 8.04. Tax Matters. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement, shall be borne and
paid by the Buyer when due, and the Buyer will, at its own expense, file all
necessary Tax Returns and other documentation with respect to all such Taxes and
fees, and, if required by applicable Law, then the Securityholders will execute
and deliver, and will cause their respective Affiliates to join in the execution
and delivery of, any such Tax Returns and other documentation. The Buyer shall
prepare or cause to be prepared and file or cause to be filed all Tax Returns
for the Company and each Subsidiary for all periods ending prior to or including
the Closing Date which are filed after the Closing Date. At least fifteen
(15) days prior to the date on which each such income Tax Return is filed, the
Buyer shall submit such Tax Return to the Securityholder Representative for its
review and approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Buyer shall provide to the Securityholder Representative
such use and sales Tax Returns promptly after filing such Tax Returns.

     Section 8.05. Disclosure Generally. The Schedules have been arranged, for
purposes of convenience only, as separately titled Schedules corresponding to
the Sections of Article 3. Any information set forth in any Schedule or
incorporated in any Section of this Agreement shall be considered to have been
set forth in each other Schedule to the extent the relevance of such information
is reasonably apparent on the face of such Schedule and shall be deemed to
modify the representations and warranties in Article 3 whether or not such
representations and warranties refer to such Schedule. The specification of any
dollar amount in the representations and warranties contained in this Agreement
or the inclusion of any specific item in the Schedules is not intended to imply
that such amounts, or higher or lower amounts, or the items so included or other
items, are or are not required to be disclosed or are within or outside of the
ordinary course of business, and neither party shall use the fact of the setting
of such amounts or the fact of the inclusion of any such item in the Schedules
in any dispute or controversy with any party as to whether any obligation, item
or matter not described herein or included in a Schedule is or is not required
to be disclosed (including, without limitation, whether such amounts are
required to be disclosed as material) or in the ordinary course of business for
the purposes of this Agreement. The information contained in the Schedules is
disclosed solely for the purposes of this Agreement, and no information
contained therein shall be deemed to be an admission by any party hereto to any
third party of any matter whatsoever, including of any violation of Law or
breach of any agreement.

32

--------------------------------------------------------------------------------

 

     Section 8.06. Conflicts and Privilege. It is acknowledged by each of the
parties hereto that ACAS, ACEI, ACEII, the Company and the Securityholder
Representative have retained PB and Arnold & Porter LLP (“AP”) to act as their
counsel in connection with the transactions contemplated hereby and that neither
PB nor AP has acted as counsel for any other party in connection with the
transactions contemplated hereby and that none of the other parties has the
status of a client of PB or AP for conflict of interest or any other purposes as
a result thereof. The Buyer hereby agrees that, in the event that a dispute
arises after the Closing between the Buyer, ACAS, ACEI, ACEII or the
Securityholder Representative, PB or AP may represent ACAS, ACEI, ACEII or the
Securityholder Representative in such dispute even though the interests of ACAS,
ACEI, ACEII or the Securityholder Representative may be directly adverse to
Buyer, the other Securityholders, the Company or the Subsidiaries, and even
though PB or AP, as applicable, may have represented the Company or the
Subsidiaries in a matter substantially related to such dispute, or may be
handling ongoing matters for the Buyer, the Company or the Subsidiaries. The
Buyer further agrees that, as to all communications among PB or AP and the
Company, any Subsidiary, ACAS, ACEI, ACEII and/or the Securityholder
Representative that relate in any way to the transactions contemplated by this
Agreement, the attorney-client privilege and the expectation of client
confidence belongs to the Securityholder Representative and may be controlled by
the Securityholder Representative and shall not pass to or be claimed by the
Buyer, the Company or any Subsidiary. Notwithstanding the foregoing, in the
event that a dispute arises between the Buyer, the Company or any Subsidiary and
a third party other than a party to this Agreement after the Closing, the
Company or such Subsidiary may assert the attorney-client privilege to prevent
disclosure of confidential communications by PB or AP to such third party;
provided, however, that neither the Company nor such Subsidiary may waive such
privilege without the prior written consent of PB or AP, as applicable. Each of
PB and AP is an intended third party beneficiary of this Section 8.06 and shall
be entitled to rely on the provisions hereof.

     Section 8.07. Antitrust Filings.

          (a) The Buyer, the Securityholder Representative and the Company
shall, within three (3) Business Days after the date hereof, if required by the
Antitrust Laws, file with the appropriate Governmental Authority all forms and
documentation required to be filed by them under the Antitrust Laws concerning
the transactions contemplated hereby, and shall request early termination of the
waiting period, if applicable, under such Antitrust Laws. From the date of such
filing until the Closing Date, the Buyer, the Securityholder Representative and
the Company shall file all reports or other documents required or requested by
the appropriate Governmental Authority under the Antitrust Laws, or otherwise
and will comply promptly with any requests by such Governmental Authority for
additional information concerning the transactions contemplated hereby, so that
the waiting period specified in the Antitrust Laws will expire or terminate as
soon as reasonably possible after the execution and delivery of this Agreement.
The Buyer shall pay all filing fees required in connection with any filing
required under the Antitrust Laws. The Buyer, the Securityholder Representative
and the Company agree to use reasonable efforts to insure that any applicable
waiting periods imposed under the Antitrust Laws terminate or expire as early as
practicable. Without limiting the foregoing, the Buyer, the Securityholder
Representative and the Company agree to use reasonable efforts to cooperate and
oppose any preliminary injunction sought by any Governmental Body preventing the
consummation of the transactions contemplated by this Agreement.

          (b) The Buyer and the Securityholder Representative shall cause their
respective counsel to furnish each other such necessary information and
reasonable assistance as the other may reasonably request in connection with its
preparation of necessary filings or submissions under the provisions of the
Antitrust Laws. The Buyer and the Securityholder Representative will cause their
respective counsel to supply to each other copies of all correspondence, filings
or written communications by or to such party or its Affiliates with or from any
Governmental Authority or staff members thereof, with respect to the
transactions contemplated by this Agreement and any related or contemplated
transactions, except for documents filed pursuant to Item 4(c) of the HSR Act
Notification and Report Form or communications

33

--------------------------------------------------------------------------------

 

regarding the same documents or information submitted in response to any request
for additional information or documents pursuant to the Antitrust Laws that in
each case reveal the Company’s or the Buyer’s negotiating objectives or
strategies or purchase price expectations.

     Section 8.08. WARN. For a period of one year following the Effective Time,
the Buyer agrees to cause the Company and each of its Subsidiaries to provide
any required notice under the WARN Act, or any similar law, and to otherwise
comply with any such law with respect to any “plant closing” or “mass layoff”
(as defined in the WARN Act or similar law) or similar event affecting the
employees of the Company or any of its Subsidiaries.

ARTICLE 9
CONDITIONS TO CLOSING

     Section 9.01. Conditions to the Buyer’s Obligations. The obligations of the
Buyer to consummate the transactions contemplated by this Agreement are subject
to the satisfaction (or the Buyer’s waiver) of the following conditions as of
the Closing Date:

          (a) the representations and warranties of the Company and the
Securityholders contained in Article 3 and Article 4 hereof will be true and
correct in all material respects (or, to the extent qualified by materiality
within any such representation or warranty, true and correct in all respects) at
and as of the time of the Closing (without taking into account any Updated
Schedules delivered in accordance with Section 6.03 except to the extent that
the disclosures in such Updated Schedules are the result of activities
explicitly contemplated by this Agreement or permitted by Section 6.01), as if
made on the Closing Date and the Closing Date were substituted for the date of
this Agreement throughout such representations and warranties, except (i) to the
extent that the failure of such representations and warranties to be true and
correct has not caused a Material Adverse Effect, (ii) for activities explicitly
contemplated by this Agreement or permitted by Section 6.01, and (iii) for those
representations and warranties that address matters as of any other particular
date (in which case such representations and warranties shall have been true and
correct in all material respects (or, to the extent qualified by materiality
within any such representation or warranty, true and correct in all respects) as
of such particular date, except to the extent that the failure of such
representations and warranties to have been true and correct as of such
particular date has not caused a Material Adverse Effect);

          (b) the Company and the Securityholders shall have performed in all
material respects all of the covenants and agreements required to be performed
by them under this Agreement at or prior to the Closing;

          (c) all consents which are set forth on Schedule 9.01(c) hereto shall
have been obtained;

          (d) all material governmental filings and Approvals, including the
Antitrust Approvals, that are required for the consummation of the transactions
contemplated hereby and set forth on Schedule 9.01(d) hereto shall have been
made and obtained;

          (e) any applicable waiting period under the Antitrust Laws, including
any extension, shall have expired or shall have been earlier terminated;

          (f) no action, suit, claim or legal, administrative or arbitration
proceeding or investigation shall be pending or, to the Knowledge of the
Company, threatened before any Governmental Authority wherein an unfavorable
decision issued pursuant to such action would reasonably be anticipated to
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (iii) permit consummation of the
transactions contemplated by this Agreement only subject to any condition or
restriction that has had or would reasonably be expected to have a Material
Adverse Effect;

34

--------------------------------------------------------------------------------

 

          (g) the Company shall have delivered to the Buyer a certificate, dated
the Closing Date, stating that the preconditions specified in Sections 9.01(a)
and 9.01(b), as they relate to the Company, have been satisfied;

          (h) the Company shall have delivered a certificate of an officer of
the Company (i) certifying and attaching the resolutions of the board of
directors of the Company authorizing the consummation of the transactions set
forth herein and (ii) certifying to the incumbency and signatures of the
officers of the Company executing this Agreement and any other documents
delivered pursuant to this Agreement;

          (i) no Material Adverse Effect shall have occurred after the date of
this Agreement;

          (j) the Company shall have delivered evidence that the so-called
“shareholder approval requirements” of Section 280G(b)(5)(B) of the Code and the
regulations thereunder (including, without limitation, the 75 percent
shareholder approval requirement and the adequate disclosure requirement) have
been met with respect to each payment that would otherwise be treated as a
parachute payment pursuant to Section 280G of the Code, including, without
limitation, the matters referenced in the disclosures set forth in items 3
through 14 on Schedule 3.03(b)(iii); and

          (k) each of the Securityholders set forth on Exhibit C shall have
executed and delivered to the Buyer a Joinder Agreement.

     Section 9.02. Conditions to the Company and the Securityholders’
Obligations. The obligation of the Company and the Securityholders to consummate
the transactions contemplated by this Agreement is subject to the satisfaction
(or the Securityholder Representative’s waiver) of the following conditions as
of the Closing Date:

          (a) The representations and warranties of the Buyer contained in
Article 5 hereof shall have been true and correct in all material respects (or,
to the extent qualified by materiality within any such representation or
warranty, true and correct in all respects) as of the date of this Agreement and
as of the Closing Date, except (i) for changes contemplated by this Agreement,
and (ii) for those representations and warranties that address matters only as
of the date of this Agreement or any other particular date (in which case such
representations and warranties shall have been true and correct in all material
respects (or, to the extent qualified by materiality within any such
representation or warranty, true and correct in all respects) as of such
particular date);

          (b) the Buyer shall have performed in all material respects all of the
covenants and agreements required to be performed by it under this Agreement at
or prior to the Closing;

          (c) all consents which are set forth on Schedule 9.01(c) hereto shall
have been obtained;

          (d) all material governmental filings and Approvals, including the
Antitrust Approvals, that are required for the consummation of the transactions
contemplated hereby and set forth on Schedule 9.01(d) hereto shall have been
made and obtained;

          (e) any applicable waiting period under the Antitrust Laws, including
any extension, shall have expired or shall have been earlier terminated;

35

--------------------------------------------------------------------------------

 

          (f) no action, suit, claim or legal, administrative or arbitration
proceeding or investigation shall be pending or, to the Knowledge of the
Company, threatened before any Governmental Authority wherein an unfavorable
decision issued pursuant to such action would reasonably be anticipated to
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (iii) permit consummation of the
transactions contemplated by this Agreement only subject to any condition or
restriction that has had or would reasonably be expected to have a Material
Adverse Effect;

          (g) the Buyer shall have delivered to the Securityholder
Representative a certificate of the Buyer, dated the Closing Date, stating that
the preconditions specified in Sections 9.02(a)and 9.02(b), as they relate to
the Buyer, have been satisfied.

ARTICLE 10
TERMINATION

     Section 10.01. Termination. This Agreement may be terminated at any time
prior to the Closing:

          (a) by the mutual written consent of the Buyer and the Securityholder
Representative;

          (b) by the Buyer, if there has been a material breach by the Company
or any Securityholder of any covenant or other agreement contained herein and
such breach has not been waived by the Buyer or cured by the Company or such
Securityholder within ten (10) Business Days after the Company’s or the
Securityholder Representative’s receipt of written notice thereof from the
Buyer;

          (c) by the Securityholder Representative, if there has been a material
breach by the Buyer of any covenant or other agreement contained herein and such
breach has not been waived by the Securityholder Representative or cured by the
Buyer within ten (10) Business Days after the Buyer’s receipt of written notice
thereof from the Securityholder Representative; provided, that the failure to
deliver the payments required by Sections 2.02 or 2.03as required hereunder
shall not be subject to cure hereunder unless otherwise agreed to in writing by
the Securityholder Representative;

          (d) by the Buyer, if the transactions contemplated hereby have not
been consummated on or before September 13, 2011; provided, that, if the only
outstanding condition to closing (other than deliveries to be made at or as of
the Closing) is the Antitrust Approvals required by Sections 9.01(d) and
9.02(d), then such date shall automatically be extended to October 13, 2011;
provided, further, that the Buyer shall not be entitled to terminate this
Agreement pursuant to this Section 10.01(d) if the Buyer’s knowing or willful
breach of this Agreement has prevented the consummation of the transactions
contemplated hereby; or

          (e) by the Securityholder Representative, if the transactions
contemplated hereby have not been consummated on or before September 13, 2011;
provided, that, if the only outstanding condition to closing (other than
deliveries to be made at or as of the Closing) is the Antitrust Approvals
required by Sections 9.01(d) and 9.02(d), then such date shall automatically be
extended to October 13, 2011; provided, further, that the Securityholder
Representative shall not be entitled to terminate this Agreement pursuant to
this Section 10.01(e) if the Company’s or the Securityholders’ knowing or
willful breach of this Agreement has prevented the consummation of the
transactions contemplated hereby.

     The party desiring to terminate this Agreement pursuant to clauses (b),
(c), (d) or (e) of this Section 10.01 shall give written notice of such
termination to the other parties hereto.

36

--------------------------------------------------------------------------------

 

     Section 10.02. Effect of Termination. In the event this Agreement is
terminated by either the Buyer or the Securityholder Representative as provided
in Section 10.01, the provisions of this Agreement shall immediately become void
and of no further force and effect (other than Section 7.01 (Confidentiality),
Section 7.06 (Contact with Employees, Customers and Suppliers), Section 8.03
(Public Announcements), this Section 10.02, Section 11.04 (Securityholder
Representative) and Article 12, each of which shall survive the termination of
this Agreement), and there shall be no liability on the part of the Buyer, the
Company, the Securityholder Representative or any of the Securityholders to any
other party hereto, except for willful breaches of this Agreement prior to the
time of such termination and, in the case of the Buyer, any failure to have
sufficiently available funds for the consummation of the transactions
contemplated hereby or to pay the amounts due at Closing as set forth in
Sections 2.02 and 2.03.

ARTICLE 11
INDEMNIFICATION/SECURITYHOLDER REPRESENTATIVE

     Section 11.01. Survival Period. The representations, warranties, covenants
and agreements set forth in this Agreement and in any certificates delivered at
the Closing in connection with this Agreement shall survive for a period
beginning on the Closing Date and ending on April 30, 2012 (the “Survival
Period”), and shall thereafter be of no further force or effect; provided, that
with respect to any covenant or agreement contained herein that expressly
contemplates performance after the end of the Survival Period, the Survival
Period for such covenant or agreement shall continue through the period of such
contemplated performance provided further, that, (i) the representations and
warranties set forth in Sections 3.01, 3.02, 3.03, 3.05, 3.14 (with respect to
the first sentence thereof only), 4.01, 4.04, 4.05, 5.01, 5.02, 5.08 (the
“Fundamental Representations”), and claims arising out of actual fraud or an
intentional and knowing breach of subsections (b) – (k) of Section 6.01 shall
survive the Closing indefinitely and (ii) the representations and warranties in
Sections 3.06 and 3.19(the “Tax and ERISA Representations”) shall survive until
the date that is ninety (90) days after the expiration of the statute of
limitations applicable to the underlying action.

     Section 11.02. Indemnification.

          (a) Subject to the provisions of this Section 11.02 and Section 11.03
below, after the Closing, the Securityholders, severally but not jointly and
severally, shall indemnify the Buyer and hold it harmless against any actual
loss, liability, damage or expense (including reasonable legal fees and
expenses, but excluding incidental, consequential or punitive damages or any
liability for lost profits or the like or any damages or liability based on
multiple of profits, multiple of cash flow or similar valuation methodology)
(collectively, “Losses” and individually, a “Loss”) which the Buyer suffers as a
result of any breach of the representations, warranties, covenants and
agreements of the Company or the Securityholders set forth herein and as
restated in any certificates delivered by or on behalf of the Company (or any
Subsidiary) or the Securityholders at the Closing; provided, that the Buyer’s
right to seek indemnification for such breaches shall be limited to an amount of
Losses not to exceed the Cap except for Losses relating to or arising out of (i)
(A) a breach of the Fundamental Representations, (B) a breach of the Tax and
ERISA Representations, and (C) actual fraud or an intentional and knowing breach
of subsections (b) – (k) of Section 6.01 by the Company, which shall be limited
to an amount of such Losses not to exceed the Purchase Price, or (ii) actual
fraud committed by a Securityholder in such Securityholder’s capacity as a
securityholder of the Company, which shall be limited to an amount of such
Losses; and provided, further, that the Buyer shall not be entitled to seek
indemnification with respect to any individual Loss, unless such Loss is greater
than $50,000 and unless such Loss, together with all other Losses that are
greater than $50,000, exceeds $2,500,000, in which case the Buyer shall be
entitled to indemnification only for the amount of such excess up to the Cap,
the Purchase Price or the amount of such Losses, as applicable.

37

--------------------------------------------------------------------------------

 

          (b) Subject to the provisions of this Section 11.02 and Section 11.03
below, after the Closing the Buyer shall indemnify the Securityholder
Representative and each Securityholder and hold them harmless against any Loss
which the Securityholder Representative or any Securityholder (as the case may
be) suffers as a result of (i) any breach by the Buyer of its covenants,
agreements, representations and warranties set forth herein and as restated in
any certificates delivered by the Buyer at the Closing and any breach by the
Company of its covenants or agreements herein following the Closing or (ii) the
operations of the Company and the Subsidiaries following the Closing, including,
without limitation, any personal injury or other product liability claim arising
out of the ownership, possession or use of any product manufactured, distributed
or sold by the Company or any of its Subsidiaries after the Closing Date.

          (c) No Person shall be liable for any claim for indemnification under
subsections (a) or (b) above unless written notice specifying in reasonable
detail the nature of the claim for indemnification is delivered by the Person
seeking indemnification to the Person from whom indemnification is sought prior
to the expiration of the Survival Period, in which case the representation,
warranty, covenant or agreement which is the subject of such claim shall
survive, to the extent of such claim only, until such claim is resolved, whether
or not the amount of the Losses resulting from such breach has been finally
determined at the time the notice is given, if, but only if, (i) in the case of
a claim made by reason of a Third Party Claim, the written notice is accompanied
by a copy of the written notice of the third party claimant and (ii) in the case
of any claim made other than by reason of a Third Party Claim, some Losses shall
have been incurred in good faith at or prior to the date of such notice.

          (d) Promptly after the assertion by any third party of any claim (a
“Third Party Claim”) against any Person entitled to indemnification under this
Section 11.02 (the “Indemnitee”) that results or may result in the incurrence by
such Indemnitee of any Loss for which such Indemnitee would be entitled to
indemnification pursuant to this Agreement, such Indemnitee shall promptly
provide notice of such Third Party Claim to the parties from whom such
indemnification could be sought (the “Indemnitors”) and, if the Securityholders
are the Indemnitors, the Securityholder Representative. The Indemnitors may (and
if the Indemnitors are the Securityholders, the Securityholders Representative
may, at its option, on behalf of the Securityholders), assume the defense of the
Indemnitee against such Third Party Claim, (including the employment of counsel
and the payment of reasonable expenses). Any Indemnitee shall have the right to
employ separate counsel in any such Third Party Claim and to participate in the
defense thereof, but the fees and expenses of such counsel shall not be an
expense of the Indemnitor unless (i) the Indemnitor shall have failed, within a
reasonable time after having been notified by the Indemnitee of the existence of
such Third Party Claim as provided in the preceding sentence, to assume the
defense of such Third Party Claim or (ii) the employment of such counsel has
been specifically authorized by the Indemnitor. In no event will an Indemnitee
consent to the entry of any judgment or enter into any settlement with respect
to any Third Party Claim without the prior written consent of the Indemnitor.

          (e) The amount of any Loss subject to indemnification hereunder or of
any claim therefor shall be calculated net of (i) any accruals or reserves on
the Latest Balance Sheet that specifically relate to the matter(s) for which
indemnification is claimed, (ii) any amounts actually recovered by an Indemnitee
pursuant to any indemnification by or indemnification agreement with any
non-affiliated third party (net of all direct collection expenses), (iii) any
insurance proceeds or other cash receipts or sources of reimbursement received
as an offset against such Loss (net of all direct collection expenses) received
or receivable by the Buyer or the Company, any Subsidiary or any of their
Affiliates on account of such Loss (each such source named in clauses (ii) and
(iii), a “Collateral Source”), and (iv) any Tax Benefit inuring to the Buyer,
the Company, any Subsidiary, or any of their Affiliates on account of such Loss.
If the Buyer, the Company, any Subsidiary or any of their Affiliates receives a
Tax Benefit after an indemnification payment is made, the Buyer shall promptly
pay to the Securityholder Representative (on behalf of the Securityholders in
accordance with their respective Securityholder Allocation Percentages) the
amount of such Tax Benefit at such time or times as and to the extent that such
Tax Benefit is realized. For purposes hereof, “Tax Benefit” shall mean any
refund of Taxes paid or reduction in the amount of Taxes which otherwise would
have been paid, in each case computed at the effective tax rates. The Buyer, the
Company

38

--------------------------------------------------------------------------------

 

and the Subsidiaries shall seek full recovery of any Loss from all Collateral
Sources covering such Loss to the same extent as they would if such Loss were
not subject to indemnification hereunder. The Buyer, the Company and the
Subsidiaries shall not terminate or cancel any insurance policies in effect for
periods prior to the Closing. In the event that a recovery from a Collateral
Source is made by the Buyer, the Company, any Subsidiary or any of their
Affiliates with respect to any Loss for which any such Person has been
indemnified hereunder, then a refund equal to the aggregate amount of the
recovery (net of all direct collection expenses) shall be made promptly to the
Securityholder Representative (on behalf of the Securityholders in accordance
with their respective Securityholder Allocation Percentages). The Indemnitors
shall be subrogated to all rights of the Indemnitees in respect of any Losses
indemnified by the Indemnitors.

          (f) Each Person entitled to indemnification hereunder shall take all
reasonable steps to mitigate all losses, costs, expenses and damages after
becoming aware of any event which could reasonably be expected to give rise to
any losses, costs, expenses and damages that are indemnifiable or recoverable
hereunder or in connection herewith.

          (g) All indemnification payments made hereunder shall be treated by
all parties as adjustments to the Purchase Price.

          (h) Notwithstanding anything to the contrary contained in this
Section 11.02, there shall be no recovery for any Loss or alleged Loss by the
Buyer under this Section 11.02, and the Loss shall not be included in meeting
the stated thresholds hereunder, to the extent such item has been included in
the calculation of the Net Working Capital Amount or the Indebtedness Amount as
determined pursuant to Section 2.04 hereof.

          (i) There shall be no recovery for any Loss or alleged Loss by the
Buyer for the conduct of any environmental investigatory, corrective or remedial
action: (1) with respect to any conditions of contamination identified through
any environmental sampling or analysis, or any report to any Governmental
Authority, in either case which is not required by Environmental Requirements,
or (2) except to the extent of such action necessary to attain compliance in a
cost effective manner with Environmental Requirements assuming continued
commercial or industrial use of the subject property and employing risk based
standards and institutional controls where available.

     Section 11.03. Limitation of Recourse.

          (a) Except for Losses resulting from (i) actual fraud or an
intentional and knowing breach of subsections (b) – (k) of Section 6.01 by the
Company (which, in any case, will be subject to the limitations of
Section 11.02(a) and Section 11.03(b)), or (ii) actual fraud committed by a
Securityholder in such Securityholder’s capacity as a securityholder of the
Company, the indemnification provided by Section 11.02(a) shall be the sole and
exclusive remedy for any Losses of the Buyer, the Company or any Subsidiary with
respect to any misrepresentation or inaccuracy in, or breach of, any
representations or warranties or any breach or failure in performance of any
covenants or agreements made by the Company, any Subsidiary, the Securityholder
Representative or any Securityholder in this Agreement or in any exhibit or
Schedules hereto or any certificate delivered hereunder. Each party acknowledges
and agrees that, from and after the Closing, except: (i) for claims resulting
from (A) actual fraud or an intentional and knowing breach of subsections (b) –
(k) of Section 6.01 by the Company (which, in any case, will be subject to the
limitations of Section 11.02(a) and Section 11.03(b)) or (B) actual fraud
committed by a Securityholder in such Securityholder’s capacity as a
securityholder of the Company; (ii) for claims of, or causes of action for which
the sole remedy sought is equitable relief; or (iii) for specific performance of
obligations to be performed after the Closing Date, the sole and exclusive
remedy of the parties hereto for breach of this Agreement shall be
indemnification in accordance with this Article 11.

39

--------------------------------------------------------------------------------

 

          (b) Each Securityholder’s liability for each Loss shall be limited to
such Securityholder’s Securityholder Allocation Percentage multiplied by the
amount of such Loss. In no event shall the aggregate amount of Losses payable by
any Securityholder in respect of claims for indemnification exceed such
Securityholder’s Securityholder Allocation Percentage multiplied by the Cap;
provided that, each Securityholder’s liability for Losses in respect of claims
relating to or arising out of (i)(A) a breach of the Fundamental
Representations, (B) a breach of the Tax and ERISA Representations, and
(C) actual fraud or an intentional and knowing breach of subsections (b) –
(k) of Section 6.01 by the Company shall not exceed such Securityholder’s
Securityholder Allocation Percentage multiplied by the Purchase Price, and
(ii) actual fraud or an intentional and knowing breach of subsections (b) –
(k) of Section 6.01 by such Securityholder shall not exceed the amount of such
Loss.

          (c) No Securityholder shall have any liability for a breach of any
other Securityholder’s representations, warranties, covenants or agreements in
this Agreement, or the actual fraud committed by any other Securityholder in
such other Securityholder’s capacity as a securityholder of the Company, and, in
each case, the Buyer shall have no right to seek indemnification from any other
Securityholder for any portion of such Loss.

          (d) No claim shall be brought or maintained by the Buyer, the Company
or any Subsidiary or their respective successors or permitted assigns against
any officer, director, employee (present or former) or Affiliate of any party
hereto which is not otherwise expressly identified as a party hereto, and no
recourse shall be brought or granted against any of them in such capacities, by
virtue of or based upon any alleged misrepresentation or inaccuracy in or breach
of any of the representations, warranties or covenants of any party hereto set
forth or contained in this Agreement or any exhibit or Schedule hereto or any
certificate delivered hereunder.

          (e) The Buyer shall not have any right to assert any claim against the
Securityholders with respect to any Loss, cause of action or other claim to the
extent such Loss is a Loss, cause of action or claim with respect to which the
Buyer or any of its Affiliates has taken action (or caused action to be taken)
with the primary intent of accelerating the time period in which such matter is
asserted or payable in order to cause a claim to be made prior to the applicable
expiration date set forth in Section 11.01.

     Section 11.04. Securityholder Representative.

          (a) Each Securityholder hereby appoints ACAS as the “Securityholder
Representative” to act as the agent of the Securityholders with the full power
(i) to resolve all questions, disputes, conflicts and controversies concerning
Losses as provided in this Article 11, (ii) to execute and enter into, on behalf
of the Securityholders, and to take all actions thereunder for and on their
behalf, including but not limited the authorization of payments from the Reserve
Account (including any increase thereof pursuant to Section 2.04(b)(i)) in
connection with Losses as provided herein, (iii) to negotiate and/or settle all
claims under this Agreement, (iv) to receive from the Buyer monies payable to
the Securityholders in accordance with the provisions of this Agreement, (v) to
otherwise take such actions (or refrain from taking actions) and execute such
documents (including any modifications, waivers or amendments thereto) on the
Securityholders’ behalf in connection with this Agreement as the Securityholder
Representative, in its sole discretion, deems proper, (vi) to pay, release
and/or distribute any or all of the Reserve Account or otherwise to pay Losses
hereunder, each in its sole discretion, (vii) to adjust the Securityholder
Allocation Percentage of the Reserve Account otherwise payable to any particular
Securityholder as a result of the payment of Losses resulting from breaches of
such Securityholder’s representations, warranties, covenants or agreements
hereunder) and (viii) to perform all of the functions of the Securityholder
Representative under this Agreement. The Buyer is entitled to rely on the acts
and agreements of the Securityholder Representative as the acts and agreements
of the Securityholders. The Securityholder Representative shall be entitled to
retain counsel and to incur such reasonable expenses (including court costs and
reasonable

40

--------------------------------------------------------------------------------

 

attorney’s fees and expenses) as the Securityholder Representative deems to be
reasonably necessary or appropriate in connection with its performance of its
obligations under this Agreement, and all such fees and expenses incurred by the
Securityholder Representative shall be borne pro rata by the Securityholders
based upon their respective initial Securityholder Allocation Percentages.

          (b) The Securityholders hereby agree severally to indemnify the
Securityholder Representative (in its capacity as such), on a pro rata basis
based upon their respective Securityholder Allocation Percentages, against, and
to hold the Securityholder Representative (in its capacity as such) harmless
from (and the Securityholder Representative shall have the right to deduct from
the Reserve Account or, after the exhaustion thereof, to seek payment directly
from the Securityholders for the amount of), any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of whatever kind which may at any time be imposed
upon, incurred by or asserted against the Securityholder Representative in such
capacity in any way relating to or arising out of its action or failure to take
action pursuant to this Agreement or in connection herewith in such capacity;
provided, that none of the Securityholders shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from the gross
negligence or willful misconduct of the Securityholder Representative. The
Securityholder Representative may from time to time submit invoices to the
Securityholders covering such expenses and/or liabilities and, upon the request
of any Securityholder, shall provide such Securityholder with an accounting of
all expenses paid. In addition to any other rights or remedies (including
Section 11.02(d)), the Securityholder Representative may, upon prior or
contemporaneous written notice, offset any amounts determined by it to be owed
to the Securityholder Representative against the Reserve Account and against any
amounts to be paid to the Securityholders hereunder. The agreements in this
Section 11.04 shall survive termination of this Agreement.

          (c) The Buyer shall be fully protected in dealing with the
Securityholder Representative under this Agreement and may rely upon the
authority of the Securityholder Representative to act on behalf of the
Securityholders. Any payment by the Buyer to the Securityholder Representative
to the extent authorized under this Agreement shall be considered a payment by
the Buyer to the Securityholders. The appointment of the Securityholder
Representative is coupled with an interest and shall be irrevocable by any
Securityholder in any manner or for any reason. This power of attorney shall not
be affected by the death, illness, dissolution, disability, incapacity or other
inability to act of the principal pursuant to any applicable Law.

          (d) The Securityholder Representative may resign from its capacity as
Securityholder Representative at any time by written notice delivered to the
Buyer and the Securityholders. If there is a vacancy at any time in the position
of Securityholder Representative for any reason, such vacancy shall be filled by
a Securityholders vote in the form of a writing executed by the Securityholders
entitled to a majority of the number of votes referred to in the next sentence.
In such event, each Securityholder shall have a number of votes equal to such
Securityholder’s Securityholder Allocation Percentage multiplied by 100 and the
authorization of a majority of such number of votes shall be binding on all of
the Securityholders and shall constitute the authorization of the
Securityholders.

          (e) The Securityholder Representative shall not be liable to the Buyer
or the Securityholders in its capacity as the Securityholder Representative for
any liability of a Securityholder or for any error of judgment, or any act done
or step taken or omitted by it believed by it to be in good faith or for any
mistake in fact or law, or for anything which it may do or refrain from doing in
connection with this Agreement except in the case of gross negligence or willful
misconduct by it. The Securityholder Representative may seek the advice of
reputable legal counsel in the event of any dispute or question as to the
construction of any of the provisions of this Agreement or its duties hereunder,
and it shall incur no liability in its capacity as Securityholder Representative
to the Buyer or the Securityholders and shall be fully protected with respect to
any action taken, omitted or suffered by it in good faith in accordance with the
opinion of such counsel.

41

--------------------------------------------------------------------------------

 

ARTICLE 12
MISCELLANEOUS

     Section 12.01. Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission) and
shall be given,

     if to the Company (after the Closing) or to the Buyer, then to:

Nordson Corporation
28601 Clemens Road
Westlake, Ohio 44145
Attn: Robert Veillette, Vice President, General Counsel and Secretary
Fax: 440-892-9253

     with a copy to:

Ulmer & Berne LLP
1660 West 2nd St., Suite 1100
Cleveland, OH 44113-1448
Attn: Peter A. Rome, Esq.
Fax: 216-583-7005

or, if to the Company (before the Closing), ACAS, ACEI, ACEII or the
Securityholder Representative, then to:

American Capital, Ltd.
Two Bethesda Metro Center, 14th floor
Bethesda, Maryland 20814

Attn: Compliance Officer
Fax: (301) 659-6714

          with copies to (which copies shall not constitute notice):

American Capital, Ltd.
2200 Ross Avenue, Suite 5000E
Dallas, Texas 75201
Attn: Kyle Bradford
Fax: (214) 273-6635

          and

Patton Boggs LLP
2000 McKinney Avenue, Suite 1700
Dallas, Texas 75201
Attn: Akash D. Sethi
Fax: (214) 758-1550

     and, for notices to the Company (before the Closing), with a copy to (which
shall not constitute notice):

42

--------------------------------------------------------------------------------

 

VP Acquisition Holdings, Inc.
c/o Value Plastics, Inc.
3325 South Timberline Road
Fort Collins, CO 80525
Attn: Chief Financial Officer
Fax: (970) 267-2063

          or, if to any other Securityholder, at the address set forth below
such Securityholder’s name on the signature pages hereto or the Joinder
Agreement, as applicable.

          All such notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received on a
Business Day in the place of receipt prior to 5:00 p.m. in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

     Section 12.02. Amendments and Waivers.

          (a) Except as otherwise provided herein, any provision of this
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed, in the case of an amendment, by the Buyer and the
Securityholder Representative, or in the case of a waiver, by the party against
whom the waiver (in the case of any Securityholder, the Securityholder
Representative) is to be effective.

          (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

     Section 12.03. Construction; Severability. The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any Person. The headings of the sections and paragraphs of this
Agreement have been inserted for convenience of reference only and shall in no
way restrict or otherwise modify any of the terms or provisions hereof. In the
event a subject matter is addressed in more than one representation and warranty
in Article 3, the Buyer shall be entitled to rely only on the most specific
representation and warranty addressing such subject matter. Whenever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but, if any provision of this
Agreement is held to be prohibited by or invalid under applicable Law, then such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. Unless otherwise indicated, references
in this Agreement to $ or dollars are to U.S. dollars.

     Section 12.04. Expenses. Except as otherwise provided herein, and subject
to Section 11.04, each party shall pay all of its own fees, costs and expenses
(including, without limitation, fees, costs and expenses of legal counsel,
investment bankers, brokers or other representatives and consultants and
appraisal fees, costs and expenses) incurred in connection with the negotiation
of this Agreement and the other agreements contemplated hereby, the performance
of its obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby and thereby; provided, that the Buyer shall pay
any and all expenses relating to surveys, title insurance, and any other filings
and consents required in connection with the transactions contemplated by this
Agreement; and provided, further, that all fees payable by the Buyer, the
Company, any Subsidiary or the Securityholders in connection with the Antitrust
Approvals shall be paid by the Buyer.

43

--------------------------------------------------------------------------------

 

     Section 12.05. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided, that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto, except (i) that Buyer may assign
this Agreement to an Affiliate (an “Assignee”) provided that Buyer remains
liable for the obligations, representations, warranties, covenants and
agreements of Assignee hereunder, and (ii) that following the Closing, the
Securityholder Representative may assign, delegate or otherwise transfer any of
its rights to one or more of its Affiliates. Notwithstanding the foregoing, upon
notice to the Securityholder Representative, the Buyer may assign any or all of
its rights and obligations under this Agreement to any lender to the Buyer as
security for indebtedness to any such lender with respect to a financing
arrangement in connection with the transactions contemplated under this
Agreement.

     Section 12.06. Governing Law. All issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement and
the exhibits and Schedules hereto shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

     Section 12.07. Arbitration.

          (a) Except for the matters set forth in Section 2.04(a) and the rights
of the parties to equitable relief pursuant to Section 12.10, any dispute,
controversy, or claim under, arising out of, or relating in any way to this
Agreement and/or the negotiation, inducement, validity, interpretation, or
breach thereof shall be resolved solely and exclusively by binding arbitration.
Such arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association in effect at the time
a demand for arbitration is made, and the provisions of this Section. In the
event of a conflict between the provisions of this Section and the Commercial
Arbitration Rules, the provisions of this Section shall govern.

          (b) Any dispute, controversy, or claim shall be deemed submitted to
arbitration under this Section upon the filing with the Washington, D.C. office
of the American Arbitration Association and delivery to the parties hereto of a
written demand for arbitration, which demand shall describe in reasonable detail
the facts and legal grounds forming the basis for the claim and any request for
relief. The arbitration shall be conducted before a panel of three
(3) arbitrators (the “Panel”) who are mutually agreeable to the parties. If the
parties cannot mutually agree upon the selection of an arbitrator, the
arbitrator shall be selected in accordance with the rules of the then-effective
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be held in New York, New York, or at another location if
agreed to by all parties.

          (c) The arbitration hearing shall commence within one hundred and
twenty (120) calendar days of the selection of the arbitrator and shall proceed
and be completed expeditiously thereafter.

          (d) Unless otherwise ordered by the Panel upon application by a party
and good cause shown by such party, discovery for each party shall be limited to
fifteen (15) interrogatories, twenty-five (25) requests for production of
documents, and three (3) depositions. All issues concerning discovery (including
the scope of discovery) upon which the parties cannot agree shall be submitted
to the arbitrator for determination.

          (e) Each party shall identify, no less than twenty (20) business days
before the date of the commencement of the arbitration hearing, all persons that
may testify at the arbitration hearing, all exhibits to be introduced into
evidence at the arbitration hearing, and all documents considered, used, or
relied upon by any witness in support of or in connection with that witness’
testimony at the arbitration hearing.

44

--------------------------------------------------------------------------------

 

          (f) In rendering an award, the arbitrator shall determine the rights
and obligations of the parties according to the laws of the State of Delaware,
except as otherwise expressly provided in this Section.

          (g) The arbitrator’s decision and award shall be made in writing and
shall be issued in a final, confirmable form no more than forty-five
(45) calendar days after the commencement of the arbitration hearing. The
arbitrator shall not have the power to award damages that are specifically
excluded under this Agreement, and each party hereby irrevocably waives any
claim to such damages. The decision and award of the arbitrator shall be final
and binding on the parties and shall not be subject to appeal. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

          (h) Notwithstanding the provisions of Sections 11.02(a) and (b), and
subject to Section 11.04, each party shall bear its own costs and fees in
connection with any arbitration conducted pursuant to this Section 12.07 and any
proceedings in connection therewith.

          (i) Any party unsuccessfully refusing to comply with an order of the
arbitrator shall be liable for costs and expenses, including reasonable
attorneys’ fees, incurred by the other party in enforcing the order.

     Section 12.08. Forum. Except for the dispute resolution procedures
otherwise set forth in Section 2.04(a) and the rights of the parties to seek
equitable relief pursuant to Section 12.10, each party agrees that any suit,
action or proceeding brought by such party against the other in connection with
or arising from this Agreement shall be subject to the arbitration provisions
set forth in Section 12.07. Any equitable remedies sought in connection with
this Agreement (“Judicial Action”) shall be brought against any of the parties
only in any United States federal or state court located in the State of
Delaware and each of the parties hereto hereby consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such Judicial Action and waives any objection to venue laid therein.
Process in any such Judicial Action proceeding may be served on any party
anywhere in the world, whether within or without the State of Delaware. Without
limiting the generality of the foregoing, each party hereto agrees that service
of process upon such party at the address referred to in Section 12.01, together
with written notice of such service to such party, shall be deemed effective
service of process upon such party.

     Section 12.09. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF ANY LEGAL PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 12.09.

     Section 12.10. Specific Performance. Each of the parties hereto
acknowledges that the rights of each party to consummate the transactions
contemplated hereby are unique and recognize and affirm that in the event of a
breach of this Agreement by any party, money damages may be inadequate and the
non-breaching party may have no adequate remedy at law. Accordingly, the parties
agree that such non-breaching party shall have the right, in addition to any
other rights and remedies existing in their favor at law or in equity, to
enforce their rights and the other party’s obligations hereunder not only by an
action or actions for damages but also by an action or actions for specific
performance, injunctive and/or other equitable relief (without posting of bond
or other security).

45

--------------------------------------------------------------------------------

 

     Section 12.11. Prevailing Party. If any litigation or other court action,
arbitration or similar adjudicatory proceeding is commenced by any party hereto
to enforce its rights under this Agreement against any other party, all fees,
costs and expenses, including, without limitation, reasonable attorneys fees and
court costs, incurred by the prevailing party in such litigation, action,
arbitration or proceeding shall be reimbursed by the losing party; provided,
that if a party to such litigation, action, arbitration or proceeding prevails
in part, and loses in part, then the court, arbitrator or other adjudicator
presiding over such litigation, action, arbitration or proceeding shall award a
reimbursement of the fees, costs and expenses incurred by such party on an
equitable basis. For the avoidance of doubt, the foregoing sentence shall not
apply to any fees, costs or expenses in connection with Section 2.04(a) or as
contemplated by Section 12.07(h).

     Section 12.12. Counterparts; Third Party Beneficiaries. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other parties hereto. Except as
otherwise specifically set forth herein (including specifically, but not limited
to, the Persons not party hereto entitled to the benefits of Sections 7.04,
8.06, 11.01, 11.02 and 11.03), no provision of this Agreement is intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.

     Section 12.13. Entire Agreement. This Agreement and the documents referred
to herein (including the Confidentiality Agreement) contain the complete
agreement between the parties hereto and supersede any other prior
understandings, agreements, representations or warranties by or between the
parties, written or oral, which may have related to the subject matter hereof in
any way.

     Section 12.14. Termination of Agreements. Each Securityholder (other than
ACAS for the sole purpose of the enforcement by ACAS of the provisions thereof
prior to the Closing), to the extent a party thereto, agrees that the
Stockholders Agreement and that certain Agreement dated October 14, 2005 between
the Company and its Subsidiaries, on the one hand, and ACAS, on the other hand
(together, the “Terminating Agreements”) shall be of no further force or effect
from and after the Closing, and hereby waives any and all (i) notice
requirements and (ii) rights or restrictions with respect to the transfer of the
shares of Common Stock of the Company set forth in the Stockholders Agreement.
Each Securityholder (other than ACAS for the sole purpose of the enforcement by
ACAS of the provisions thereof prior to the Closing), to the extent a party
thereto, hereby waives any and all rights under the Terminating Agreements, and,
except for the continuing obligations provided for herein, releases all other
parties to the Terminating Agreements from all obligations, commitments,
liabilities or claims arising thereunder.

* * *

 

 

46

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase
Agreement to be duly executed either individually or by their respective
authorized officers as of the day and year first above written.

BUYER :

 

NORDSON CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[Additional Signature Pages Follow]

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------

 

COMPANY :

 

VP ACQUISITION HOLDINGS, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[Additional Signature Pages Follow]

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------

 

STOCKHOLDERS :

 

AMERICAN CAPITAL, LTD.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

AMERICAN CAPITAL EQUITY I, LLC

 

 

 

By:

 

American Capital Equity Management,

 

 

LLC, its Manager 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

AMERICAN CAPITAL EQUITY II, LP

 

 

 

By:

 

American Capital Equity Management II,

 

 

LLC, its General Partner 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[Additional Signature Pages Follow]

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------

 

STOCKHOLDERS (cont.):

 

 

 

 

 

 

 

 

 

Jim Pisula

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jeff Jensen

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bruce Williams

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

John Gibson

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charles Philipp

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

[Additional Signature Pages Follow]

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------

 

OPTIONHOLDERS :

 

 

 

 

 

 

 

 

 

 

 

Bruce Williams

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

John Gibson

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charles Philipp

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terry Gibbons

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Additional Signature Page Follows]

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------

 

SECURITYHOLDER REPRESENTATIVE :

 

 

 

 

 

 

AMERICAN CAPITAL, LTD., solely in its
capacity as Securityholder Representative

 

 

 

By:  

 

 

 

Name:  

 

 

 

Title:  

 

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A

Initial Securityholder Allocation

 

Names

 

 

Initial

Securityholder

Allocation (%)1

 

 

Estimated

Purchase Price ($)2

 

 

 

Reserve

Account ($)3

 

American Capital, Ltd.

 

 

 

50.2937

%

 

 

 

 

 

 

$

502,936.82

 

American Capital Equity I, LLC

 

 

 

25.8791

%

 

 

 

 

 

 

$

258,791.20

 

American Capital Equity II, LP

 

 

 

10.0943

%

 

 

 

 

 

 

$

100,943.30

 

Jeff Jensen

 

 

 

0.8136

%

 

 

 

 

 

 

$

8,136.49

 

Jim Pisula

 

 

 

1.0171

%

 

 

 

 

 

 

$

10,170.61

 

Terry Gibbons

 

 

 

1.8002

%

 

 

 

 

 

 

$

18,001.98

 

John Gibson

 

 

 

2.5172

%

 

 

 

 

 

 

$

25,172.26

 

Charles Philipp

 

 

 

2.0901

%

 

 

 

 

 

 

$

20,900.61

 

Bruce Williams

 

 

 

5.4947

%

 

 

 

 

 

 

$

54,946.73

 

TOTAL

 

 

 

100.0

%

 

$

 

 

 

 

$

1,000,000.00

 

 

1.

Subject to adjustment as set forth in the definition of “Security Allocation
Percentage” and Section 11.04.

2.

Subject to adjustment pursuant to Section 2.04.

3.

Amounts subject to increase pursuant to Section 2.05.

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Transaction Expenses4

 

4

To be provided at least 2 Business Days prior to the Closing Date.

 

 

--------------------------------------------------------------------------------

 

Exhibit C

Securityholders Party to Joinder Agreements

Jeff Jensen

 

 

--------------------------------------------------------------------------------

 

Exhibit D

Joinder Agreement

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01

Persons With Knowledge

Bruce Williams

Terry Gibbons

John Gibson

Chuck Philipp

 

 

--------------------------------------------------------------------------------

 

Schedule 2.01(f)

Net Working Capital

None.

 

 

--------------------------------------------------------------------------------

 

Schedule 2.03(b)(v)

Indebtedness to be Repaid1

Indebtedness to ACAS and its affiliates.

1

To be provided at least 2 Business Days prior to the Closing Date.

 

--------------------------------------------------------------------------------

 

Schedule 9.01(c)

Required Consents

None.

 

 

--------------------------------------------------------------------------------

 

Schedule 9.01(d)

Governmental Approvals

The Anti-Trust Approvals.

 

--------------------------------------------------------------------------------

 

General Information

 

EDGAR File Number

000-07977

 

 

Filing Date

Sept 09, 2011 08:33:42

 

 

Filer (CIK)

NORDSON CORP~0000072331

 

 

EDGAR Form Family

Form 10-Q Quarterly Reports

 

 

Period Date

Jul 31, 2011

 

 

Industry(SIC)

General Industrial Machinery & Equipment, NEC [3569]

 

 

Form Type

Form 10-Q

 

 